Case: 1:17-md-02804-DAP Doc #: 1957-32 Filed: 07/23/19 1 of 85. PageID #: 127664




                               EXHIBIT 32
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1957-32
                               SubjectFiled: 07/23/19 2Confidentiality
                                         to Further     of 85. PageID #: 127665
                                                                            Review

     1                 IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
     2                            EASTERN DIVISION
     3
          IN RE:    NATIONAL PRESCRIPTION           ) No. 17-md-2804
     4    OPIATE LITIGATION NO. 2804                )
                                                    )
     5    APPLIES TO ALL CASES                      ) Hon. Dan A. Polster
                                                    )
     6
     7            HIGHLY CONFIDENTIAL - SUBJECT TO FURTHER
     8                       CONFIDENTIALITY REVIEW
     9
                        VIDEO DEPOSITION OF JOHN GILLIES
    10
                                  February 7, 2019
    11                                  9:07 a.m.
    12                           HIGHLY CONFIDENTIAL
                   SUBJECT TO FURTHER CONFIDENTIALITY REVIEW
    13
    14
                   Reporter:     John Arndt, CSR, CCR, RDR, CRR
    15                           CSR No. 084-004605
                                     CCR No. 1186
    16
    17
    18
    19
    20
    21
    22
    23
    24

   Golkow Litigation Services                                         Page 1 (1)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1957-32
                               SubjectFiled: 07/23/19 3Confidentiality
                                         to Further     of 85. PageID #: 127666
                                                                            Review
                                                          Page 2                                                  Page 4
    1         DEPOSITION OF JOHN GILLIES produced,                  1            INDEX OF INTERROGATION
      sworn, and examined on January 7, 2019, at Bryan Cave         2   Examination by Mr. Ko        Page 9
    2 Leighton Paisner LLP, 211 North Broadway, Suite 3600,             Examination by Ms. Herzfeld    Page 274
      in the City of St. Louis, State of Missouri, before           3   Examination by Mr. O'Connor     Page 326
    3 John Arndt, a Certified Shorthand Reporter and                4
      Certified Court Reporter.                                                    INDEX OF EXHIBITS
    4                                                               5
    5            APPEARANCES OF COUNSEL
    6                                                               6   Exhibit Mallinckrodt-Gillies-001       Page 12
        On Behalf of Plaintiffs:                                        (Notice of deposition)
    7      Keller Rohrback LLP                                      7
           1201 Third Avenue, Suite 3200                                Exhibit Mallinckrodt-Gillies-002 Page 52
    8      Seattle, WA 98101                                        8   (E-mail chain with attachment)
           (206) 623-1900                                               (MNK-T1_0000273575 - MNK-T1_0000273582)
    9      BY: MR. DAVID J. KO                                      9
              dko@kellerrohrback.com                                    Exhibit Mallinckrodt-Gillies-003 Page 52
   10         MS. ALISON S. GAFFNEY                                10   (DEA letter)
              agaffney@kellerrohrback.com                               (MNK-T1_0000270069 - MNK-T1_0000270070)
   11         MR. DEAN KAWAMOTO                                    11
              dkawamoto@kellerrohrback.com                              Exhibit Mallinckrodt-Gillies-004       Page 80
   12
      On Behalf of Tennessee Action:
                                                                   12   (E-mail message)
   13    Branstetter, Stranch & Jennings, PLLC                          (MNK-T1_0001806623)
                                                                   13
         223 Rosa L. Parks Avenue, Suite 200
   14    Nashville, TN 37203                                            Exhibit Mallinckrodt-Gillies-005        Page 80
         (615) 254-8801                                            14   (Dosage Suspicious Orders for Dec 2003)
   15    BY: MS. TRICIA HERZFELD                                        (MNK-T1_0001806624)
            triciah@bsjfirm.com                                    15
   16                                                                   Exhibit Mallinckrodt-Gillies-006 Page 94
        On Behalf of AmerisourceBergen:                            16   (E-mail message with attachment)
   17      Reed Smith LLP                                               (MNK-T1_0007026341 - MNK-T1_0007026342)
           136 Main Street, Suite 250                              17
   18      Princeton, NJ 08540                                          Exhibit Mallinckrodt-Gillies-007     Page 98
           (609) 514-5959                                          18   (Suspicious Order Monitoring
   19      BY: MS. SHANA E. RUSSO                                       Team Charter)
               srusso@reedsmith.com                                19   (MNK-T1_0000496062)
   20          (present via speakerphone)                          20   Exhibit Mallinckrodt-Gillies-008     Page 105
   21   On Behalf of Walmart:
           Jones Day                                                    (Notes from meeting with DEA Albany)
   22      325 John H. McConnell Boulevard, Suite 600              21   (MNK-T1_0007053963 - MNK-T1_0007053966)
           Columbus, OH 43215                                      22   Exhibit Mallinckrodt-Gillies-009     Page 132
   23      (614) 469-3939                                               (DEA Compliance Procedure)
           BY: MS. BRANDY H. RANJAN                                23   (MNK-T1_0000419993 - MNK-T1_0000419997)
   24          branjan@jonesday.com                                24

                                          Page 3                                                                  Page 5
    1        APPEARANCES OF COUNSEL (CONTINUED)                     1            INDEX OF EXHIBITS (CONTINUED)
    2                                                               2
        On Behalf of Endo Pharmaceuticals and Par                       Exhibit Mallinckrodt-Gillies-010  Page 118
    3 Pharmaceuticals:                                              3   (E-mail message with attachment)
            Arnold & Porter Kaye Scholer, LLP                           (MNK-T1_0000273892 - MNK-T1_0000273895)
                                                                    4
    4       70 West Madison Street, Suite 4200
            Chicago, IL 60602                                           Exhibit Mallinckrodt-Gillies-011  Page 144
    5       (312) 583-2434
                                                                    5   (DEA Compliance Procedure)
            BY: MS. CAITLIN M. MIKA
                                                                        (MNK-T1_0000296382 - MNK-T1_0000296386)
                                                                    6
    6          caitlin.mika@arnoldporter.com                            Exhibit Mallinckrodt-Gillies-012  Page 152
               (present via speakerphone)                           7   (Global Controlled Substance
    7                                                                   Compliance Procedure)
      On Behalf of Cardinal Health:                                 8   (MNK-T1_0004154292 - MNK-T1_0004154296)
    8    Armstrong Teasdale, LLP                                    9   Exhibit Mallinckrodt-Gillies-013  Page 157
         7700 Forsyth Boulevard, Suite 1800                             (Global Controlled Substance
    9    St. Louis, MO 63105
                                                                   10   Compliance Procedure)
         (314) 552-6672                                                 (MNK-T1_0004154297 - MNK-T1_0004154300)
                                                                   11
   10    BY: MS. SARAH E. HARMON                                        Exhibit Mallinckrodt-Gillies-014  Page 162
             sharmon@armstrongteasdale.com                         12   (E-mail message with attachment)
   11                                                                   (MNK-T1_0000264240)
        On Behalf of Mallinckrodt, SpecGX LLC, and John            13
   12 Gillies:                                                          Exhibit Mallinckrodt-Gillies-015  Page 169
            Ropes & Gray LLP                                       14   (11/02/10 memorandum)
   13       800 Boylston Street                                         (MNK-T1_0000269399 - MNK-T1_0000269400)
                                                                   15
            Boston, MA 02199
   14       (617) 951-7000                                              Exhibit Mallinckrodt-Gillies-016  Page 172
            BY: MR. ANDREW O'CONNOR
                                                                   16   (Global Controlled Substance
   15          andrew.o'connor@ropesgray.com
                                                                        Compliance Procedure)
                                                                   17   (MNK-T1_0000264275 - MNK-T1_0000264278)
               MR. JOSH GOLDSTEIN                                  18   Exhibit Mallinckrodt-Gillies-017  Page 173
   16          joshua.goldstein@ropesgray.com                           (E-mail chain with attachment)
   17                                                              19   (MNK-T1_0000264199 - MNK-T1_0000264204)
        Also present: James Arndt, videographer                    20   Exhibit Mallinckrodt-Gillies-018  Page 179
   18                                                                   (Mallinckrodt Suspicious Order
   19                                                              21   Monitoring Procedure)
   20                                                                   (MNK-T1_0000259166 - MNK-T1_0000259170)
   21
                                                                   22   Exhibit Mallinckrodt-Gillies-019  Page 182
   22                                                                   (Modifications to Procedures for
   23
                                                                   23   Identification and Review of
   24
                                                                        Unusual Orders)
                                                                   24   (MNK-T1_0000571916 - MNK-T1_0000571917)
   Golkow Litigation Services                                                                     Page 2 (2 - 5)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1957-32
                               SubjectFiled: 07/23/19 4Confidentiality
                                         to Further     of 85. PageID #: 127667
                                                                            Review
                                                 Page 6                                                             Page 8
    1          INDEX OF EXHIBITS (CONTINUED)                1          THE VIDEOGRAPHER: We are now on the
    2
                                                            2 record. My name is James Arndt. I'm a videographer
        Exhibit Mallinckrodt-Gillies-020        Page 189
    3   (Identification and Investigation of                3 for Golkow Litigation Services. Today's date is
        Unusual Orders of Controlled Substances             4 February 7th, 2019, and the time is 9:07 AM.
    4   And Reports of Suspicious Orders of
        Controlled Substances)                              5          This video deposition is being held in St.
    5   (MNK-T1_0002357607 - MNK-T1_0002357611)
    6   Exhibit Mallinckrodt-Gillies-021        Page 192    6 Louis, Missouri, in the matter of the National
        (E-mail message with attachment)                    7 Prescription Opiate Litigation for the United States
    7   (MNK-T1_0007728781 - MNK-T1_0007728786)
    8   Exhibit Mallinckrodt-Gillies-022        Page 204    8 District Court for the Northern District of Ohio,
        (Identification, Investigation, and                 9 Eastern Division. The deponent is John Gillies.
    9   Reports of Controlled Substances
        Suspicious Orders)                                 10          Will counsel please identify themselves?
   10   (MNK-T1_0007476261 - MNK-T1_0007476265)
   11   Exhibit Mallinckrodt-Gillies-023        Page 211   11          MR. KO: Good morning, everyone. David
        (Identification, Investigation, and                12 Ko, Keller Rohrback, on behalf of the plaintiffs.
   12   Reports of Controlled Substances
        Suspicious Orders)                                 13          MS. GAFFNEY: Alison Gaffney from Keller
   13   (MNK-T1_0005620500 - MNK-T1_0005620504)            14 Rohrback on behalf of the plaintiffs.
   14   Exhibit Mallinckrodt-Gillies-024        Page 214
        (Identification, Investigation, and                15          MR. KAWAMOTO: Dean Kawamoto, also from
   15   Reports of Controlled Substances                   16 Keller Rohrback, for the plaintiffs.
        Suspicious Orders)
   16   (MNK-T1_0000511246 - MNK-T1_0000511249)            17          MS. HARMON: Sarah Harmon with Armstrong
   17   Exhibit Mallinckrodt-Gillies-025        Page 224
        (E-mail message with attachment)                   18 Teasdale for Cardinal Health, Inc.
   18   (MNK-T1_0000263874 - MNK-T1_0000263876)            19          MS. HERZFELD: Tricia Herzfeld from
   19   Exhibit Mallinckrodt-Gillies-026        Page 254
        (E-mail message)                                   20 Branstetter, Stranch & Jennings on behalf of the
   20   (MNK-T1_0003044340)                                21 Tennessee plaintiffs.
   21   Exhibit Mallinckrodt-Gillies-027        Page 257
        (Mallinckrodt Controlled Substance                 22        MS. RANJAN: Brandy Ranjan from Jones Day
   22   Suspicious Order Monitoring Program)               23 on behalf of Walmart.
        (MNK-T1_0000296470 - MNK-T1_0000296476)
   23
   24
                                                           24        MR. GOLDSTEIN: Joshua Goldstein, Ropes &

                                          Page 7                                                                    Page 9
    1          INDEX OF EXHIBITS (CONTINUED)                1 Gray, on behalf of the witness, Mallinckrodt LLC, and
    2                                                       2 SpecGX LLC.
        Exhibit Mallinckrodt-Gillies-028    Page 260        3           MR. O'CONNOR: Andrew O'Connor on behalf
    3   (Draft Notes for SOM Steering
        Committee Meeting 09/28/11)                         4   of the witness, Mallinckrodt LLC, and SpecGX.
    4   (MNK-T1_0002077756 - MNK-T1_0002077758)             5           THE VIDEOGRAPHER: Will attorneys present
    5   Exhibit Mallinckrodt-Gillies-029    Page 262        6   by phone please identify themselves?
        (E-mail message)
    6   (MNK-T1_0000284620)                                 7           MS. MIKA: Caitlin Mika from Arnold &
    7   Exhibit Mallinckrodt-Gillies-030    Page 269        8   Porter on behalf of Endo and Par entities.
        (Letter to Assistant U.S. Attorney)                 9           MS. RUSSO: Shana Russo, Reed Smith, on
    8   (MNK-T1_0008434954 - MNK-T1_0008434992)            10   behalf of AmerisourceBergen Drug Corporation.
    9   Exhibit Mallinckrodt-Gillies-031    Page 302
        (List of files on server)                          11           THE VIDEOGRAPHER: The court reporter is
   10   (MNK-T1_0007900223)                                12   John Arndt and he will now swear in the witness.
   11   Exhibit Mallinckrodt-Gillies-032    Page 305       13
        (Prescription Drug Prosecutions)
   12   (MNK-TNSTA00607255 - MNK-TNSTA00607313)            14       The witness, JOHN GILLIES, first having been
   13                                                      15 duly sworn, testified as follows:
                (Exhibits are attached.)                   16                EXAMINATION
   14
   15                                                      17 BY MR. KO:
   16                                                      18        Q. Good morning.
   17                                                      19        A. Good morning.
   18
   19
                                                           20        Q. Would you please state and spell your name
   20                                                      21   for the record?
   21                                                      22        A. Sure. John Gillies. G-I-L-L-I-E-S.
   22
                                                           23        Q. And Mr. Gillies, where do you currently
   23
   24                                                      24   reside?

   Golkow Litigation Services                                                                 Page 3 (6 - 9)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1957-32
                               SubjectFiled: 07/23/19 5Confidentiality
                                         to Further     of 85. PageID #: 127668
                                                                            Review
                                                          Page 10                                                        Page 12
    1        A. In St. Louis, Missouri.                              1             Is that your understanding?
    2        Q. And have you had your deposition taken               2        A. Yes.
    3   before?                                                      3        Q. I'm going to go ahead and hand you a copy
    4        A. Yes.                                                 4   of what's going to be marked as Gillies Exhibit 1.
    5        Q. Approximately how many times?                        5             [Exhibit Mallinckrodt-Gillies-001
    6        A. Twice.                                               6             marked for identification.]
    7        Q. And was that in connection with your time            7        Q. And I'll represent for the record that
    8   at FBI or in connection with your time at Mallinckrodt?      8   this is the amended notice of deposition pursuant to
    9        A. With my previous employer.                           9   Rule 30(b)6 that we issued to Mallinckrodt.
   10        Q. Not Mallinckrodt?                                   10             Does that look familiar to you, Mr.
   11        A. Not Mallinckrodt.                                   11   Gillies?
   12        Q. So you understand generally how these               12        A. Yes.
   13   depositions go, but just as a brief reminder of the         13        Q. And just so I understand it, just so the
   14   important rules to me, it's very important that we          14   record is clear, you are here testifying on behalf of
   15   create a clean record.                                      15   Mallinckrodt; is that correct?
   16             As we alluded to before, the court                16        A. Correct.
   17   reporter has the most important job here, so it's           17        Q. And Mallinckrodt is defined as
   18   important not to speak over one another, so please wait     18   Mallinckrodt LLC and SpecGX LLC; is that correct?
   19   until I finish my question before moving on to your         19        A. Yes.
   20   response, and likewise I'll wait until you finish your      20        Q. And are you also testifying on behalf of
   21   response before moving onto my next question.               21   Mallinckrodt PLC today?
   22             Okay?                                             22        A. No, not that I'm aware of.
   23        A. Yes.                                                23             MR. KO: And I'll note for the record, as
   24        Q. It's also very important that to the                24   counsel is aware, that Mallinckrodt PLC has moved to

                                                        Page 11                                                             Page 13
    1   extent that I ask a yes-or-no question and your answer       1 dismiss themselves from this litigation, but it is
    2   is in fact yes or no, please say those words rather          2 certainly plaintiffs' position that the PLC should be
    3   than shaking your head or nodding your head.                 3 in the litigation, and we expect this testimony to be
    4            Sound good?                                         4 on behalf of the PLC as well.
    5        A. Yes.                                                 5            MR. O'CONNOR: Okay. And we want to make
    6        Q. And from time to time, counsel, your                 6   clear that his testimony today is only on behalf of LLC
    7   counsel, or other counsel might object to my                 7   and SpecGX LLC, and PLC is not subject to the
    8   questioning, but unless you get a clear instruction not      8   jurisdiction of the Northern District of Ohio.
    9   to answer, I'd ask that you respond to my question.          9   BY MR. KO:
   10            Does that sound good?                              10        Q. Now, throughout this day -- we'll be
   11        A. Yes. Yes.                                           11   taking a look at that notice shortly, but throughout
   12        Q. And Mr. Gillies, we'll be here for a                12   this day we'll also be looking potentially at some
   13   substantial period of time today, so to the extent you      13   documents that include Covidien e-mail addresses and
   14   need breaks, please ask and we'll do our best to            14   Covidien labels.
   15   accommodate.                                                15            Can we agree for purposes of the
   16            Okay?                                              16   deposition today that Mallinckrodt includes Covidien?
   17        A. Thank you.                                          17        A. Yes.
   18        Q. Mr. Gillies, is there anything that you             18        Q. And the same with Tyco. There will be
   19   can think of today that would prevent you from              19   some -- perhaps some Tyco e-mail addresses and some
   20   testifying truthfully or honestly?                          20   Tyco documents.
   21        A. No.                                                 21            Can we agree that Tyco is synonymous with
   22        Q. Great. I understand that you have been              22   Mallinckrodt for purposes of today's deposition?
   23   designated on behalf of Mallinckrodt to testify on          23            MR. O'CONNOR: I just want to be very
   24   certain topics pursuant to a 30(b)6 notice.                 24   clear that those are other companies, and he's

   Golkow Litigation Services                                                                     Page 4 (10 - 13)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1957-32
                               SubjectFiled: 07/23/19 6Confidentiality
                                         to Further     of 85. PageID #: 127669
                                                                            Review
                                                       Page 14                                                        Page 16
    1   authorized to speak, as he said, on behalf of LLC and      1 sent to you by the DEA and any other communications
    2   SpecGX.                                                    2 between you and the DEA regarding your marketing of
    3            MR. KO: When I refer -- I understand,             3 your opioid products, your response to these letters,
    4   Andrew.                                                    4 all subsequent actions you took in response to those
    5   BY MR. KO:                                                 5 communications, and all budgets for any such actions by
    6        Q. When I refer to Tyco and/or Covidien and           6 year, end quote.
    7   some documents, unless there is a clear objection or a     7            Is that a correct understanding of what
    8   clear instruction otherwise, can we agree that just for    8   you're testifying on behalf of?
    9   ease of reference that when I refer to Tyco and/or         9        A. Yes.
   10   Covidien it's also synonymous with Mallinckrodt?          10        Q. Great. Now, I also understand that you
   11        A. Yes.                                              11   are testifying on behalf of Mallinckrodt for portions
   12        Q. Okay, great. Turning to this deposition           12   of Topic 4. Is that correct?
   13   notice. As we discussed before, there are some topics     13        A. Yes.
   14   that you have been designated to testify on behalf of     14        Q. And again, so the record is clear, the
   15   Mallinckrodt, and that includes, if you turn to Page 5,   15   portion of Topic 4 that you are testifying on behalf of
   16   Topic 1. Is that correct?                                 16   Mallinckrodt today is, quote, your interactions with
   17        A. Yes.                                              17   the DEA regarding the scheduling of controlled
   18        Q. And I also understand that you have been          18   substances, the setting of quotas, or the distribution
   19   designated by Mallinckrodt to testify as to portions of   19   of controlled substances, including compliance,
   20   Topic 2. Is that correct?                                 20   regulatory and administrative actions, communications,
   21        A. Yes.                                              21   and penalties, end quote.
   22        Q. And in particular I think there are some          22            Is that consistent with your understanding
   23   carve-outs there, so I believe that your testimony        23   that you're testifying on behalf of Mallinckrodt on
   24   today is specifically regarding suspicious order          24   that topic?

                                                        Page 15                                                        Page 17
    1   monitoring and potential diversion?                        1        A. Yes.
    2        A. Yes.                                               2        Q. Great. I also understand that you are
    3        Q. Is that correct?                                   3   testifying on behalf of Mallinckrodt on Topic 5. Is
    4        A. Yes.                                               4   that correct?
    5        Q. And just so the record is clear, let me            5        A. Yes.
    6   read into the record the topic as I understand that you    6        Q. And in addition Topic 6?
    7   are testifying on behalf of Mallinckrodt today.            7        A. Yes.
    8            And that would be, quote, the role of             8        Q. Also Topic 7?
    9   wholesalers, distributors, and pharmacies, including       9        A. Yes.
   10   but not limited to defendants, in the supply chain for    10        Q. And turning to the next page, on Page 7,
   11   your opioid products and the responsibilities of each     11   there is also Topics 14 and 15. It's my understanding
   12   with respect to suspicious order monitoring and           12   that you are testifying on behalf of Mallinckrodt on
   13   potential diversion, end quote.                           13   those topics. Is that accurate?
   14            Do you understand to be testifying on that       14        A. Yes to 14. Yes to 15.
   15   topic today?                                              15        Q. Great. And then finally if you move
   16        A. Yes.                                              16   forward to Page 11, I understand you are also being
   17        Q. Great. Now, in addition you are also              17   designated to speak on behalf of Mallinckrodt on
   18   testifying on behalf of Mallinckrodt for portions of      18   portions of topic 27. Is that accurate?
   19   Topic 3; is that correct?                                 19        A. Yes.
   20        A. Yes.                                              20        Q. And again, so the record is clear, the
   21        Q. And again, just so the record is clear,           21   portion of 27 that you will be testifying on
   22   let me read the portion of Topic 3 that I believe that    22   Mallinckrodt today is, quote, to the extent not
   23   you are testifying on behalf of Mallinckrodt.             23   encompassed within other topics, your suspicious order
   24            And that would be, quote, warning letters        24   monitoring and compliance concerning your generic

   Golkow Litigation Services                                                                   Page 5 (14 - 17)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1957-32
                               SubjectFiled: 07/23/19 7Confidentiality
                                         to Further     of 85. PageID #: 127670
                                                                            Review
                                                          Page 18                                                          Page 20
    1   opioid products. Is that accurate?                           1        Q. Any other additional counsel?
    2        A. Yes.                                                 2        A. Mr. Davison.
    3        Q. Great. Thank you for that.                           3        Q. And approximately how many times did you
    4            MR. O'CONNOR: Counsel, just for clarity.            4   meet with them?
    5            MR. KO: Sure.                                       5        A. Four or five. Four in person, one
    6            MR. O'CONNOR: I think on Number 4, per              6   videoconference.
    7   our letter of October 15th, Mr. Webb was testified --        7        Q. And when was the date of the first
    8   or was designated to testify regarding all of 4 except       8   preparation session?
    9   for the setting of quotas, and it's only the setting of      9        A. I believe it was in September of 2018.
   10   quotas that's within Mr. Gillies's topics.                  10        Q. And approximately how many hours would you
   11            MR. KO: And Andrew, I believe that you             11   say you have spent preparing for this deposition?
   12   had sent an e-mail in early January before Mr. Webb's       12        A. Approximately 80 hours total.
   13   deposition clarifying that actually Mr. Webb was only       13        Q. And when you said a moment ago that you're
   14   testifying on behalf of communications, interactions        14   reviewing documents -- well, strike that.
   15   with the FDA.                                               15           The 80 hours in preparation -- are those
   16            MR. O'CONNOR: Okay.                                16   all hours you spent with counsel, or are you talking
   17            MR. KO: And I had sent a follow-up e-mail          17   about additional hours that you spent on your own
   18   confirming.                                                 18   preparing?
   19            MR. O'CONNOR: Happy to confirm that at             19        A. No, that would be a combination of counsel
   20   the next break, and we can handle it --                     20   and individual.
   21            MR. KO: I think regardless, some of the            21        Q. Understood. Approximately how many hours
   22   questions that I'll be asking today, just for your          22   did you meet with counsel?
   23   edification, that relate to the DEA could fall under        23        A. Approximately 40.
   24   other categories.                                           24        Q. Okay, great. And when you said a moment

                                                      Page 19                                                            Page 21
    1            MR. O'CONNOR: Fair enough. Thank you.               1 ago you were -- that you reviewed some documents, were
    2            MR. KO: So if it becomes an issue, we can           2 these all documents that were selected by your counsel?
    3   discuss and put it on the record.                            3           MR. O'CONNOR: You can answer that.
    4            MR. O'CONNOR: Okay.                                 4       A. Yes.
    5   BY MR. KO:                                                   5   BY MR. KO:
    6        Q. Now, for the topics that we went over                6       Q. In other words, did you provide any
    7   today just a moment ago, again, just so the record is        7   documents to your counsel or did you independently
    8   clear, you understand that you are speaking on behalf        8   review any documents on your own outside of counsel's
    9   of Mallinckrodt; correct?                                    9   presence?
   10        A. Yes.                                                10       A. No.
   11        Q. And you are not testifying in your                  11       Q. Great. And have you reviewed any of the
   12   individual capacity?                                        12   court pleadings in the national opioid litigation?
   13        A. Correct.                                            13       A. So can you further define that for me?
   14        Q. And you understand that your testimony              14       Q. Sure. Have you looked at the applicable
   15   will bind Mallinckrodt; is that correct?                    15   complaints in this action?
   16        A. Yes.                                                16       A. Yes.
   17        Q. Great. Mr. Gillies, what did you do to              17       Q. Which ones?
   18   prepare for this deposition?                                18       A. The original one.
   19        A. I met with counsel a number of times,               19       Q. Got it. And I'm not trying to put you
   20   reviewed policies, procedures, e-mails, other               20   through a legal test at all.
   21   documents.                                                  21       A. No --
   22        Q. And when you said counsel, is that Mr.              22       Q. I'm just trying to get an understanding of
   23   O'Connor and Mr. Goldstein here?                            23   what documents you may have looked at. So were these
   24        A. Yes.                                                24   documents also selected by counsel?

   Golkow Litigation Services                                                                     Page 6 (18 - 21)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1957-32
                               SubjectFiled: 07/23/19 8Confidentiality
                                         to Further     of 85. PageID #: 127671
                                                                            Review
                                                       Page 22                                                          Page 24
    1        A. Yes.                                               1        Q. And Mr. Gillies, I assume that
    2        Q. Great. In addition to complaints, were             2   Mallinckrodt is paying for your representation by
    3   there any other pleadings or documents that looked         3   Andrew and Joshua today. Is that correct?
    4   similar to, for example, the 30(b)6 notice that's in       4        A. Are they paying me or paying them? I'm
    5   front of you that you reviewed?                            5   sorry. I don't understand the question.
    6        A. I would have looked at this document, but          6        Q. Are you being compensated in any way for
    7   I don't recall seeing anything else like this.             7   your testimony today individually?
    8        Q. Okay. Thanks. And in preparation for               8        A. I mean, I'm employed by Mallinckrodt, so
    9   this deposition, did you speak with any current or         9   my compensation comes from my employer.
   10   former employees at Mallinckrodt?                         10        Q. Outside of your regular compensation, are
   11        A. Yes.                                              11   you getting any additional compensation?
   12        Q. Which ones?                                       12        A. No.
   13        A. Karen Harper.                                     13        Q. And are you paying for your counsel both
   14        Q. And when did you speak with her?                  14   in terms of preparation for this deposition and/or
   15        A. It would have been in January.                    15   conducting this deposition?
   16        Q. January of this year?                             16        A. Me personally?
   17        A. I'm sorry. January 2019.                          17        Q. Yes.
   18        Q. Great. And did you speak with her                 18        A. No.
   19   specifically about your deposition, or this case, or      19        Q. Great. You can set that aside. You may
   20   what did you guys discuss?                                20   want to refer to it from time to time, but I'll just --
   21        A. Would have discussed a question I had on          21   we can move that aside for the moment.
   22   one of these topics.                                      22        A. Okay.
   23        Q. I see. And which topic was that?                  23        Q. Mr. Gillies, you are currently director of
   24            MR. O'CONNOR: And counsel, I'm going to          24   global security at Mallinckrodt; is that correct?

                                                       Page 23                                                        Page 25
    1   object to the extent some of that discussion took place    1        A. I'm currently the vice-president of global
    2   in the presence of counsel and instruct the witness not    2   security.
    3   to answer under attorney-client privilege.                 3        Q. Vice-president. Thanks for the
    4            MR. KO: Okay.                                     4   clarification. Have you ever been a director of global
    5   BY MR. KO:                                                 5   security or a director at Mallinckrodt?
    6        Q. Do you recall -- are you going to follow           6        A. Yes.
    7   that instruction?                                          7        Q. And how long -- or how long ago was that
    8        A. Yes.                                               8   when you first became director?
    9        Q. Okay. Do you recall which topic you                9        A. Yes. I was director when I joined
   10   discussed with Ms. Harper?                                10   Mallinckrodt in June of 2012.
   11            MR. O'CONNOR: Same objection, same               11        Q. And are you still currently a director or
   12   instruction.                                              12   are you no longer a director?
   13   BY MR. KO:                                                13        A. So I'm no longer a director.
   14        Q. Other than Ms. Harper, did you speak with         14        Q. And when did that occur that you no longer
   15   any other current or former Mallinckrodt employee         15   became a director?
   16   outside the presence of counsel?                          16        A. I can't recall the exact date, but I
   17        A. No.                                               17   believe it was 2015.
   18        Q. And I'm sure you're aware that there are          18        Q. And so you have been vice-president of
   19   other depositions taking place in this case of            19   global security since 2015?
   20   Mallinckrodt current and former employees; correct?       20        A. Correct.
   21        A. Yes.                                              21        Q. And you said a moment ago that you became
   22        Q. And did you review any transcripts of             22   director in 2012. Is that also when you joined
   23   these depositions?                                        23   Mallinckrodt?
   24        A. No.                                               24        A. Yes.

   Golkow Litigation Services                                                                   Page 7 (22 - 25)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1957-32
                               SubjectFiled: 07/23/19 9Confidentiality
                                         to Further     of 85. PageID #: 127672
                                                                            Review
                                                           Page 26                                                          Page 28
    1       Q. And approximately when in 2012?                        1       A.    No.
    2       A. June of 2012.                                          2 BY MR. KO:
    3       Q. Is it accurate to say that currently one               3       Q.    Well, you're familiar with the memorandum
    4 of your primary responsibilities is to oversee                  4 of understanding between the DEA and Mallinckrodt;
    5 Mallinckrodt's compliance with the Controlled                   5 correct?
    6 Substances Act?                                                 6       A.    Yes.
    7     A. I'm one of the members of the suspicious                 7      Q. And we'll get into more of the details
    8 order monitoring team.                                          8 later, but you're familiar with all the provisions of
    9       Q. And in addition to being one of the                    9 the memorandum of understanding; is that fair?
   10 members of the suspicious order monitoring team, do you        10       A.    Yes.
   11 have additional duties to ensure that Mallinckrodt             11       Q.    And in the memorandum of understanding
   12 complies with its duties under the Controlled                  12 there is a provision referenced in that agreement
   13 Substances Act?                                                13 titled admission of responsibility.
   14       MR. O'CONNOR: Objection to form.                         14          Are you familiar with that provision?
   15    A. Yes.                                                     15          MR. O'CONNOR: Objection to form.
   16 BY MR. KO:                                                     16       A. Yes.
   17         Q. And for purposes of the deposition today,           17 BY MR. KO:
   18   is it okay if I refer to the Controlled Substances Act       18       Q.    And we can refer to the document later if
   19   as the CSA?                                                  19 we need to, but in that provision there's a statement
   20         A. Yes.                                                20 that indicates that Mallinckrodt from certain times
   21         Q. And okay to refer to suspicious order               21 through -- from 2008 to 2012 did not always comply with
   22   monitoring as SOM?                                           22 the standard set forth in DEA letters in 2006 and 2007
   23         A. Yes.                                                23 regarding its suspicious order monitoring program.
   24         Q. Okay, great. And I assume that you're               24            Isn't that accurate?

                                                        Page 27                                                            Page 29
    1   familiar with the CSA; correct?                               1             MR. O'CONNOR: Objection to form.
    2       A. Yes.                                                   2        A. That's my understanding without reading
    3       Q. And you're familiar that a fundamental                 3   that document.
    4   duty of any registrant of the CSA is to maintain              4   BY MR. KO:
    5   effective controls against diversion?                         5        Q. So we had just talked about one of the
    6            MR. O'CONNOR: Objection to form.                     6   duties under the CSA being a registrant's obligation to
    7       A. Yes.                                                   7   design and implement a system to identify suspicious
    8   BY MR. KO:                                                    8   orders.
    9       Q. And is it also fair to say that one of the             9             Do you recall that?
   10   fundamental duties of the CSA is for a registrant to         10        A. I'm sorry. Could you say that again?
   11   design and implement a system to identify and detect         11        Q. Sure. We had just talked about one of the
   12   suspicious orders?                                           12   duties under the CSA being a registrant's obligation to
   13            MR. O'CONNOR: Objection to form.                    13   design and implement a system to identify suspicious
   14       A. Yes.                                                  14   orders.
   15   BY MR. KO:                                                   15        A. Yes.
   16       Q. And you would certainly agree that                    16        Q. And in the admission of responsibility in
   17   Mallinckrodt as a registrant of the CSA has these            17   the MOU, memorandum of understanding, between
   18   duties; correct?                                             18   Mallinckrodt and DEA, Mallinckrodt acknowledged that
   19            MR. O'CONNOR: Objection to form.                    19   from certain times from 2008 through 2012 it did not
   20       A. Yes.                                                  20   always follow the recommendations set forth in DEA
   21   BY MR. KO:                                                   21   letters in 2006 and 2007 regarding SOM programs.
   22       Q. Now, is it accurate to state that                     22             Isn't that accurate?
   23   Mallinckrodt did not always comply with these duties?        23             MR. O'CONNOR: Objection to form.
   24            MR. O'CONNOR: Objection to form.                    24        A. No. No.

   Golkow Litigation Services                                                                         Page 8 (26 - 29)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further10Confidentiality
                                                         of 85. PageID #: 127673
                                                                             Review
                                                          Page 30                                                            Page 32
     1   BY MR. KO:                                                  1        A. Until June 2012.
     2        Q. Well, we'll get to the MOU later, then.             2        Q. When you went to go work for Mallinckrodt?
     3        A. Okay.                                               3        A. That's correct.
     4        Q. Again, I don't want this to be a memory             4        Q. And both as a special agent in charge of
     5   test or anything.                                           5   the Miami division of the FBI and even prior to that, I
     6        A. Yeah.                                               6   want to get an understanding of when you first became
     7        Q. So we'll talk about those provisions                7   aware of the opioid crisis.
     8   later.                                                      8            MR. O'CONNOR: Again, you can answer at a
     9            Going back to your background, I've seen           9   general level. As we discussed, there's Touhy
    10   in certain documents that you have a BA in accounting      10   regulations that govern his ability to speak to
    11   in business from Illinois State. Is that correct?          11   confidential information, so at a very high level you
    12        A. A bachelor's of science.                           12   can answer whether you were aware.
    13        Q. Sorry. I apologize for that. A                     13        A. It would have been during that time
    14   bachelor's of -- so you have a bachelor's of science in    14   between 2009 and 2012.
    15   accounting and business administration from Illinois       15   BY MR. KO:
    16   State. Is that correct?                                    16        Q. So you -- and during that time, given that
    17        A. That's correct. Uh-huh.                            17   you were in Florida, I presume that you became aware of
    18        Q. And you graduated in 1982?                         18   certain issues with respect to the opioid crisis in
    19        A. Yes.                                               19   Florida in particular as well; correct?
    20        Q. And after graduation you went to work for          20            MR. O'CONNOR: Again, you can speak to
    21   the FBI, is my understanding. Is that correct?             21   your general awareness to the extent you don't reveal
    22        A. Yes.                                               22   any confidential government information subject to the
    23        Q. And was that immediately after graduation?         23   Touhy regulations. And if you can't answer, then I
    24        A. No.                                                24   would object and instruct you not to.

                                                         Page 31                                                           Page 33
     1        Q. What did you do between graduation and              1         A. Could you restate that question? I'm
     2   working for the FBI?                                        2   sorry about that.
     3        A. I was doing accounting work, and I joined           3   BY MR. KO:
     4   the FBI in October of 1983.                                 4         Q. Sure, I can repeat it.
     5        Q. And where did you do your accounting work?          5         A. Yeah, could you repeat it? That's fine.
     6        A. It was in Chicago.                                  6         Q. Given that you were in Florida, I presume
     7        Q. Who was your employer?                              7   that you became aware of certain issues with respect to
     8        A. It was Curtis Kruber (ph) -- Kruber, CPA.           8   the opioid crisis in Florida in particular; correct?
     9   Excuse me.                                                  9            MR. O'CONNOR: Object to the form, and
    10        Q. And when you went to work for the FBI,             10   give the same instruction with respect to the Touhy
    11   what was your first job at the FBI?                        11   issue.
    12        A. It was a general support position.                 12         A. I'm going to take my counsel's advice on
    13        Q. General support in what division?                  13   that.
    14        A. Chicago division.                                  14   BY MR. KO:
    15        Q. In what department?                                15         Q. Sure. And Mr. Gillies, I'm certainly not
    16        A. It was for the entire office.                      16   trying to pry into anything that might be confidential
    17        Q. I see. And I don't want to go over too             17   or violate any of your obligations under the law. I'm
    18   much of your background. There's -- as you understand,     18   just trying to get a general understanding of whether
    19   you have a deposition under your personal capacity         19   or not you became aware of certain issues in Florida
    20   tomorrow. But I just -- I do want to understand when       20   related to the opioid crisis in the 2009 through 2012
    21   you became a special agent in charge of the Miami          21   time period.
    22   division.                                                  22            MR. O'CONNOR: Going to make the same
    23        A. October of 2009.                                   23   objections.
    24        Q. And how long were you in that role?                24         A. I'm going to have to take my counsel's

   Golkow Litigation Services                                                                      Page 9 (30 - 33)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further11Confidentiality
                                                         of 85. PageID #: 127674
                                                                             Review
                                                       Page 34                                                        Page 36
     1 advice on that.                                              1 unscrupulous doctors writing scripts for opioids as
     2 BY MR. KO:                                                   2 early as 2008?
     3        Q. Okay. Let me try this way. Mr. Gillies,            3            MR. O'CONNOR: Objection to form.
     4   there's certainly publicly available information about     4        A. I don't have any recollection of it being
     5   the role you played with respect to certain                5   2008.
     6   investigations that occurred in Florida.                   6   BY MR. KO:
     7            Are you aware of those?                           7        Q. I've probably seen a lot more documents
     8        A. Yes.                                               8   than you have.
     9        Q. So I'm just asking with respect to the             9        A. I'm sure you have.
    10   publicly available information out there that suggests    10        Q. But have you in any of your review of
    11   that you played a role in, for example, prosecution of    11   documents as selected by counsel today, did you see any
    12   certain pill mills in Florida, I just want to make sure   12   reference to a growing opioid crisis and problems in
    13   that the record is clear today.                           13   Florida in particular earlier than 2008?
    14            At some point in time during the 2009 and        14        A. No.
    15   2012 time period, or perhaps before, you became aware     15        Q. And again, all these documents were
    16   that there were certain issues with respect to the        16   selected by your counsel, is that correct, that you
    17   opioid crisis in Florida; is that fair?                   17   reviewed in preparation for this deposition?
    18            MR. O'CONNOR: Object to form. You can            18        A. Yes.
    19   answer with respect to publicly available information.    19        Q. Mr. Gillies, you are aware of the
    20        A. Yes.                                              20   controlled substance compliance group at Mallinckrodt;
    21   BY MR. KO:                                                21   is that correct?
    22        Q. Now, is it also accurate to say -- putting        22        A. Yes.
    23   aside your role in the FBI, is it also accurate to say    23        Q. And were you ever a member or are
    24   that Mallinckrodt became aware of certain issues in       24   currently a member of the controlled substance

                                                       Page 35                                                        Page 37
     1 Florida as alerted by the DEA?                               1 compliance group?
     2            MR. O'CONNOR: Object to form.                     2       A. I am a member of the SOM team, and we have
     3         A. Mallinckrodt became aware of the full             3 a DEA compliance group. Is that what you're referring
     4   scope of the problem after a DEA meeting in August of      4 to?
     5   2011.                                                      5        Q. Well, that's actually helpful to clarify,
     6   BY MR. KO:                                                 6   because I've seen plenty of references in the documents
     7         Q. And setting aside your answer with respect        7   to both a DEA compliance team and a controlled
     8   to the full scope of the problem, Mallinckrodt             8   substance compliance team.
     9   understood that there were certain issues with respect     9            Is it your testimony that there are two
    10   to the Mallinckrodt pills being diverted in Florida       10   distinct teams, or are they the same but just used
    11   prior to that meeting as well; correct?                   11   interchangeably?
    12            MR. O'CONNOR: Objection to form.                 12            MR. O'CONNOR: Objection to form.
    13         A. Mallinckrodt was aware of an opioid              13        A. So I'm sorry. I'm not familiar with that
    14   problem, and they were aware of unscrupulous doctors      14   second term, the controlled substance compliance team.
    15   writing scripts for opioids.                              15   I am familiar with the DEA compliance team.
    16   BY MR. KO:                                                16   BY MR. KO:
    17         Q. And what time period were they aware of          17        Q. Got it. And what are the general roles
    18   this?                                                     18   and responsibilities of the DEA compliance team?
    19         A. Again, they became aware of the full scope       19        A. I'm not part of that team, so my general
    20   after the August 2011 DEA meeting, so they were aware     20   understanding is that that team works closing with DEA
    21   of unscrupulous doctors and some opioid issues prior to   21   on any issues -- that's where the quota numbers are
    22   that.                                                     22   prepared from.
    23         Q. And would it be accurate to say that they        23        Q. In addition to quota, anything else?
    24   became aware of an opioid problem and aware of            24        A. I'm sure there are. I'm just not part of

   Golkow Litigation Services                                                                  Page 10 (34 - 37)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further12Confidentiality
                                                         of 85. PageID #: 127675
                                                                             Review
                                                              Page 38                                                            Page 40
     1 that team, so I can't give you a list.                            1 compliance team?
     2       Q. And a moment ago you said you were part of               2           MR. O'CONNOR: Objection to form.
     3 the SOM team. Is the SOM team under the umbrella of               3      A.    I'm unaware of the SOM team being under
     4 the DEA compliance team, or is it a separate group?               4 the umbrella of DEA compliance.
     5        A. Separate.                                               5 BY MR. KO:
     6        Q. And currently who are the members of the                6      Q.    And is it -- so is it your test -- well,
     7   SOM team?                                                       7 strike that.
     8        A. So we have a representative from DEA                    8           Did Mallinckrodt always have an
     9   compliance, from security, from legal, and government           9 independent and separate SOM team?
    10   compliance.                                                    10           MR. O'CONNOR: Objection to form.
    11        Q. And --                                                 11      A.    So can you define always?
    12        A. There may be others.                                   12 BY MR. KO:
    13        Q. And is the representative from security --             13      Q.    How about from the period of 2008 to the
    14   is that you?                                                   14 period of when you joined in June of 2012, do you have
    15        A. Yes.                                                   15 an understanding of whether or not the SOM team was
    16        Q. And the representatives from legal -- who              16 independent of any other group at Mallinckrodt?
    17   are they?                                                      17            MR. O'CONNOR: Objection to form.
    18            MR. O'CONNOR: You can answer that.                    18        A. Yes, I believe them to be independent.
    19        A. Don Lohman, general counsel.                           19   BY MR. KO:
    20   BY MR. KO:                                                     20        Q. Now, turning back to your testimony a
    21        Q. Is he the only representative of legal on              21   moment ago about how Mallinckrodt became aware of the
    22   the SOM team?                                                  22   full scope of the problem in Florida after an August
    23        A. Jason Tilly.                                           23   23rd, 2011, meeting.
    24        Q. Is he also --                                          24            Is it accurate to state that Mallin -- or

                                                              Page 39                                                            Page 41
     1      A.   Associate general counsel.                              1 excuse me -- that the DEA focused particularly on
     2      Q.   And then you mentioned government                       2 Mallinckrodt opioids, oxy 15s and oxy 30s in
     3 compliance a moment ago. Who is the individual that is            3 particular?
     4 the representative on the SOM team from that group?               4           MR. O'CONNOR: Objection to form.
     5      A.   Gail Tetzlaff.                                          5       A. I don't know if I heard you misspeak, but
     6      Q.   And have you been a member of the SOM team              6   August of 2011. Correct?
     7 ever since you joined Mallinckrodt in June of 2012?               7   BY MR. KO:
     8      A.   Yes.                                                    8       Q. Okay. I may have misspoken, and let me
     9      Q.   And was there ever a period of time in                  9   rephrase my question in any event to make it --
    10 which you were not a member of the SOM compliance team           10       A. Okay.
    11 during the time period between June 2012 and current?            11       Q. -- hopefully a little more simple. The
    12      A.   I've been a member of the SOM team since I             12   DEA met with Mallinckrodt many times during the 2009
    13 joined Mallinckrodt.                                             13   through 2012 time period; is that fair to say?
    14      Q.   So in your review of documents and in                  14           MR. O'CONNOR: Objection to form.
    15 preparing for this deposition today, did you see any             15       A. I don't know about many times, but we met
    16 reference to a controlled substance compliance group             16   with DEA.
    17 that was ever formed?                                            17   BY MR. KO:
    18      A.   I have no recollection of that, but if you             18       Q. Did Mallinckrodt meet with DEA on more
    19 have a document, I'll look at it.                                19   occasions than the August 23rd, 2011, meeting?
    20      Q.   Sure. Is it your understanding that prior              20       A. I'm sorry. Could you give me that date
    21 to your employment at Mallinckrodt that the DEA                  21   again?
    22 compliance team was always separate from an SOM team,            22       Q. Sure. I believe that you said that the
    23 or was there ever a point in Mallinckrodt's history              23   meeting was in August of 2011.
    24 where the SOM team was under the umbrella of the DEA             24       A. That's correct.

   Golkow Litigation Services                                                                          Page 11 (38 - 41)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further13Confidentiality
                                                         of 85. PageID #: 127676
                                                                             Review
                                                                 Page 42                                                           Page 44
     1       Q.      And I believe in particular it was August              1 Mall -- one of DEA's focuses were the diversion of
     2 23rd of 2011.                                                        2 Mallinckrodt opioids, and in particular the diversion
     3       A.      Okay.                                                  3 of Mallinckrodt oxy 15s and 30s; is that accurate?
     4       Q.      That's what I --                                       4       A.   The discussion was about Mallinckrodt
     5       A.      That's what it was, you throwing the 23rd              5 oxycodone products going into Florida.
     6 at me. I'm sorry. I don't have the exact date on                     6       Q.   And in particular oxy 15s and oxy 30s, or
     7 that. That's why I was using August of 2011. That's                  7 just oxycodone products in general?
     8 where you were throwing me off. Okay, I'm sorry. Now                 8       A.   15s and 30s.
     9 I understand. Okay.                                                  9       Q.   So is it fair to say that Mallinckrodt
    10       Q.      So in addition to the August 2011 meeting             10 knew that Mallinckrodt-manufactured opioids were being
    11 with DEA, Mallinckrodt had additional meetings with DEA 11 abused and diverted in Florida?
    12 regarding diversion of Mallinckrodt opioids; is that                12          MR. O'CONNOR: Objection to form.
    13 fair to say?                                                        13       A. I don't know about the abuse part, but
    14            MR. O'CONNOR: Objection to form.                         14 they would have become aware of some of the diversion
    15       A.      We -- Mallinckrodt had additional meetings            15 of the products.
    16 with the DEA. It wasn't necessarily for that purpose.               16 BY MR. KO:
    17 BY MR. KO:                                                          17       Q.   And what's your understanding of
    18       Q.      What other purposes were they for?                    18 diversion, Mr. Gillies?
    19       A.      They inspect our facilities, and so some              19       A.   Outside the legal supply chain. So if you
    20 of the meetings were about inspections of our                       20 write me a legitimate script and I get it filled and I
    21 facilities.                                                         21 give to it people around this table, there's diversion
    22       Q.      Sure. And I understand there are a                    22 there. One of the other things we could also do is we
    23 variety of purposes or a variety of reasons for why DEA             23 could have an employee that diverts product.
    24 met with Mallinckrodt, but with respect to diversion of             24       Q.   And could diversion lead to abuse of a

                                                                 Page 43                                                           Page 45
     1 Mallinckrodt opioids, is it your testimony today that                1 product?
     2 Mallinckrodt only met once with DEA regarding diversion              2           MR. O'CONNOR: Objection to form.
     3 of Mallinckrodt opioids?                                             3        A. It could.
     4         A. During which time frame again? I'm sorry.                 4   BY MR. KO:
     5         Q. At any time.                                              5        Q. And would you agree that diversion of an
     6         A. No.                                                       6   opioid product could also lead to its misuse?
     7         Q. So in addition to the August 2011 meeting                 7        A. Could.
     8   between Mallinckrodt and DEA, there were additional                8        Q. Is it fair to say that Mallinckrodt was
     9   meetings, were there not, where diversion of                       9   also aware of the Oxy Express?
    10   Mallinckrodt opioids was discussed between Mallinckrodt           10           MR. O'CONNOR: Objection to form.
    11   and DEA; is that fair to say?                                     11        A. I'm not aware of Mallinckrodt being aware
    12         A. Yes.                                                     12   of the Oxy Express.
    13         Q. And a moment ago I had referred to oxy 15s               13   BY MR. KO:
    14   and oxy 30s. It's your understanding that Mallinckrodt            14        Q. During both the August 2011 meetings and
    15   manufactured generic oxycodone in the 15-milligram                15   other meetings, did DEA ever inform or discuss the Oxy
    16   strength; is that accurate?                                       16   Express with Mallinckrodt?
    17         A. Yes.                                                     17           MR. O'CONNOR: Objection to form.
    18         Q. And in addition, Mallinckrodt also                       18        A. Not that I'm aware of.
    19   manufactured oxycodone 30?                                        19   BY MR. KO:
    20         A. Yes.                                                     20        Q. And in your review of documents today in
    21         Q. And for purposes of the deposition today,                21   preparation for this deposition as selected by counsel,
    22   is it okay if I refer to those as oxy 15s and oxy 30s?            22   did you see any references to the Oxy Express?
    23         A. Yes.                                                     23        A. I did not.
    24         Q. During the August 2011 meeting, one of                   24        Q. Do you have an understanding of what the

   Golkow Litigation Services                                                                            Page 12 (42 - 45)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further14Confidentiality
                                                         of 85. PageID #: 127677
                                                                             Review
                                                          Page 46                                                               Page 48
     1   Oxy Express is?                                             1       A.    That's my understanding.
     2           MR. O'CONNOR: Objection. To the -- I'm              2       Q.    And with respect to -- I know we had just
     3   assuming, counsel, you are asking him in his capacity       3 discussed the individuals that were part of the SOM
     4   as an employee of Mallinckrodt did he learn about that      4 team. How many full-time employees are part of the SOM
     5   term. Otherwise, there's Touhy implications.                5 team right now?
     6           So you can answer to the extent that it's           6       A.    Approximately nine.
     7   based on Mallinckrodt knowledge.                            7       Q.    And has that changed over time?
     8        A. No.                                                 8       A.    It's grown.
     9   BY MR. KO:                                                  9       Q.    And when -- when was the SOM team first
    10        Q. You don't have any understanding of what           10 created?
    11   the Oxy Express is?                                        11       A.    I don't know the answer to that.
    12           MR. O'CONNOR: Same --                              12       Q.    We can take a look at some documents
    13   BY MR. KO:                                                 13 later, but does it refresh your recollection at all if
    14        Q. And I know that you keep looking at                14 I say that the SOM -- it's my understanding the SOM
    15   counsel, but I'd ask that unless he actually lodges his    15 team was created in 2008.
    16   objection clearly on the record and instructs you not      16            Is that consistent with your
    17   to answer that you refrain from looking at him every       17 understanding, or are we going to need to look at some
    18   time that I ask you a question.                            18 more documents to establish that?
    19        A. I'm not looking at him every time you ask          19            MR. O'CONNOR: Objection to form.
    20   me a question, but I've got legal implications when you    20       A.    I don't have an understanding of exactly
    21   ask me this question, so I just want to make sure that     21 when it started.
    22   I'm not overstepping my legal bounds for my                22 BY MR. KO:
    23   responsibility to my former employer.                      23       Q.    Do you have a general understanding of
    24           So I believe I just answered your question         24 whether or not it started before 2008 or after 2008?

                                                        Page 47                                                              Page 49
     1 when it came to Mallinckrodt.                                 1        A. I do not.
     2           MR. O'CONNOR: I'm going to make the same            2        Q. And as we discussed before with respect to
     3 objection clearly and on the record.                          3   the topics that are outlined in that notice, one of the
     4 BY MR. KO:                                                    4   topics includes Mallinckrodt's suspicious order
     5        Q. So you -- have you seen any documents at            5   monitoring system; is that accurate?
     6   all that -- Mallinckrodt documents that reference the       6        A. Yes.
     7   Oxy Express?                                                7        Q. And you were -- you're prepared to testify
     8        A. I have not.                                         8   on behalf of the company on all things related to
     9        Q. And have you had any discussions with               9   suspicious order monitoring; is that fair?
    10   anyone regarding -- outside the presence of your           10        A. Yes.
    11   counsel regarding the Oxy Express?                         11        Q. And your testimony is that you don't
    12        A. No.                                                12   know -- today you don't -- sitting here, you don't know
    13        Q. So turning back to the DEA compliance              13   when the SOM team began?
    14   group, as it stands today, approximately how many          14        A. That's correct. I cannot recall.
    15   full-time employees are part of the DEA compliance         15        Q. Is it -- going back to the DEA compliance
    16   group?                                                     16   group, I know you had talked about certain things that
    17        A. Six or seven is my estimate.                       17   they were responsible for, but you couldn't recall
    18        Q. And do you have an understanding of how            18   everything.
    19   that has changed over time, if at all?                     19            Is it fair to say that the DEA compliance
    20        A. I don't think it's changed much over time.         20   group is responsible for any DEA reporting requirement?
    21        Q. So as far as you know, as far as the DEA           21            MR. O'CONNOR: Objection to form.
    22   compliance group has been in existence, approximately      22        A. Yes.
    23   six to seven full-time employees have been part of that    23   BY MR. KO:
    24   group? Is that accurate?                                   24        Q. And those would include any year-end ARCOS

   Golkow Litigation Services                                                                      Page 13 (46 - 49)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further15Confidentiality
                                                         of 85. PageID #: 127678
                                                                             Review
                                                               Page 50                                                             Page 52
     1 reports that Mallinckrodt has to submit to DEA; is that            1 Act. Do you recall that?
     2 accurate?                                                          2      A.    Yes.
     3            MR. O'CONNOR: Objection to form.                        3      Q.    Now, in addition to the statute --
     4       A.    Yes.                                                   4 obviously it's complex and has many layers to it.
     5 BY MR. KO:                                                         5           With respect to suspicious order
     6       Q.    And it would also be accurate to say that              6 monitoring in particular, is it accurate to say that
     7 the -- well, strike that.                                          7 Mallinckrodt received certain letters in the 2006 and
     8            The SOM team, you have testified, is                    8 2007 time period regarding its obligations under the
     9 independent from the DEA compliance group. So I want               9 CSA and in particular its obligations to design and
    10 to get an understanding of whether or not the DEA                 10 implement the suspicious order monitoring system?
    11 compliance group has any involvement in SOM whatsoever 11                      MR. O'CONNOR: Objection to form.
    12 or if the SOM team runs completely independent of DEA             12      A.    We received a DEA letter 2007 -- 2007.
    13 compliance.                                                       13 The 2006 letter -- I don't believe we received a copy
    14            MR. O'CONNOR: Objection to form.                       14 of that until later, in 2007 or 2008.
    15 BY MR. KO:                                                        15 BY MR. KO:
    16       Q.    So there wasn't a question there, so I'll             16      Q.    Okay. I'm going to go ahead and hand you
    17 just ask the question.                                            17 a copy of what's been marked as Gillies Exhibit 2.
    18            Does the DEA compliance group have any                 18           [Exhibit Mallinckrodt-Gillies-002
    19 responsibility over the SOM team?                                 19           marked for identification.]
    20       A.    There are DEA compliance members on the               20      Q.    And for the record, Gillies Exhibit 2 is
    21 SOM team.                                                         21 MNK-T1_000273575. And then I'm also going to hand you
    22       Q.    And which individuals are those?                      22 a copy of what's going to be marked as Gillies Exhibit
    23       A.    Karen Harper, Eileen Spaulding, and                   23 3.
    24 Michelle -- and I can't recall her last name.                     24           [Exhibit Mallinckrodt-Gillies-003

                                                         Page 51                                                                   Page 53
     1        Q. Are those the only three individuals that                1            marked for identification.]
     2   are both part of DEA compliance and the SOM team?                2        Q. And for the record, that ends in Bates
     3        A. That's my understanding.                                 3   270069.
     4        Q. And going back to the DEA compliance                     4            And let's start with the second exhibit --
     5   group, in addition to quota requests and communications          5   or excuse me -- Gillies Exhibit 2.
     6   with DEA regarding Mallinckrodt's quota, is it also              6        A. Okay.
     7   accurate to say the DEA compliance group has                     7        Q. And I see that there's a cover letter, and
     8   responsibility coordinating any audits done by DEA of            8   we can talk about that in a moment, but this is -- the
     9   Mallinckrodt facilities?                                         9   letter that you see attached to this e-mail is a
    10        A. Yes.                                                    10   September 27th, 2006, letter from the DEA; is that
    11           MR. O'CONNOR: Objection to form.                        11   accurate?
    12   BY MR. KO:                                                      12        A. Yes.
    13        Q. Is it also accurate to say that the DEA                 13        Q. And this -- it's signed by Joe Rannazzisi?
    14   compliance group is responsible for tracking                    14        A. Yes.
    15   Mallinckrodt's internal consumption of their quota              15        Q. By the way, did you know Joe Rannazzisi
    16   request?                                                        16   prior to the time that you joined Mallinckrodt?
    17           MR. O'CONNOR: Objection --                              17        A. No.
    18   BY MR. KO:                                                      18        Q. Do you know him now?
    19        Q. Or of the annual quota allocation?                      19        A. I know who he is.
    20           MR. O'CONNOR: Objection.                                20        Q. But you don't have a personal relationship
    21        A. Yes.                                                    21   with him?
    22   BY MR. KO:                                                      22        A. I do not.
    23        Q. Earlier we were talking about                           23        Q. And in addition to the letter that you see
    24   Mallinckrodt's duties under the Controlled Substances           24   in -- that's reflected in Exhibit 2, there's another

   Golkow Litigation Services                                                                           Page 14 (50 - 53)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further16Confidentiality
                                                         of 85. PageID #: 127679
                                                                             Review
                                                           Page 54                                                        Page 56
     1   letter that's in front of you that's marked as Gillies       1        A. I'm familiar with Eldon's name, but not
     2   Exhibit 3 that's dated December 27th, 2007; is that          2   Todd.
     3   correct?                                                     3        Q. And who is Eldon Henson, and what was his
     4        A. Yes.                                                 4   role at Mallinckrodt?
     5        Q. And are these the two letters that we just           5        A. I'm sorry. I don't know what his role
     6   discussed a moment ago that Mallinckrodt received            6   was.
     7   regarding its duties under the CSA?                          7        Q. Okay. Fair enough. And there are also
     8            MR. O'CONNOR: Objection to form.                    8   references, if you look on Pages 2 and 3 of this
     9        A. Yes.                                                 9   e-mail, to Vince Kaiman and Tim Wright.
    10   BY MR. KO:                                                  10            Do you know who those individuals are?
    11        Q. And throughout today we might be referring          11        A. I do not.
    12   to these letters. Is it okay if we refer to these as        12        Q. Now, if you look at the second page of
    13   the Rannazzisi letters?                                     13   this e-mail. Sorry, just stick on that exhibit.
    14        A. Yes.                                                14        A. This one? Okay.
    15        Q. Okay, great. So turning back to -- I'm              15        Q. Yeah. Thank you. So the second page of
    16   sorry to jump around, but turning back to Gillies           16   that e-mail -- I'm about two-thirds of the way down --
    17   Exhibit 2, I just want to make sure I understand your       17   there is an e-mail from Dirk Stevens to Eldon Hanson.
    18   testimony a moment ago.                                     18   Do you see that?
    19            You said that you don't believe that               19        A. Yes.
    20   Mallinckrodt received this letter immediately after it      20        Q. From December 13th?
    21   was dated September 27th, 2006. Is that correct?            21        A. Yes.
    22        A. That's correct.                                     22        Q. 10:45? And again, Eldon Hanson was a
    23        Q. And your testimony is that Mallinckrodt             23   Mallinckrodt employee; is that correct?
    24   received it at some point in time in 2007 or 2008?          24        A. Yes.

                                                           Page 55                                                                Page 57
     1        A. Correct.                                             1         Q.    And in that e-mail, he is being asked by
     2        Q. And I just want to clarify for the record.           2 Dirk Stevens, quote, do you have a diversion policy.
     3   If you look at the cover e-mail, you see Ms. Harper          3 Do you see that?
     4   sending this letter around. Is that accurate?                4         A.    Yes.
     5             MR. O'CONNOR: Objection to form.                   5         Q.    What is your understanding -- well, strike
     6        A. So this is from Karen, and the attachment            6 that.
     7   says DEA letter September 27th, 2006.                        7              With respect to Mallinckrodt's obligations
     8   BY MR. KO:                                                   8 under the CSA, and in particular its obligations to
     9        Q. So I just want to clarify for the record.            9 design and implement an SOM program, when did
    10   I want to make sure that it's clear.                        10 Mallinckrodt first memorialize in writing a policy with
    11             Is it accurate to say that Mallinckrodt           11 respect to these obligations?
    12   received or individuals at Mallinckrodt received this       12              MR. O'CONNOR: Object to form.
    13   letter in 2007?                                             13         A.    So Mallinckrodt always had an SOM program,
    14        A. The date of this is December 13th, 2007.            14 but I do not know the date of any formal document.
    15        Q. So yes or no? Is it accurate to say that            15 BY MR. KO:
    16   Mallinckrodt received the September 27th, 2006,             16         Q.    When you say that Mallinckrodt always had
    17   Rannazzisi letter at some point in 2007?                    17 an SOM program, can you -- do you have an understanding
    18        A. Yes.                                                18 of when it first began?
    19        Q. And by the way, there are some individuals          19         A.    I do not.
    20   that are referenced in this letter at Mallinckrodt,         20         Q.    And do you have -- I assume I know the
    21   including individuals by the name of Eldon Hanson and       21 answer to this, but when Mallinckrodt first implemented
    22   Todd Forthaus. Do you see that?                             22 an SOM program, do you know if there was any policy
    23        A. Yes.                                                23 memorialized in writing regarding that program at that
    24        Q. Do you know who they are?                           24 time?


   Golkow Litigation Services                                                                        Page 15 (54 - 57)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further17Confidentiality
                                                         of 85. PageID #: 127680
                                                                             Review
                                                             Page 58                                                         Page 60
     1        A. I do not.                                              1 Mallinckrodt?
     2        Q. And turning to the top of the first page,              2        A. No.
     3   the Karen Harper e-mail to Bill Ratliff. There's an            3        Q. Do you know whether or not -- I -- well,
     4   occasion -- do you see -- about three lines down where         4   strike that.
     5   she indicates that, quote, she was forwarded policy E-9        5            Turning to this letter, there are a series
     6   for St. Louis and A-14 for WGTC regarding the same.            6   of statements being made with respect to a registrant's
     7        A. Okay.                                                  7   duties around the CSA. Is that accurate?
     8        Q. And for ease of reference, you can see                 8        A. Yes.
     9   the --                                                         9        Q. And in the second paragraph, there is a
    10        A. Okay.                                                 10   statement made by DEA that, quote, in addition to and
    11        Q. Obviously the exhibit is in front of you,             11   not in lieu of the general requirement under 21 U.S.C.
    12   but if you'd like to look at the big screen, it's there       12   823 that manufacturers and distributors maintain
    13   behind me as well.                                            13   effective controls against diversion, DEA regulations
    14            Do you have any understanding of what the            14   require all manufacturers and distributors to report
    15   security policy E-9 is?                                       15   suspicious orders of controlled substances, Title 21
    16        A. I do not.                                             16   CFR, 1301.74B.
    17        Q. Or do you have any understanding of what              17            Did I read that portion correctly?
    18   the A-14 for WGTC is?                                         18        A. That's what this letter states.
    19        A. I do not.                                             19        Q. And so is it accurate to say that
    20        Q. Is there any indication in that e-mail                20   Mallinckrodt knew that the obligation to report
    21   that Karen Harper is actually providing anyone with the       21   suspicious orders of controlled substances was an
    22   diversion policy requested in the previous e-mail we          22   additional requirement under the CSA as required by the
    23   looked at?                                                    23   CFRs?
    24        A. Could you say that again?                             24            MR. O'CONNOR: Objection to form.

                                                           Page 59                                                             Page 61
     1        Q. Let me ask it a different way. Do you                  1        A. Yes.
     2   have any understanding whether Mallinckrodt as of              2   BY MR. KO:
     3   December 2007 had a written SOM policy?                        3        Q. And moving on to the second part of that
     4        A. I'm unaware whether they did or did not.               4   sentence. The letter continues, quote -- well, strike
     5        Q. You can set that aside and look at Gillies             5   that.
     6   Exhibit 3.                                                     6            The letter indicates that DEA regulations,
     7            And so this is the second Rannazzisi                  7   quote, require that a registrant design and operate a
     8   letter that Mallinckrodt received from DEA; is that            8   system to disclose to the registrant suspicious orders
     9   correct?                                                       9   of controlled substances, end quote.
    10        A. Yes.                                                  10            Did I read that correct -- portion of the
    11        Q. And there's a received stamp that                     11   paragraph correctly?
    12   indicates that Mallinckrodt in fact received this at          12        A. Yes.
    13   least no later than January 4th, 2008. Is that                13        Q. And so in addition to the duty to maintain
    14   accurate?                                                     14   effective controls against diversion, Mallinckrodt knew
    15        A. Yes.                                                  15   that it had to design and operate a system to disclose
    16        Q. And this particular letter is specifically            16   to the registrant suspicious orders of controlled
    17   addressed to Mallinckrodt Hobart facility?                    17   substances; is that accurate?
    18        A. Yes.                                                  18        A. Yes.
    19        Q. And so the record is clear, there's no                19        Q. And moving on to the next sentence, it
    20   dispute that Mallinckrodt received this letter;               20   indicates that the regulation -- let me be clear.
    21   correct?                                                      21            The next statement states, quote, the
    22        A. Correct.                                              22   regulation clearly indicates that it is the sole
    23        Q. By the way, do you have an understanding              23   responsibility of the registrant to design and operate
    24   of who these Rannazzisi letters were circulated to at         24   such a system, end quote.

   Golkow Litigation Services                                                                       Page 16 (58 - 61)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further18Confidentiality
                                                         of 85. PageID #: 127681
                                                                             Review
                                                             Page 62                                                        Page 64
     1            Did I read that correctly?                            1   prior to completing a sale to determine whether the
     2        A. Yes.                                                   2   controlled substances are likely to be diverted from
     3        Q. And so is it fair to say that Mallinckrodt             3   legitimate channels.
     4   knew as of the date of receiving this letter that the          4            Did I read that correctly?
     5   DEA expected the sole responsibility to design and             5        A. Yes.
     6   operate an SOM system to lie with the registrant -- in         6        Q. So again, is it fair to say that the DEA
     7   this case, Mallinckrodt?                                       7   expectation as of the date of this letter was that --
     8            MR. O'CONNOR: Objection to form.                      8   and Mallinckrodt in fact understood that their
     9   BY MR. KO:                                                     9   responsibilities do not end with merely filing a
    10        Q. Is that correct?                                      10   suspicious order report? Is that accurate?
    11        A. Yes.                                                  11            MR. O'CONNOR: Objection to form.
    12        Q. Now, moving on to the third paragraph.                12        A. Yes.
    13   The second sentence indicates, quote, filing a monthly        13   BY MR. KO:
    14   report of completed transactions, for example,                14        Q. In other words, Mallinckrodt must, as of
    15   excessive purchase report or high unit purchases, does        15   the date of this letter, conduct an independent
    16   not meet the regulatory requirement to report                 16   analysis of suspicious orders prior to completing a
    17   suspicious orders, end quote.                                 17   sale determine -- to determine whether the controlled
    18            Did I read that correctly?                           18   substances are likely to be diverted. Is that
    19        A. That's what it says.                                  19   accurate?
    20        Q. So is it fair to say that Mallinckrodt                20            MR. O'CONNOR: Objection.
    21   understood that simply filing a monthly excessive order       21        A. Yes.
    22   report would not meet the regulatory requirements under       22   BY MR. KO:
    23   the CSA?                                                      23        Q. So as of the date of this letter, it would
    24            MR. O'CONNOR: Objection to form.                     24   be accurate to say that if Mallinckrodt released an

                                                           Page 63                                                            Page 65
     1        A. When this letter received, that was the                1   order prior to completing a sale and without doing any
     2   industry standard prior.                                       2   sort of independent analysis would not be consistent
     3   BY MR. KO:                                                     3   with the standard set forth in this letter?
     4        Q. And I understand, but my question was just             4            MR. O'CONNOR: Objection to form.
     5   simply a yes-or-no question.                                   5        A. I'm sorry. Could you state that one more
     6             Is it fair to say that Mallinckrodt                  6   time?
     7   understood that simply filing a monthly excessive order        7   BY MR. KO:
     8   report would not meet the regulatory requirements under        8        Q. Sure. Would it be accurate to say that if
     9   the CSA as of the date of this letter?                         9   Mallinckrodt released an order prior to completing a
    10             MR. O'CONNOR: Objection to form.                    10   sale and without doing any sort of independent
    11        A. Yes.                                                  11   analysis, that would not be consistent with the
    12   BY MR. KO:                                                    12   standard set forth in this letter?
    13        Q. So if Mallinckrodt was sending monthly                13        A. No.
    14   reports to DEA after January 4th, 2008, that would not        14            MR. O'CONNOR: Same objection.
    15   be consistent with the standard set forth in this             15   BY MR. KO:
    16   letter; is that accurate?                                     16        Q. It would not be accurate to say that?
    17             MR. O'CONNOR: Objection to form.                    17        A. Correct.
    18        A. Yes.                                                  18        Q. And why is that?
    19   BY MR. KO:                                                    19        A. This is referring to suspicious orders.
    20        Q. Going on to the next sentence, the letter             20        Q. I see. I see what you're saying. Let me
    21   indicates, that quote, registrants are reminded that          21   rephrase my question.
    22   their responsibility does not end merely with the             22            So would it be accurate to say -- well,
    23   filing of a suspicious order report. Registrants must         23   strike that.
    24   conduct an independent analysis of suspicious orders          24            In the third sentence that we just read,

   Golkow Litigation Services                                                                       Page 17 (62 - 65)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further19Confidentiality
                                                         of 85. PageID #: 127682
                                                                             Review
                                                           Page 66                                                       Page 68
     1   the DEA provides guidance, does it not, that                 1 quantities of one particular controlled substance
     2   registrants must conduct an independent analysis of          2 relative to others it orders?
     3   suspicious orders prior to completing a sale?                3            MR. O'CONNOR: Objection to form.
     4        A. Yes.                                                 4        A. So could you further define that?
     5        Q. So are you suggesting that that provision            5   BY MR. KO:
     6   only applies with respect to a suspicious order but not      6        Q. Well, is one purpose -- well, would you
     7   any other order?                                             7   agree with me that a pharmacy that orders 90 percent --
     8        A. Yes, that's what the regulation says.                8   for example, 90 percent of one particular drug relative
     9        Q. And what is your understanding of what               9   to others would warrant further investigation?
    10   constitutes a suspicious order?                             10            MR. O'CONNOR: Objection --
    11        A. So DEA defines it as size, normal                   11        A. So I'm not going to see that as the
    12   pattern -- and there's a third one. Yeah.                   12   manufacturer.
    13        Q. Well, it's actually -- it's later on in             13   BY MR. KO:
    14   this letter, so why don't we actually turn to that          14        Q. What do you mean by that?
    15   portion of this letter.                                     15        A. I'm not selling to pharmacies. We sell to
    16             The fourth paragraph down at the bottom of        16   the distributors and wholesalers who sell to the
    17   this page states the regulation specifically states         17   pharmacies. So I'm not going to see any other product,
    18   that suspicious orders include orders of an unusual         18   and we're only selling the generic controlleds to the
    19   size, orders deviating substantially from a normal          19   distributors and wholesalers.
    20   pattern, and orders of an unusual frequency, end quote.     20        Q. At a certain point in time Mallinckrodt
    21             Did I read that correctly?                        21   became aware and had access to information regarding
    22        A. Yes.                                                22   downstream transactions between its wholesale
    23        Q. So is it your understanding that a                  23   distributor customers and pharmacies and clinics; is
    24   suspicious order, among other things, constitutes those     24   that accurate?

                                                         Page 67                                                         Page 69
     1 elements?                                                      1        A. With pharmacies. Not all pharmacies.
     2        A. Yes.                                                 2   Some pharmacies.
     3        Q. And so would it be accurate to say that              3        Q. So yes or no? At a certain point in time,
     4   one purpose of why Mallinckrodt designed and                 4   Mallinckrodt became aware and had access to information
     5   implemented a suspicious order monitoring system is to       5   regarding downstream transactions between its wholesale
     6   identify orders of an unusual size?                          6   distributor customers and pharmacy and clinics; is that
     7        A. Yes.                                                 7   accurate?
     8        Q. And also to identify orders that deviate             8            MR. O'CONNOR: Objection to form.
     9   substantially from a normal pattern?                         9        A. Could you restate that question or at
    10        A. Yes.                                                10   least just repeat it one more time?
    11        Q. And also Mallinckrodt designed and                  11   BY MR. KO:
    12   implemented an SOM program to identify orders of an         12        Q. Sure. At a certain point in time,
    13   unusual frequency?                                          13   Mallinckrodt became aware and had access to information
    14        A. Yes.                                                14   regarding downstream transactions between its wholesale
    15        Q. Would you agree with me that one of the             15   distributor customers and pharmacies and clinics?
    16   purposes of identifying a suspicious order is also to       16            MR. O'CONNOR: Same objection.
    17   make sure that Mallinckrodt fills orders only for           17   BY MR. KO:
    18   legitimate scientific and medical means?                    18        Q. Is that accurate?
    19            MR. O'CONNOR: Objection to form.                   19        A. For some of them, yes.
    20        A. Yes.                                                20        Q. And I know that you just said a moment ago
    21   BY MR. KO:                                                  21   that Mallinckrodt had no visibility beyond -- or I
    22        Q. Now, is it also fair to say that an                 22   don't -- I'm not trying to take words out of your
    23   effective SOM program would also be able to identify        23   mouth, but you seemed to imply that Mallinckrodt did
    24   whether a pharmacy or clinic is ordering excessive          24   not know what was going on with respect to its drugs

   Golkow Litigation Services                                                                    Page 18 (66 - 69)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further20Confidentiality
                                                         of 85. PageID #: 127683
                                                                             Review
                                                          Page 70                                                           Page 72
     1   after it went to the distributor.                              1   that's going to depend on what my answer is.
     2             That's not entirely accurate; is that                2   BY MR. KO:
     3   correct?                                                       3        Q. Okay. Let's start with the manufacturers.
     4             MR. O'CONNOR: Objection to form.                     4        A. No.
     5         A. That wasn't your question, so that was not            5        Q. Your answer is no?
     6   my response. That's a completely different thing that          6        A. Yes.
     7   you're asking me now.                                          7        Q. Let's turn to the top of Page 2.
     8   BY MR. KO:                                                     8            Actually, before we get there, I also want
     9         Q. Okay. So I'll go back to my original                  9   to ask whether or not you would agree with me that an
    10   question, then.                                               10   effective SOM program would also be able to identify
    11         A. Okay.                                                11   whether or not a pharmacy or clinic is ordering from
    12         Q. Wouldn't it be reflective -- well, strike            12   multiple distributors with respect to the same
    13   that.                                                         13   controlled substance.
    14             Would you agree with me that an effective           14            MR. O'CONNOR: Objection to form.
    15   suspicious order monitoring program would be able to          15        A. That would be a factor to consider.
    16   identify whether a pharmacy or clinic is ordering             16   BY MR. KO:
    17   excessive quantities of a limited variety of controlled       17        Q. And in addition to a factor to consider,
    18   substances?                                                   18   would it be reflective of an effective SOM program for
    19             MR. O'CONNOR: Objection to form.                    19   a registrant to determine whether or not a pharmacy or
    20         A. I'm not going to see, as the manufacturer,           20   clinic is ordering the same controlled substance from
    21   all the products that they are or are not ordering.           21   multiple distributors?
    22   BY MR. KO:                                                    22            MR. O'CONNOR: Objection to form.
    23         Q. Yeah. Regardless of whether or not you               23        A. It would be a factor to consider.
    24   can see, and we can talk -- discuss later about all the       24   BY MR. KO:

                                                             Page 71                                                         Page 73
     1 pieces of information that a registrant potentially              1        Q. And I'm asking a yes-or-no question.
     2 could have had -- any particular manufacturing                   2        A. Oh, I'm sorry.
     3 registrant.                                                      3        Q. Yeah. Yes or no, would it be reflective
     4          But for purposes of an SOM program -- you               4   of an effective SOM program for a registrant to
     5 have responsibilities with respect to the SOM program            5   determine whether or not a pharmacy or clinic is
     6 today, do you not?                                               6   ordering the same controlled substance from multiple
     7        A. Yes.                                                   7   distributors?
     8        Q. And I'm simply asking whether or not you               8            MR. O'CONNOR: Objection to form.
     9   believe -- or you would agree with me that an effective        9        A. Yes.
    10   SOM program would be able to identify, regardless of          10            MR. O'CONNOR: Counsel, we're about an
    11   whether or not you think the manufacturer can or cannot       11   hour and 20 minutes in. Can we take a five- or
    12   identify the details of the downstream transaction --         12   10-minute break?
    13   would you agree that an effective SOM program would be        13            MR. KO: Sure. Sounds good.
    14   able to identify whether a pharmacy or clinic is              14            MR. O'CONNOR: Okay.
    15   ordering excessive quantities of a limited variety of         15            THE VIDEOGRAPHER: We are going off the
    16   controlled substances?                                        16   record at 10:22 AM.
    17            MR. O'CONNOR: Objection to form.                     17            [A brief recess was taken.]
    18        A. Are you talking about my SOM program?                 18            THE VIDEOGRAPHER: We are back on the
    19   BY MR. KO:                                                    19   record at 10:40 AM.
    20        Q. I'm talking about an effective SOM --                 20   BY MR. KO:
    21   program.                                                      21        Q. Welcome back from the break. Just a few
    22        A. Okay.                                                 22   more questions on Exhibit 3. You have it in front of
    23            MR. O'CONNOR: Same objection.                        23   you.
    24        A. Manufacturers or distributors? I mean,                24            At the top of Page 2, there's a statement

   Golkow Litigation Services                                                                      Page 19 (70 - 73)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further21Confidentiality
                                                         of 85. PageID #: 127684
                                                                             Review
                                                          Page 74                                                             Page 76
     1 that says, quote, registrants that rely on rigid                1        A. I believe we were manufacturing opioids at
     2 formulas to define whether an order is suspicious may           2   least from 1996.
     3 be failing to detect suspicious orders. For example, a          3   BY MR. KO:
     4 system that identifies orders as suspicious only if the         4        Q. And did Mallinckrodt have an SOM program
     5 total amount of controlled substance ordered during one         5   since when it began manufacturing prescription opioids?
     6 month exceeds the amount ordered the previous month by          6        A. That's my understanding.
     7 a certain percentage or more is insufficient.                   7        Q. But you don't have a recollection of
     8           Did I read that correctly?                            8   whether or not there was a written policy at the time
     9       A. Yes.                                                   9   that first -- that Mallinckrodt first began
    10       Q. So would you agree with me that                       10   manufacturing prescription opioids; is that accurate?
    11 Mallinckrodt knew as of the date of this letter that           11        A. That's correct.
    12 rigid -- adherence to a rigid formula to define whether        12        Q. Now, with respect to the suspicious order
    13 an order is suspicious would be inadequate?                    13   monitoring procedures, is it accurate to state that
    14       MR. O'CONNOR: Objection to form.                         14   Mallinckrodt had at certain points a two-tiered system
    15    A. That's what the letter says, yes.                        15   to identify suspicious orders?
    16 BY MR. KO:                                                     16             MR. O'CONNOR: Objection to form.
    17        Q. So yes or no? Would you agree with me                17        A. Yes.
    18   that Mallinckrodt knew as of the date of this letter         18   BY MR. KO:
    19   that adherence to a rigid formula to identify whether        19        Q. And I understand and I believe that there
    20   an order is suspicious would be inadequate?                  20   are three tiers now, but for some portion of when
    21           MR. O'CONNOR: Objection to form. Asked               21   Mallinckrodt had an SOM program, there were two tiers
    22   and answered.                                                22   with respect to identifying a suspicious order; is that
    23        A. Yes.                                                 23   correct?
    24   BY MR. KO:                                                   24             MR. O'CONNOR: Objection to form.

                                                            Page 75                                                         Page 77
     1         Q. Thank you. Now, we had discussed -- you              1        A. So I believe there's two tiers now.
     2   can set this aside, actually.                                 2   BY MR. KO:
     3         A. Okay.                                                3        Q. Oh, is that -- okay. Was there ever a
     4         Q. Earlier we had discussed whether or not              4   time that there was a three-tier system?
     5   Mallinckrodt had written policies with respect to its         5        A. Yes.
     6   SOM program.                                                  6        Q. And with respect to the two-tiered system,
     7              Do you recall that testimony?                      7   the first tier -- and correct me if I'm wrong -- but
     8         A. Yes.                                                 8   the first tier attempts to identify whether an order is
     9         Q. And I know you said you don't recall when            9   either peculiar or unusual; is that accurate?
    10   it first started, but at a certain point in time there       10             MR. O'CONNOR: Objection to form.
    11   were certain written policies that were drafted and          11        A. The Tier 1 of the program applies to the
    12   revised and circulated within Mallinckrodt; is that          12   big three plus one regarding oxy 15s and oxy 30s.
    13   correct?                                                     13   BY MR. KO:
    14         A. Yes.                                                14        Q. And that's the two-tier structure right
    15         Q. And when do you recall the first written            15   now that you're describing; correct?
    16   policy -- or when did Mallinckrodt first begin writing       16        A. That's correct.
    17   or drafting these written policies?                          17        Q. Let's talk about the 2008 to 2012 time
    18              MR. O'CONNOR: Objection to form.                  18   period.
    19         A. I don't have any recollection of the date.          19        A. Okay.
    20   BY MR. KO:                                                   20        Q. Did you have an understanding of whether
    21         Q. And you understand -- Mallinckrodt -- is            21   or not there were two or three tiers during that time
    22   it accurate to say that Mallinckrodt manufactured            22   period?
    23   opioids beginning in approximately 1996?                     23        A. In --
    24              MR. O'CONNOR: Objection to form.                  24             MR. O'CONNOR: Objection to form.

   Golkow Litigation Services                                                                      Page 20 (74 - 77)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further22Confidentiality
                                                         of 85. PageID #: 127685
                                                                             Review
                                                         Page 78                                                        Page 80
     1       A. In early 2012, there was the three-tiered           1        Q. And you have -- in addition to not knowing
     2   system.                                                    2   exactly how many, you don't have any understanding of
     3   BY MR. KO:                                                 3   the general amount of suspicious orders that were
     4       Q. And so prior to --                                  4   reported to the DEA prior to 2008?
     5       A. And then September 2012 was a two-tiered            5        A. I don't. I just know that there were
     6   system.                                                    6   suspicious orders reported to the DEA.
     7       Q. Got it. Thank you. And so prior to 2012,            7        Q. From the period 2008 through 2011, do you
     8   was the SOM program -- the intent of the SOM program       8   have any understanding of how many suspicious orders
     9   was to have a two-tiered system?                           9   were reported to the DEA?
    10            MR. O'CONNOR: Objection to form.                 10        A. I do not.
    11       A. I don't know what that intent was.                 11        Q. I'm going to hand you a copy of what will
    12   BY MR. KO:                                                12   be marked as Gillies Exhibit 4 and --
    13       Q. Sure. Well, I was hoping not to go                 13            MS. GAFFNEY: 5.
    14   through each -- well, we will go through some of the      14   BY MR. KO:
    15   SOM policies, but I'm just hoping to get a general        15        Q. -- 5. And for the record I'll note that
    16   understanding of what your -- of the systems that         16   Gillies Exhibit 4 ends in Bates 1806623, and Exhibit 5
    17   Mallinckrodt had in place, but we can look at the         17   is actually the attachment which ends in 1806624.
    18   policies in a moment.                                     18            [Exhibit Mallinckrodt-Gillies-004
    19       A. Okay.                                              19            marked for identification.]
    20       Q. Now, do you have an understanding of how           20            [Exhibit Mallinckrodt-Gillies-005
    21   many orders Mallinckrodt has identified as being          21            marked for identification.]
    22   suspicious?                                               22        Q. So Mr. Gillies, does this document look
    23       A. I do not.                                          23   familiar to you at all?
    24       Q. You have no understanding of how many              24        A. I mean, I don't recall it, but --

                                                        Page 79                                                           Page 81
     1 orders Mallinckrodt has notified to the DEA at any           1         Q. Well, let's just take a look at the
     2 point in Mallinckrodt's history as to how many orders        2   first -- well, this -- for the record, this is an
     3 are suspicious?                                              3   e-mail that Karen Harper sends to you on April 25th,
     4       A. I know there has been suspicious orders,            4   2014. Is that accurate?
     5 and I know they've been identified to the DEA.               5         A. Yes.
     6       Q. But you have no understanding of how many           6         Q. And at the top of the e-mail she states,
     7 orders have been identified to the DEA?                      7   quote, 12-31-2003, the oldest SOM report to DEA that
     8        A. I do not.                                          8   was retrievable this evening attached. Given the
     9        Q. As you know, other depo -- other                   9   report number identity, we may be able to retrieve
    10   individuals have been deposed in this case, and Ms.       10   older information through IS, end quote.
    11   Harper has testified that prior to 2008, Mallinckrodt     11             Did I read that correctly?
    12   had identified approximately 10 or less suspicious        12         A. Yes.
    13   orders to the DEA.                                        13         Q. First off, IS is information systems;
    14            Does that sound familiar to you at all?          14   correct?
    15            MR. O'CONNOR: Objection to form.                 15         A. Yes.
    16        A. It does not, but --                               16         Q. And that's a group at Mallinckrodt; right?
    17   BY MR. KO:                                                17         A. Yes.
    18        Q. Does it refresh your recollection at all          18         Q. And they were -- they had some
    19   that Mallinckrodt had identified only a small number of   19   responsibilities with respect to the SOM program?
    20   suspicious orders prior to 2008?                          20             MR. O'CONNOR: Objection to form.
    21            MR. O'CONNOR: Objection to form.                 21   BY MR. KO:
    22        A. Again, I don't know how many there were           22         Q. Is that accurate?
    23   prior to that time.                                       23         A. I don't know what their role would have
    24   BY MR. KO:                                                24   been. This is our IT department, and so I don't know

   Golkow Litigation Services                                                                   Page 21 (78 - 81)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further23Confidentiality
                                                         of 85. PageID #: 127686
                                                                             Review
                                                        Page 82                                                           Page 84
     1   if they were just pulling records for her.                   1 peculiar?
     2        Q. Sure. So that's helpful. So the IS group             2        A. Yes.
     3   referenced here is essentially the IT department at          3        Q. And if that algorithm was triggered, a
     4   Mallinckrodt; correct?                                       4   report was created? Is that accurate?
     5        A. That's correct. Yeah.                                5        A. Yes.
     6        Q. And does the IT department currently have            6        Q. And the reports that are referenced here
     7   a role with respect to retrieving information for            7   in this e-mail that were temporarily discontinued to be
     8   purposes of Mallinckrodt's SOM program?                      8   sent to the DEA, those are those peculiar order
     9        A. Yes.                                                 9   reports; is that accurate?
    10        Q. And they provide regular monthly reports            10        A. That's my understanding.
    11   to the SOM team; is that accurate?                          11        Q. And the e-mail goes on to state that the
    12            MR. O'CONNOR: Objection to form.                   12   SOM team is working on a revised algorithm system, and
    13        A. I don't know how regularly they provide             13   that -- well, first of all, you see that portion of the
    14   that information.                                           14   e-mail?
    15   BY MR. KO:                                                  15        A. Yes.
    16        Q. Now, this document indicates that the               16        Q. And the revised algorithm system is with
    17   earliest SOM report, at least as of 2014, that Ms.          17   respect to the peculiar order algorithm; is that
    18   Harper could find was from 2003. Is that accurate?          18   accurate?
    19        A. That's what it says. And it says we may             19        A. Yes.
    20   be able to retrieve older information through the IT        20        Q. And to be clear, Mallinckrodt
    21   department.                                                 21   distinguished between a peculiar order and a suspicious
    22        Q. And have you seen any suspicious order              22   order; is that accurate?
    23   reports prior to 2003?                                      23        A. Yes.
    24        A. Not that I can recall.                              24        Q. And the basic structure, at least as of

                                                           Page 83                                                        Page 85
     1        Q. Are you aware of any suspicious order                1 the time of this e-mail and as of the time that
     2   reports prior to 2003?                                       2 Mallinckrodt utilized peculiar orders -- the basic
     3        A. No.                                                  3 structure was if an order was determined to be
     4        Q. Now, in the next sentence down, Ms. Harper           4 peculiar, it would be elevated for further review to
     5   indicates to you, quote, 10-2008. SOM report                 5 determine whether or not it was suspicious for purposes
     6   submission to DEA local office is temporarily                6 of notifying the DEA; is that accurate?
     7   discontinued per direction of DEA. SOM team begins           7        A. Correct.
     8   work on revised algorithm system.                            8        Q. And so when this e-mail is discussing --
     9            Did I read that correctly?                          9   when Ms. Harper is discussing with you the fact that
    10        A. Yes.                                                10   these reports are being temporarily discontinued per
    11        Q. And what is your understanding of which             11   the direction of the DEA, what is your understanding of
    12   reports were being discontinued per the direction of        12   what Ms. Harper is referring to here?
    13   the DEA?                                                    13             MR. O'CONNOR: Objection to form.
    14        A. The peculiar order reports.                         14        A. She's referring to the reports that we
    15        Q. And is it accurate to say that those are            15   were sending to the DEA are no longer being sent to the
    16   the monthly reports that -- well, let's take a step         16   DEA per their direction.
    17   back.                                                       17   BY MR. KO:
    18            What are the peculiar order reports that           18        Q. And was -- and I guess I was unclear, and
    19   Mallinckrodt created prior to October of 2008?              19   I apologize for that. The direction of the DEA -- I
    20        A. So they would have been the algorithm               20   want to focus on that portion.
    21   reports to show any orders regarding the unusual size,      21             Is that in reference to the Rannazzisi
    22   pattern, et cetera.                                         22   letters that we were just discussing a moment ago?
    23        Q. So is it fair to say that Mallinckrodt had          23        A. Yes. The December 2007 letter.
    24   an algorithm to determine whether or not an order was       24        Q. Correct. And the portion of that letter

   Golkow Litigation Services                                                                    Page 22 (82 - 85)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further24Confidentiality
                                                         of 85. PageID #: 127687
                                                                             Review
                                                             Page 86                                                           Page 88
     1 that discusses the concept of not sending monthly                1        Q. Now, further on in this e-mail, the next
     2 excessive order reports to DEA; correct?                         2   section down, Ms. Harper indicates 7-20-2010, DEA St.
     3       A. That's right. That was the industry                     3   Louis visits St. Louis plant for a physical security
     4 standard, and then in that letter they said                      4   inspection, and advises Mallinckrodt that DEA SOM
     5 discontinue.                                                     5   expectation is that Mallinckrodt know their customer's
     6       Q. And that letter, to be clear, was dated                 6   customer.
     7 December 27th and received in January of 2008; correct?          7           Did I read that correctly?
     8       A. That's the date stamp on here, yes.                     8        A. Yes.
     9       Q. And this chronology indicates that                      9        Q. So is it accurate to say that Mallinckrodt
    10 Mallinckrodt stopped sending the reports in October of          10   knew at least as of July 20th, 2010, that the DEA
    11 2008; correct?                                                  11   expected Mallinckrodt to know their customer's
    12       A. That's what this indicates, but that's not             12   customer?
    13 what my recollection is, that we had stopped submitting         13           MR. O'CONNOR: Objection to form.
    14 these reports a lot earlier than this.                          14        A. So it's not part of the regulations, but
    15    Q. So would it be accurate to say that if                    15   that's what DEA was advising us now, that they expected
    16 Mallinckrodt sent monthly reports at some point in time         16   us to know our customer's customer.
    17 between January of 2008 and October of 2008, that would         17   BY MR. KO:
    18 be inconsistent with the standard set forth in the              18        Q. So is it accurate to say that as of July
    19 December 27th, 2007, Rannazzisi letter; correct?                19   20th, 2010, Mallinckrodt knew that the DEA expected
    20           MR. O'CONNOR: Objection to form.                      20   Mallinckrodt to know their customer's customer?
    21       A. Per the December 2007 letter, the DEA was              21           MR. O'CONNOR: Objection to form.
    22   advising registrants to stop sending those reports.           22        A. That's what the DEA in St. Louis advised
    23   BY MR. KO:                                                    23   us.
    24       Q. So would it be accurate to say that if                 24   BY MR. KO:

                                                          Page 87                                                            Page 89
     1   Mallinckrodt sent monthly letters to DEA between               1        Q. And further on in that paragraph, there's
     2   January 2008 and October 2008, that practice would be          2   also an indication that Mallinckrodt begins evaluating
     3   inconsistent with the standard set forth in the                3   the use of chargeback data for SOM. Do you see that
     4   December 27th, 2007, Rannazzisi letter; correct?               4   portion of the e-mail?
     5            MR. O'CONNOR: Objection to form.                      5        A. Yes.
     6        A. So to be accurate, those SOM reports. I                6        Q. And so at least as of July 2010,
     7   believe you used the term letter, so I just want to            7   Mallinckrodt -- is it fair to say that Mallinckrodt
     8   make sure that it was -- I don't want to be confused.          8   began contemplating use of chargeback data in
     9            So I think you're talking about the                   9   connection with its suspicious order monitoring
    10   reports; correct?                                             10   program?
    11   BY MR. KO:                                                    11        A. Yes.
    12        Q. Sure. So --                                           12        Q. And turning to the -- actually, turning to
    13        A. Okay.                                                 13   the attachment of the e-mail, which as indicated by Ms.
    14        Q. And you're absolutely right. Thank you                14   Harper's cover e-mail to you was an SOM report. Do you
    15   for the clarification. So just so the record is               15   see that?
    16   perfectly clear, would it be fair to say that if              16        A. Yes.
    17   Mallinckrodt sent monthly reports to the DEA between          17        Q. And so is it fair to say that this is an
    18   January 2008 and October 2008 regarding any kind of           18   example of an SOM report that Mallinckrodt had created
    19   excessive order, that practice would be inconsistent          19   and apparently sent to the DEA in 2003?
    20   with the standard set forth in the December 27th, 2007,       20        A. That's what it appears to be.
    21   Rannazzisi letter; correct?                                   21        Q. And do you have any understanding of how
    22            MR. O'CONNOR: Same objection.                        22   Mallinckrodt identified the suspicious orders that
    23        A. Yes.                                                  23   appeared here?
    24   BY MR. KO:                                                    24        A. Through the use of the algorithms that

   Golkow Litigation Services                                                                       Page 23 (86 - 89)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further25Confidentiality
                                                         of 85. PageID #: 127688
                                                                             Review
                                                         Page 90                                                            Page 92
     1   they were utilizing.                                       1        Q. And turning back to your testimony earlier
     2        Q. So it's your testimony that Mallinckrodt           2   just a moment ago, when you were saying the customer
     3   utilized an algorithm as of 2003?                          3   service reps would sometimes review the order.
     4        A. Yes.                                               4            Do you know whether or not that review was
     5        Q. And separate and apart from the algorithm,         5   ever documented in any way?
     6   do you know whether or not Mallinckrodt utilized any       6        A. I do not, but they reviewed every order.
     7   other elements to identify a suspicious order at that      7        Q. And when you say they reviewed every
     8   time?                                                      8   order, are you saying that they reviewed every single
     9            MR. O'CONNOR: Objection to form.                  9   order ever entered into between Mallinckrodt and a
    10   Objection to form.                                        10   wholesaler distributor customer?
    11        A. The -- every order was being reviewed by a        11        A. I'm saying that they reviewed every one of
    12   customer service rep. So in addition to the               12   these orders that had the peculiar order report.
    13   algorithms, every order was reviewed by customer          13        Q. I see. So outside of the peculiar order
    14   service.                                                  14   algorithm system, was there a separate system or
    15   BY MR. KO:                                                15   protocol for a customer service rep to identify an
    16        Q. And how do you know that? Is that what            16   order as being potentially peculiar?
    17   you were told by counsel?                                 17            MR. O'CONNOR: Objection to form.
    18            MR. O'CONNOR: Objection. Instruct you            18        A. Not that I'm aware of.
    19   not to answer what we discussed.                          19   BY MR. KO:
    20   BY MR. KO:                                                20        Q. So in other words, the customer service
    21        Q. Earlier you said --                               21   rep or individual that would review an order is doing
    22            MR. O'CONNOR: (Inaudible) privilege.             22   so only after it is identified as peculiar by a certain
    23   BY MR. KO:                                                23   algorithm; is that accurate?
    24        Q. Earlier you said that you did not recall          24            MR. O'CONNOR: Objection to form.

                                                       Page 91                                                           Page 93
     1 ever seeing an SOM program prior to a certain time           1       A. That's my understanding.
     2 period. Is that accurate?                                    2   BY MR. KO:
     3            MR. O'CONNOR: Objection. Form.                    3       Q. And so earlier we had talked about a
     4       A. I didn't recall seeing -- I believe the             4   multitiered structure or a two-tiered structure, and we
     5   question was a written report, so I didn't recall          5   had identified or we had discussed the concept of first
     6   seeing a written report.                                   6   an order being triggered pursuant to an algorithm and
     7   BY MR. KO:                                                 7   then subsequently being identified as peculiar.
     8       Q. So if you've never seen a written report,           8            Do you recall that discussion?
     9   how did you gain an understanding of what the SOM          9       A. Yes.
    10   program was like prior to when Mallinckrodt ever had a    10       Q. And after that review, then an order
    11   written report?                                           11   was -- or excuse me.
    12       A. So I was advised by another employee.              12            After that report was created, the order
    13       Q. And which employee?                                13   would then be analyzed to determine whether or not it
    14       A. Karen Harper.                                      14   was suspicious; right?
    15       Q. And when did she advise you of that?               15       A. Correct.
    16       A. January of this year.                              16       Q. And I'm just trying to get an
    17       Q. So prior to January of 2019, did you ever          17   understanding of when the customer service rep would
    18   have an understanding of what the SOM program was like    18   review the order, and it would be after the order was
    19   prior to when Mallinckrodt had a written report -- or     19   identified as peculiar; correct?
    20   written policy? Excuse me.                                20       A. That's my understanding.
    21            MR. O'CONNOR: Objection. Form.                   21       Q. And they would not review -- just so the
    22       A. Outside of what she might have discussed           22   record is clear, they would not review every order
    23   with me in this e-mail, no.                               23   prior to any identification of the order being
    24   BY MR. KO:                                                24   peculiar; is that correct?

   Golkow Litigation Services                                                                    Page 24 (90 - 93)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further26Confidentiality
                                                         of 85. PageID #: 127689
                                                                             Review
                                                         Page 94                                                               Page 96
     1            MR. O'CONNOR: Objection to form.                      1            MR. O'CONNOR: Objection.
     2        A. Correct.                                               2   BY MR. KO:
     3   BY MR. KO:                                                     3        Q. So again, as of April 2014, Eileen, a
     4        Q. And so going -- just looking back at this              4   member of the SOM team, is identifying to Karen, also a
     5   document, the orders that appear here -- it's your             5   member of the SOM team, that the earliest SOM report
     6   testimony that it's your belief these orders were              6   that Mallinckrodt has access to is as of 2003; is that
     7   identified pursuant to whatever algorithm was in place         7   accurate?
     8   as of 2003; correct?                                           8            MR. O'CONNOR: Objection to form.
     9        A. That's my understanding.                               9        A. I'm sorry. Could you restate that one
    10        Q. And these orders then would not have been             10   more time?
    11   identified through any other process other than the           11   BY MR. KO:
    12   peculiar order algorithm that was in place; correct?          12        Q. Sure. As of April 2014, Eileen, a member
    13        A. Not that I'm aware of.                                13   of the SOM team, is identifying to Karen, also a member
    14        Q. You can set that aside. I'm going to hand             14   of the SOM team, that the earliest SOM report that
    15   you a copy of what's going to be marked as Gillies            15   Mallinckrodt had access to is as of 2003. Is that
    16   Exhibit --                                                    16   accurate?
    17            MS. GAFFNEY: 6.                                      17            MR. O'CONNOR: Same objection.
    18   BY MR. KO:                                                    18        A. She's saying the attached report is from
    19        Q. -- 6. And for the record, this is --                  19   there.
    20   ends in Bates 7026341.                                        20   BY MR. KO:
    21            [Exhibit Mallinckrodt-Gillies-006                    21        Q. Is there any reference to a SOM report
    22            marked for identification.]                          22   prior to 2003?
    23        Q. And this is a letter from Eileen Spaulding            23        A. Not in this e-mail, no.
    24   to Karen Harper dated April 24th, 2014, and you said          24        Q. And Ms. Spaulding also indicates that

                                                             Page 95                                                         Page 97
     1 earlier that Eileen is a member of the SOM team; is              1 there -- she does recall having an SOM system in place
     2 that correct?                                                    2 starting in 2001. Is that accurate?
     3       A.    She is.                                              3        A. Yes.
     4       Q.    And she's also a member of the DEA                   4        Q. And do you have any reason to dispute the
     5 compliance group?                                                5   veracity of this e-mail?
     6       A.    She is.                                              6        A. No.
     7       Q.    And similarly, Karen Harper is also a                7           MR. O'CONNOR: Objection to form.
     8 member of the DEA compliance group and the SOM team?             8   BY MR. KO:
     9       A.    Yes.                                                 9        Q. Have you seen any documents that suggest
    10       Q.    And Eileen indicates to Karen that, quote,          10   an SOM system in place prior to 2001?
    11 I can recall having a suspicious order monitoring               11        A. Not that I can recall.
    12 system in place of some type with the start of                  12        Q. Have you seen any documents that indicate
    13 distribution activities from Hobart 2001, end quote.            13   an SOM report prior to 2003?
    14            Did I read that correctly?                           14        A. Not that I can recall.
    15       A.    Yes.                                                15        Q. You can set that aside. Now, is it
    16       Q.    So -- and let me continue. However, the             16   accurate to state that Mallinckrodt made substantial
    17 attached is the earliest SOM report that I have in my           17   changes to its SOM policy between the 2008 to 2011 time
    18 e-mail system. At this time the reports were being              18   period?
    19 generated monthly. The attached report is for December          19           MR. O'CONNOR: Objection to form.
    20 2013 orders that were reviewed.                                 20        A. We were always looking to enhance the
    21            And I believe she means to reference                 21   program.
    22 December 2003, but we can go over that later. But did           22   BY MR. KO:
    23 I read that portion of the e-mail correctly?                    23        Q. So is it accurate to state that during
    24       A.    Yes.                                                24   the 2008 through 2011 time period, Mallinckrodt made

   Golkow Litigation Services                                                                       Page 25 (94 - 97)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further27Confidentiality
                                                         of 85. PageID #: 127690
                                                                             Review
                                                       Page 98                                                         Page 100
     1 substantial revisions to its SOM program?                   1   document, this indicates, does it not, that the
     2            MR. O'CONNOR: Objection to form.                 2   suspicious order monitoring team start date was March
     3        A. So there were changes made.                       3   28th, 2008?
     4   BY MR. KO:                                                4        A. That's what contained on that line, but
     5        Q. And would you agree with me that there            5   later it says it's an upgrade to Mallinckrodt's
     6   were substantial changes?                                 6   existing SOM program, so if there's an existing SOM
     7            MR. O'CONNOR: Objection to form.                 7   program, then there's got to be team members that are
     8        A. I don't know that I would characterize it         8   working on that program.
     9   as substantial.                                           9        Q. Well, I understand the difference
    10   BY MR. KO:                                               10   between -- well, I understand your point about a
    11        Q. How would you characterize it?                   11   program, but the fact that there is a program in place,
    12        A. That there were changes made to the SOM          12   does that necessarily mean that there was a team in
    13   program with the more experience that they had and the   13   place as well?
    14   more information they got.                               14        A. Yes.
    15        Q. And the changes were made with the intent        15        Q. And have you seen any documents predating
    16   to improve and enhance the system, as you said;          16   March 28th, 2008, that reflect an official team to the
    17   correct?                                                 17   suspicious order monitoring system that Mallinckrodt
    18        A. Yeah, to enhance the system. Correct.            18   had?
    19        Q. I'm going to hand you a copy of what's           19             MR. O'CONNOR: Objection to form.
    20   going to be marked as Gillies Exhibit 7.                 20        A. So there were team members.
    21            [Exhibit Mallinckrodt-Gillies-007               21   BY MR. KO:
    22            marked for identification.]                     22        Q. So is it your testimony today that were
    23        Q. And for the record, this is a document           23   team members of the suspicious order monitoring team
    24   titled suspicious order monitoring team charter, with    24   prior to March 2008?

                                                       Page 99                                                      Page 101
     1 Bates ending in 496062.                                     1        A. Yes.
     2          So I know earlier we had discussed whether         2        Q. And who were they?
     3 or not you were aware of when Mallinckrodt first began      3        A. I don't know the names of who was
     4 its SOM team.                                               4   involved, but we had an algorithm system. We had the
     5            Does this document accurately reflect that       5   customer service reps. Karen Harper. DEA compliance
     6   the SOM team began on March 28th of 2008?                 6   was part of that SOM team.
     7            MR. O'CONNOR: Objection to form.                 7        Q. And how do you know that there was --
     8        A. I'm sorry. Could you repeat the question?         8   well, first of all, we've established that you haven't
     9   I'm finished reading this document now.                   9   seen any documents that reflect an SOM team prior to
    10   BY MR. KO:                                               10   March 2008; is that accurate?
    11        Q. Sure. Does this document accurately              11            MR. O'CONNOR: Objection to form.
    12   reflect that the SOM team began on March 28th, 2008?     12        A. A document that lists team members?
    13            MR. O'CONNOR: Objection to form.                13   Correct.
    14        A. No.                                              14   BY MR. KO:
    15   BY MR. KO:                                               15        Q. And so how do you have knowledge regarding
    16        Q. Have you -- at the very beginning of this        16   the composition of an SOM team prior to March of 2008?
    17   document -- first of all, it's titled suspicious order   17        A. Because there was an SOM program.
    18   monitoring team charter; is that accurate?               18        Q. Other than -- and you learned that there
    19        A. Yes.                                             19   was an SOM program through your conversations with
    20        Q. Do you recall -- is there a team charter         20   Karen Harper; is that accurate?
    21   in place currently for the SOM team?                     21        A. Yes.
    22        A. I don't know that there -- the procedure         22        Q. And you have not seen any documents
    23   is called a charter or anything, so --                   23   reflecting an actual SOM program prior to 2008; is that
    24        Q. And with respect to this particular              24   accurate?

   Golkow Litigation Services                                                               Page 26 (98 - 101)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further28Confidentiality
                                                         of 85. PageID #: 127691
                                                                             Review
                                                           Page 102                                                            Page 104
     1            MR. O'CONNOR: Objection to form.                     1 referring to this team as outlined in this charter?
     2        A. No.                                                   2       A. Yeah, I believe that was your earlier
     3   BY MR. KO:                                                    3 question, to clarify that we had a team previous to
     4        Q. You have seen documents reflecting an SOM             4 this based on the SOM program. So from this team.
     5   program prior to 2008?                                        5         Q. Separate and apart from this document --
     6        A. I mean, you just showed me a document that            6   let's pretend that the document doesn't exist -- how
     7   had a peculiar order report, and this came from the SOM       7   long was Ms. Harper the team leader of the suspicious
     8   program.                                                      8   order monitoring program team at Mallinckrodt?
     9        Q. And separate and apart from whether or not            9             MR. O'CONNOR: Objection to form.
    10   there was an SOM report, did you review or have any          10         A. So I don't know all the dates. I'm sorry.
    11   understanding in the documents you reviewed in               11   BY MR. KO:
    12   connection with this deposition of the team members          12         Q. Do you know -- do you have any
    13   that were part of that SOM program?                          13   understanding of whether or not she was the team leader
    14        A. No.                                                  14   prior to 2008?
    15        Q. And do you have an understanding of                  15             MR. O'CONNOR: Objection to form.
    16   whether or not there was any written policy governing        16         A. Yes.
    17   the SOM program prior to 2008 at Mallinckrodt?               17   BY MR. KO:
    18            MR. O'CONNOR: Objection to form.                    18         Q. And how did you gain that understanding?
    19        A. No.                                                  19         A. From Karen.
    20   BY MR. KO:                                                   20         Q. And did she tell you how long she was the
    21        Q. So at least we can agree, for purposes of            21   team leader prior to 2008?
    22   this document, it indicates that the team's start date       22         A. She did not.
    23   for this particular suspicious order monitoring team is      23         Q. And how about after 2011? Did you have
    24   as of March 2008; is that accurate?                          24   any conversations with her about how long she was a

                                                         Page 103                                                              Page 105
     1        A. For this particular team, yes.                        1 team leader of the SOM team after 2011?
     2        Q. And the team leader is Karen Harper; is               2      A. I did not.
     3   that accurate?                                                3      Q. Who is the team leader currently of the --
     4        A. That's what this document says.                       4 of Mallinckrodt's SOM program?
     5        Q. And is it your -- has Karen Harper always             5          MR. O'CONNOR: Objection to form.
     6   been the team leader of the suspicious order monitoring       6      A. Don Lohman.
     7   team at Mallinckrodt?                                         7 BY MR. KO:
     8           MR. O'CONNOR: Objection to form.                      8      Q. And how long has he been the team leader?
     9        A. No.                                                   9      A. Since sometime in 2011.
    10   BY MR. KO:                                                   10      Q. And was Ms. Harper -- did she continue to
    11        Q. And during what periods of time was she              11 be a member of the SOM team after 2011?
    12   the team leader of the SOM team?                             12      A. Yes.
    13        A. So on this team, from that date until 2011           13      Q. And you can actually set that document
    14   time frame.                                                  14 aside. I'm going to hand you a copy of what will be
    15        Q. So the record is clear, your testimony is            15 marked as Gillies Exhibit 8.
    16   that Karen Harper was the team leader of the SOM             16          MS. GAFFNEY: 8.
    17   program from approximately March of 2008 to 2011?            17          [Exhibit Mallinckrodt-Gillies-008
    18        A. For this team. Some of the members could             18          marked for identification.]
    19   have changed through that time, though.                      19 BY MR. KO:
    20        Q. Was there another suspicious order                   20      Q. And for the record, this ends in Bates
    21   monitoring team between the 2008 and 2011 time period?       21 7053963. And this also reflects some notes from a
    22        A. Not that I'm aware of.                               22 Hobart meeting with DEA Albany on SOM and quota between
    23        Q. So I'm just trying to get an                         23 DEA and Mallinckrodt.
    24   understanding. When you say of this team, you're             24          And Mr. Gillies, I'm happy to allow you to


   Golkow Litigation Services                                                                   Page 27 (102 - 105)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further29Confidentiality
                                                         of 85. PageID #: 127692
                                                                             Review
                                                            Page 106                                                         Page 108
     1 review other portions of this document if you'd like,            1 that accurate to say?
     2 but I just want to direct you to certain portions of             2            MR. O'CONNOR: Objection to form.
     3 it.                                                              3       A.    I don't know.
     4            First of all, at the top of this e-mail               4 BY MR. KO:
     5 there's a list of people who attended this meeting at            5       Q.    You have no recollection of what -- well,
     6 both Mallinckrodt and DEA; is that accurate?                     6 strike that.
     7        A. Yes.                                                   7            So it's your understanding that there was
     8        Q. And both Mr. Lohman and Ms. Harper were in             8 an update to the SOM program in March of 2012;
     9   attendance?                                                    9 accurate?
    10        A. That's what this states.                              10       A.    Yes.
    11        Q. As well as Ms. Spaulding?                             11       Q.    Do you have under -- any understanding of
    12        A. Yes.                                                  12 what provisions of the SOM program were updated during
    13        Q. Now, I want to go down to the portion of              13 that time?
    14   these notes at the bottom of the first page regarding         14       A.    There was an algorithm change.
    15   SOM. Do you see that?                                         15       Q.    And what did that algorithm change consist
    16        A. Yes.                                                  16 of?
    17        Q. And it appears that Mr. Lohman had some               17       A.    I believe the algorithm had a , and it
    18   interactions with the DEA regarding Mallinckrodt's SOM        18 was updated to a        .
    19   program; is that fair?                                        19       Q. And when you say , can you please
    20        A. Yes.                                                  20   describe to the court --    relative to what?
    21        Q. And turning to Page 2 of these notes,                 21       A. I cannot recall.
    22   there was a question apparently asked by the DEA, how         22       Q. Let's actually set this document aside.
    23   many orders have been deemed suspicious? Do you see           23   And I'll hand you a copy of what's previously marked as
    24   that?                                                         24   Stewart Exhibit 1.

                                                            Page 107                                                         Page 109
     1       A.    Yes.                                                 1       A. Okay.
     2       Q.    And the answer that either Mr. Lohman or             2       Q. Which for the record, it ends in Bates
     3 someone in attendance at Mallinckrodt gave was none.             3   299558. This is a short e-mail exchange, so go ahead
     4 It was explained that this updated SOM program went              4   and take a look at it.
     5 into place on 3-1-12 and no orders have been determined          5       A. Okay.
     6 to be suspicious since that time.                                6       Q. Let me know when you're done.
     7            Did I read that correctly?                            7       A. Okay.
     8       A.    Yes.                                                 8       Q. So this e-mail exchange dated April 1st,
     9       Q.    Is it accurate to state then that the                9   2008, involves, among others, Karen Harper, Jim Rausch,
    10 updated SOM program did not become effective at                 10   and Bill Ratliff; is that correct?
    11 Mallinckrodt until March 1st, 2012, according to this           11       A. Yes.
    12 document?                                                       12       Q. And who was Jim Rausch?
    13            MR. O'CONNOR: Objection to form.                     13       A. He was one of the customer service reps.
    14       A.    I mean, without reading this whole                  14       Q. And did he have responsibilities with
    15 document, I'm not sure that's what that says, but --            15   respect to Mallinckrodt's SOM program?
    16 BY MR. KO:                                                      16       A. Yes.
    17       Q.    Okay. And let me just ask you. Do you               17       Q. And what were those responsibilities?
    18 have an understanding of whether or not the SOM program         18       A. He was reviewing the orders.
    19 was updated in March of 2012?                                   19       Q. And was he reviewing -- when you say
    20       A.    There was an update during that time                20   orders, is he reviewing peculiar orders in particular?
    21 frame.                                                          21       A. Yes.
    22       Q.    And that update, among other things,                22       Q. And peculiar orders that are triggered
    23 changed the structure from a peculiar order                     23   under the then-existing algorithm utilized by
    24 classification to an unusual order classification; is           24   Mallinckrodt; correct?

   Golkow Litigation Services                                                                     Page 28 (106 - 109)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further30Confidentiality
                                                         of 85. PageID #: 127693
                                                                             Review
                                                        Page 110                                                         Page 112
     1        A. Correct.                                             1   hired by Mallinckrodt, former DEA employee.
     2        Q. Bill Ratliff is also mentioned here. Who             2        Q. And was he an outside contractor retained
     3   is he?                                                       3   to advise specifically on SOM obligations?
     4        A. He was the former head of security for               4        A. Yes.
     5   Mallinckrodt.                                                5        Q. And I believe he was also retained to
     6        Q. And what responsibilities did he have with           6   advise on other Mallinckrodt DEA obligations such as
     7   respect to the SOM program?                                  7   any responsibilities with respect to quota. Is that
     8        A. He was part of the SOM team.                         8   accurate?
     9        Q. And what were his responsibilities?                  9        A. I don't know that.
    10        A. I can't recall.                                     10        Q. Now, Mr. Ratliff indicates that as of
    11        Q. And do you know how long he was a member            11   April 1st, 2008, there is a need to strengthen
    12   of the SOM team?                                            12   Mallinckrodt's suspicious order identification system.
    13        A. While he was employed.                              13   Do you see that?
    14        Q. While he was employed at Mallinckrodt?              14           MR. O'CONNOR: Objection to form.
    15        A. Yeah. But I do not know what his start              15        A. That's what you've highlighted there, that
    16   date was at Mallinckrodt.                                   16   they had the conference call with Sapienza to
    17        Q. Is it your understanding that he was a              17   strengthen the system.
    18   member of the SOM team throughout the duration of his       18   BY MR. KO:
    19   employment?                                                 19        Q. So is it accurate to state that as of
    20        A. That's my understanding.                            20   April of 2008, individuals within the SOM team at
    21        Q. And what about Mr. Rausch? How long was             21   Mallinckrodt felt the need to strengthen Mallinckrodt's
    22   he part of the SOM team?                                    22   suspicious order monitoring program?
    23        A. I do not know what his dates were.                  23           MR. O'CONNOR: Objection to form.
    24        Q. Now, we can go over some of the details of          24        A. I think the team was always looking to

                                                          Page 111                                                     Page 113
     1 this e-mail if you'd like, but is this -- is it                1 enhance the program.
     2 accurate to state that this is an e-mail that reflects         2 BY MR. KO:
     3 the practice we were describing a moment ago or earlier        3         Q. And is it accurate to state that as of
     4 today regarding Mallinckrodt sending monthly reports to        4   April 2008, individuals in the SOM team specifically
     5 DEA?                                                           5   felt the need to strengthen Mallinckrodt's suspicious
     6            MR. O'CONNOR: Objection to form.                    6   order monitoring program?
     7        A. That's how I understand this reference.              7            MR. O'CONNOR: Objection to form. Asked
     8   BY MR. KO:                                                   8   and answered.
     9        Q. In other words, as of April of 2008,                 9         A. Yes.
    10   Mallinckrodt, and in particular Jim Rausch, is sending      10   BY MR. KO:
    11   monthly peculiar order reports to DEA; is that correct?     11         Q. Now, do you have any understanding of
    12        A. Yes.                                                12   whether or not Mallinckrodt resumed -- well, strike
    13        Q. And the DEA tells Mr. Ratliff and                   13   that.
    14   Mallinckrodt to stop sending those letters; correct?        14            Once Mallinckrodt stopped sending monthly
    15        A. That's what referenced in here, yes.                15   reports to DEA, was there any communications with the
    16        Q. And in the second paragraph of this                 16   DEA that Mallinckrodt had regarding which orders were
    17   e-mail, Mr. Ratliff indicates I advised that we have a      17   either peculiar or suspicious?
    18   conference call planned with Frank Sapienza on Friday       18            MR. O'CONNOR: Objection to form.
    19   to strengthen our suspicious order identification           19         A. Possibly.
    20   system, end quote.                                          20   BY MR. KO:
    21            Did I read that correctly?                         21         Q. Do you recall seeing any documentation or
    22        A. Yes.                                                22   did you talk with anyone regarding any type of reports
    23        Q. First of all, who's Frank Sapienza?                 23   that Mallinckrodt sent following its decision to stop
    24        A. He was an outside contractor that was               24   sending monthly reports to the DEA in April of 2008?

   Golkow Litigation Services                                                                Page 29 (110 - 113)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further31Confidentiality
                                                         of 85. PageID #: 127694
                                                                             Review
                                                             Page 114                                                        Page 116
     1         A. So my understanding is that it was April               1 excessive order reports to the DEA; correct?
     2 of 2008 that we stopped sending them, not October that            2       A.   Whatever that time frame is from April of
     3 was referenced in this previous document you showed me.           3 2008 to 2012, yes.
     4 And then in 2012, we started sending reports to the DEA           4       Q.   So there was -- during that time period,
     5 again.                                                            5 Mallinckrodt did not send any type of monthly excessive
     6         Q. So that's helpful. So there was a period               6 order report to DEA; correct?
     7 of time in which reports were not sent to the DEA; is             7       A.   Correct.
     8 that accurate?                                                    8       Q.   And when Mallinckrodt began to send
     9         A. Yes.                                                   9 monthly reports again to the DEA, what happened that --
    10         Q. And that period of time was from mid-2008             10 or what happened to reflect the understanding that
    11 through 2012; correct?                                           11 Mallinckrodt would then be resuming delivery of
    12         A. From April 2008 till some time in 2012.               12 order -- monthly order reports to DEA?
    13         Q. And do you have a general understanding of            13            MR. O'CONNOR: Objection to form.
    14 when in 2012 that practice resumed?                              14       A. So there's a privilege here.
    15         A. I don't.                                              15         MR. O'CONNOR: In that case, I would
    16         Q. And in 2012, what did those reports                   16 object and instruct the witness not to answer to the
    17 consist of?                                                      17 extent it would require revealing communications with
    18         A. I don't recall. But I believe we've given             18 counsel on the basis of attorney-client privilege.
    19 those reports to you guys. So I just don't recall what           19 BY MR. KO:
    20 they were.                                                       20        Q. So is your complete answer covered by the
    21         Q. And when you say given those reports to               21   privilege?
    22 you guys, you mean that your counsel has produced those          22        A. On this question, yes.
    23 documents in this litigation?                                    23        Q. So during the 2012 time period when
    24         A. Yes. Sorry.                                           24   Mallinckrodt began resuming sending reports to the DEA,

                                                             Page 115                                                        Page 117
     1      Q.     That's okay. And were those -- strike                 1 was that when you were part of -- was that after you
     2 that.                                                             2 joined Mallinckrodt?
     3            Do you have any understanding of why there             3        A. It either started right before I joined or
     4 was -- why Mallinckrodt decided not to send any reports           4   right after I joined.
     5 to DEA during that approximate three-and-a-half-year              5        Q. So then it's safe to say approximately in
     6 time period?                                                      6   the summer of 2012 was when Mallinckrodt resumed
     7            MR. O'CONNOR: Objection to form.                       7   sending monthly reports to DEA?
     8      A.     So this would have been in response to the            8        A. That's my understanding.
     9 December 2007 letter where DEA advised stop sending the           9        Q. And -- but you don't know what those
    10 reports.                                                         10   reports consist of?
    11 BY MR. KO:                                                       11        A. It wasn't part of my role on the SOM team,
    12      Q.     But eventually Mallinckrodt resumed their            12   so no, I don't recall what they consist of.
    13 practice of sending some sort of report to DEA, as you           13        Q. And separate and apart from your role on
    14 said, in 2012; right?                                            14   the SOM team, you didn't review any of those reports or
    15      A.     That's correct.                                      15   gain an understanding of what those reports consisted
    16      Q.     So what was it about those reports that              16   of in preparation for your deposition today?
    17 satisfied Mallinckrodt sufficient enough to send                 17        A. Again, I believe I was shown the
    18 letters again to the DEA? Or reports. Strike that.               18   documents, but I just can't recall.
    19            MR. O'CONNOR: Objection to form.                      19        Q. And when you say you were shown the
    20 BY MR. KO:                                                       20   documents, what documents were you specifically shown
    21      Q.     Let me make sure the record is -- poor               21   in this context?
    22 question. Let me ask it again.                                   22        A. Would have been copies of these reports.
    23            There was a three-and-a-half-year time                23        Q. And you have no recollection of what those
    24 period in which Mallinckrodt did not send monthly                24   reports consisted of right now?

   Golkow Litigation Services                                                                    Page 30 (114 - 117)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further32Confidentiality
                                                         of 85. PageID #: 127695
                                                                             Review
                                                       Page 118                                                           Page 120
     1        A. I do not.                                            1        Q. And the first -- one of the documents that
     2        Q. Yeah, you can set that aside. Thank you.             2   she is referencing is in fact this SOM compliance
     3        A. Okay.                                                3   procedure policy; correct?
     4        Q. Sorry. Bear with us. Some technical                  4        A. This controlled substance SOM procedure?
     5   difficulties.                                                5        Q. Yes, the attachment.
     6        A. That's all right.                                    6        A. Yes. Okay. Yeah.
     7            [Exhibit Mallinckrodt-Gillies-010                   7        Q. So is it accurate to say -- well, let's
     8            marked for identification.]                         8   take a step back.
     9        Q. I'm going to hand you a copy of what's               9            You had indicated earlier that you had
    10   going to be marked as Gillies Exhibit 10. And for the       10   reviewed certain documents in preparation for this
    11   record, this is an April 8th, 2008, e-mail between          11   deposition today and that you had seen some written
    12   Karen Harper and Bill Ratliff ending in Bates 273892        12   policies; correct?
    13   with an attachment.                                         13        A. Yes.
    14            So earlier today we were discussing                14        Q. Did you review this written policy?
    15   whether or not Mallinckrodt had written policies            15        A. No.
    16   governing its SOM program.                                  16        Q. You did not? Okay. Is it accurate --
    17            Do you recall that?                                17   regardless of whether or not you reviewed this
    18        A. Yes.                                                18   particular one, is it accurate to state that this is a
    19        Q. And you said that you had no recollection           19   draft of Mallinckrodt's SOM policy?
    20   of when or whether you've seen any of the written           20        A. That's what it appears to be, a draft.
    21   policies with respect to its SOM program.                   21        Q. And this draft is dated -- well, this
    22            Do you recall that?                                22   draft doesn't have a date, but it's circulated on April
    23        A. Prior to a certain date, was your                   23   1st, 2008; correct?
    24   question, so --                                             24        A. The date on the e-mail is April -- is that

                                                          Page 119                                                        Page 121
     1        Q. Right. And is that -- so this document               1   6th or 8th?
     2   reflects, as I alluded to earlier, an e-mail from Ms.        2         Q. Yeah, I believe it's April 8th. So --
     3   Harper to Mr. Ratliff attaching an SOM draft policy; is      3         A. Okay.
     4   that accurate to say?                                        4         Q. Thank you for that clarification. So this
     5        A. I'm sorry. Can I have a moment to read               5   first draft of Mallinckrodt's SOM program is circulated
     6   this?                                                        6   as of April 8th, 2008; correct?
     7        Q. Sure.                                                7         A. Yes.
     8        A. Okay. I'm sorry. Go ahead.                           8         Q. And in this particular draft policy, you
     9        Q. Does the attachment contained in this                9   see the reference to peculiar order and suspicious
    10   exhibit -- the attachment that is titled DEA compliance     10   order?
    11   procedure, controlled substance suspicious order            11         A. Yes.
    12   monitoring -- does this reflect a draft SOM policy of       12         Q. And is there any indication in this
    13   Mallinckrodt?                                               13   particular draft regarding any algorithm of how a
    14        A. Yes.                                                14   peculiar order is determined by Mallinckrodt?
    15        Q. And in the cover e-mail, there is a                 15         A. Can you restate that, or repeat the
    16   reference from Ms. Harper to Mr. Ratliff that she's         16   question?
    17   attaching it for his review; correct?                       17         Q. Sure. Sure. I'll actually rephrase the
    18        A. Yes.                                                18   question.
    19        Q. And that she's making a start or she's              19            As of April 8th, 2008, is it accurate to
    20   making a first pass at a certain document. Is that          20   say that Mallinckrodt did not memorialize a particular
    21   accurate?                                                   21   algorithm for purposes of defining a peculiar order?
    22            MR. O'CONNOR: Objection to form.                   22            MR. O'CONNOR: Objection to form.
    23        A. Yes.                                                23         A. Not in this document.
    24   BY MR. KO:                                                  24   BY MR. KO:

   Golkow Litigation Services                                                                Page 31 (118 - 121)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further33Confidentiality
                                                         of 85. PageID #: 127696
                                                                             Review
                                                         Page 122                                                          Page 124
     1        Q. And do you have any understanding of                1       Q.    And with respect to the supersedes date,
     2   whether or not a peculiar order algorithm was               2 there's no document that this particular draft is
     3   memorialized in any way outside of this document as of      3 superseding, so that also indicates that this is
     4   April of 2008?                                              4 Mallinckrodt's first pass at a written SOM policy;
     5            MR. O'CONNOR: Objection to form.                   5 correct?
     6        A. I know there was an algorithm, but I'm              6       A.    It says no.
     7   unaware of any report.                                      7       Q.    Okay. Great. You can set that aside.
     8   BY MR. KO:                                                  8            MR. O'CONNOR: Counsel, can we take a
     9        Q. In other words, just so the record is               9 short break and then --
    10   clear, as far as you know, as of April of 2008 there       10            MR. KO: Sure.
    11   was no separate document that governed the definition      11            MR. O'CONNOR: It's been about an hour,
    12   of what constitutes a peculiar order?                      12 and then do lunch --
    13            MR. O'CONNOR: Objection to form.                  13            MR. KO: Sure. That's fine.
    14        A. Okay -- that was a different question that         14            MR. O'CONNOR: -- after a short break?
    15   you just asked me. So I have no recollection of that.      15            MR. KO: Okay.
    16   BY MR. KO:                                                 16            THE VIDEOGRAPHER: We are going off the
    17        Q. And for purposes of this document, there's         17 record at 11:46 AM.
    18   no algorithm that's set forth in terms of what             18           [A brief recess was taken.]
    19   constitutes a peculiar order; correct?                     19           THE VIDEOGRAPHER: We are back on the
    20        A. Not in this document.                              20   record at 11:59 AM.
    21        Q. And there -- as far as you know, you've            21   BY MR. KO:
    22   not reviewed any other documents during this time          22       Q. Welcome back from the break. In front of
    23   period that reflect a written policy memorializing what    23   you you have what has previously been marked as Stewart
    24   constitutes a peculiar order; is that accurate?            24   Exhibit 13, which I'll represent for the record is

                                                       Page 123                                                            Page 125
     1           MR. O'CONNOR: Objection to form.                    1 titled DEA compliance procedure, controlled substance
     2        A. Not that I can recall.                              2 suspicious order monitoring, ending in Bates 268911.
     3   BY MR. KO:                                                  3            So feel free to look through this if you'd
     4        Q. And other than this draft SOM policy,               4   like in detail, but I just have a few questions about
     5   would Mallinckrodt have any other type of written           5   this that hopefully you can answer without going
     6   document that would define the algorithm used for           6   through all the doc -- or throughout all the language
     7   defining a peculiar order?                                  7   in it. But again, feel free to go ahead if you need
     8        A. I don't know the answer to that question.           8   to.
     9        Q. Now, at the top of this page, in the top            9            So this -- the date of this is May 13th,
    10   right-hand corner there's an indication of effective       10   2008; correct?
    11   date and supersede date, and in fact, on top of that,      11         A. Yes.
    12   revision.                                                  12         Q. And this appears to be a Draft 2; is that
    13           Do you see those?                                  13   accurate?
    14        A. Yes.                                               14         A. That's what it says -- Draft 2.
    15        Q. And as we discussed earlier, there's no            15         Q. And did you review this particular draft
    16   effective date for this because it's a draft, among        16   written policy in connection with preparing for this
    17   other reasons, but do you see where it says Revision       17   deposition today?
    18   Number 1?                                                  18         A. No.
    19        A. Yes.                                               19         Q. And for this particular draft there is --
    20        Q. So would it be fair to say that this is            20   consistent with the one that we just looked at from
    21   the SOM team's first pass at a written SOM policy?         21   April, there are definitions of peculiar orders and
    22           MR. O'CONNOR: Objection to form.                   22   suspicious orders. Do you see that?
    23        A. Yes.                                               23         A. Yes.
    24   BY MR. KO:                                                 24         Q. And as far as the peculiar order is

   Golkow Litigation Services                                                                    Page 32 (122 - 125)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further34Confidentiality
                                                         of 85. PageID #: 127697
                                                                             Review
                                                        Page 126                                                       Page 128
     1 defined, there's no indication of an algorithm in that       1 period that covers?
     2 particular definition; is that accurate?                     2       A. I know it was in the material that I
     3         A. It doesn't say algorithm, but meets an            3 reviewed, but I don't recall.
     4   internal established criteria.                             4       Q. Do you have an understanding of whether or
     5         Q. Is there any indication in this document          5 not Mallinckrodt had any kind of formal documentation
     6   of an algorithm or a specific algorithm that               6 or record retention policy with respect to SOM
     7   Mallinckrodt is utilizing for purposes of defining a       7 documents and reports during the 2008 to 2011 time
     8   peculiar order?                                            8 period?
     9             MR. O'CONNOR: Objection to form.                 9            MR. O'CONNOR: Objection to form.
    10         A. No mention of algorithm.                         10        A. My recollection is yes.
    11   BY MR. KO:                                                11   BY MR. KO:
    12         Q. So is it accurate to say that as of May          12        Q. And what is that recollection based on?
    13   13th, 2008, there was no algorithm that is mentioned at   13        A. Based on the -- what I learned preparing
    14   least for purposes of the draft SOM policy?               14   for this deposition.
    15             MR. O'CONNOR: Objection to form.                15        Q. And that -- and what you learned was
    16         A. It's not mentioned in this document.             16   through review of certain documents that reflected SOM
    17   BY MR. KO:                                                17   documents and reports; is that accurate to say?
    18         Q. And turning to the last page of this             18        A. Yes.
    19   document that I believe you were just at, there is a --   19        Q. And I'm just trying to get an
    20   there's an indication that the security director and      20   understanding of what that specifically consisted of,
    21   DEA compliance should be responsible for maintaining a    21   because you're telling me that you reviewed certain
    22   file for record retention of suspicious order             22   things.
    23   monitoring documents and reports.                         23            So what did you review?
    24             Do you see that portion of the draft            24            MR. O'CONNOR: Objection to form, and to

                                                        Page 127                                                       Page 129
     1 policy?                                                      1 the extent we're talking about the collection of
     2        A. Yes.                                               2 documents that were selected by counsel for his review,
     3        Q. And do you have any understanding of               3 I'm going to instruct him not to answer. We've been
     4   whether or not Mallinckrodt did in fact keep some sort     4 pretty indulgent on individuals, but we're not getting
     5   of file for record retention of SOM documents and          5 into the full selection of documents.
     6   reports?                                                   6 BY MR. KO:
     7        A. Yes.                                               7        Q. Do you want me to repeat my question or
     8        Q. And in what type of -- what type of                8   rephrase?
     9   retention policy did Mallinckrodt utilize to maintain      9            MR. O'CONNOR: Do you want to ask a more
    10   these types of documents and reports?                     10   tailored question?
    11        A. I don't recall.                                   11            MR. KO: Sure.
    12        Q. So -- well, I'm having trouble                    12            MR. O'CONNOR: Because otherwise he's
    13   understanding. So you believe that Mallinckrodt           13   standing --
    14   maintains a record retention policy with respect to SOM   14            MR. KO: Sure.
    15   documents and reports, but you don't know -- well,        15   BY MR. KO:
    16   strike that. Let's take it one at a time.                 16        Q. What documents did you review to help
    17             So Mallinckrodt -- it's your understanding      17   inform you that Mallinckrodt had a formal document
    18   that Mallinckrodt maintains a record retention policy     18   retention policy with respect to its SOM documents and
    19   with respect to SOM documents and reports?                19   records from the 2008 through 2011 time period?
    20        A. Yes.                                              20            MR. O'CONNOR: You can answer at a high
    21        Q. And how do you know that?                         21   level.
    22        A. I believe we provided you guys in this            22        A. Okay. There were documents provided to me
    23   matter a number of these documents.                       23   in preparation for providing this deposition.
    24        Q. Do you have any understanding of what time        24   BY MR. KO:

   Golkow Litigation Services                                                               Page 33 (126 - 129)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further35Confidentiality
                                                         of 85. PageID #: 127698
                                                                             Review
                                                         Page 130                                                        Page 132
     1       Q. Yeah, I understand the documents were                1 very high level.
     2 provided to you, and I'm asking you which documents did       2       A.   My recollection was it was just the
     3 you review to help inform you that Mallinckrodt had a         3 categories of documents that were provided to you guys
     4 formal documentation or document retention policy with        4 from the peculiar order reports.
     5 respect to its SOM program in the 2008 through 2011           5 BY MR. KO:
     6 time period?                                                  6       Q.   Other than --
     7     A. So there were e-mails and policies,                    7     A. And there were other documents, too, that
     8 procedures, and a list of documents that were provided        8 were provided to you guys that I reviewed.
     9 to you in this matter.                                        9       Q.   But to be clear, did any of these
    10       Q. And which -- let's take the policies and            10 documents that you review suggest that Mallinckrodt had
    11 procedures. Which policies and procedures are you            11 some sort of formal document or retention policy with
    12 referring to?                                                12 respect to Mallinckrodt SOM reports or documents during
    13       A. I don't recall.                                     13 the 2008-2011 time period?
    14       Q. And let's take the e-mails. Which                   14       A.  I don't recall --
    15 e-mails -- were there e-mails that actually indicated        15          MR. O'CONNOR: Objection to form.
    16 that there was a formal document retention policy with       16       A. I don't recall a document that says that.
    17 respect to SOM records and documents from the 2008 and 17 BY MR. KO:
    18 2011 time period?                                            18       Q.    You can set that one aside.
    19       A. I --                                                19            [Exhibit Mallinckrodt-Gillies-009
    20          MR. O'CONNOR: Again, I'm going to object.           20            marked for identification.]
    21   We're not going to get into individual document by         21        Q. I'm going to hand you a copy of what's --
    22   document everything he reviewed.                           22   we're going a little bit out of order, but this is
    23          MR. KO: I understand that.                          23   Gillies Exhibit 9. And for the record, this ends in
    24          MR. O'CONNOR: I'll instruct the witness             24   Bates 419993.

                                                         Page 131                                                        Page 133
     1 not to answer on the basis of attorney-client                 1             And so Mr. Gillies, is it accurate to say
     2 privilege.                                                    2   that this document reflects a Draft 3 published June
     3 BY MR. KO:                                                    3   2nd, 2008, of Mallinckrodt's SOM policy?
     4       Q.   So were there -- without discussing the            4        A. Yes.
     5 details of the specific e-mails, is it your testimony         5        Q. And similar to the question I asked with
     6 that you reviewed e-mails that suggested that                 6   respect to the prior Draft 2 from May. In the peculiar
     7 Mallinckrodt had a formal document retention policy           7   order definition, there's no indication of an algorithm
     8 with respect to SOM documents and reports in the 2008         8   that Mallinckrodt is utilizing to define a peculiar
     9 and 2011 time period?                                         9   order; is that correct?
    10        A. I don't recall that.                               10        A. Again, I'd have to go through this to make
    11        Q. So you don't recall seeing any e-mails             11   sure there's no reference to that.
    12   that reflect -- so just so the record is clear, yes or     12        Q. Sure. Well, let me just ask you a narrow
    13   no, do you recall reviewing e-mails from the 2008 and      13   question.
    14   2011 time period that reflect a document retention         14        A. Okay.
    15   policy with respect to SOM documents and records?          15        Q. On the definitions page at the bottom of
    16        A. No.                                                16   the first page.
    17        Q. And then just the last part of your                17        A. Okay, I'm sorry.
    18   answer, you said that you reviewed certain e-mails and     18        Q. The definition appears to be similar to
    19   policies and procedures and other documents provided to    19   the previous two drafts we reviewed; correct?
    20   our side.                                                  20        A. Yes.
    21            Can you generally describe what that third        21        Q. And in that particular definition of a
    22   category consisted of without getting into the details     22   peculiar order, there's no reference to what the
    23   of what was selected by counsel?                           23   algorithm Mallinckrodt would utilize to define a
    24            MR. O'CONNOR: Again, you can respond at a         24   peculiar order; correct?

   Golkow Litigation Services                                                                Page 34 (130 - 133)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further36Confidentiality
                                                         of 85. PageID #: 127699
                                                                             Review
                                                             Page 134                                                       Page 136
     1        A. Correct. Correct.                                       1        Q. And the portion of this policy that states
     2        Q. Now, going back to the top of this e-mail,              2   that it is fundamental for the DEA registrant to
     3   in the purpose section, the second sentence states,             3   understand the normal and expected transactions
     4   quote, DEA cannot, will not tell a DEA registrant if an         4   typically conducted by those customer -- what is your
     5   order is legitimate and/or if an order should be                5   understanding of what those transactions consist of?
     6   shipped.                                                        6        A. So I --
     7            Did I read that correctly?                             7             MR. O'CONNOR: Objection to form.
     8        A. Yes.                                                    8        A. I interpret this between Mallinckrodt and
     9        Q. And it continues to say it is fundamental               9   the customer.
    10   for sound operations that DEA registrants take                 10   BY MR. KO:
    11   reasonable measures to identify their customers,               11        Q. So is it your understanding that the,
    12   understand the normal and expected transactions                12   quote, normal and expected transactions, end quote, are
    13   typically conducted by those customer, and consequently        13   transactions between Mallinckrodt and its customers?
    14   identify those transactions that are suspicious in             14        A. That's how I read this.
    15   nature.                                                        15        Q. And so in order -- is it your testimony
    16            Did I read that correctly?                            16   then that Mallinckrodt's suspicious order monitoring
    17        A. Yes.                                                   17   system was only designed to identify the orders that
    18        Q. Now, with respect to that second -- or the             18   were suspicious as between Mallinckrodt and its
    19   last sentence that I just read, is it accurate to say          19   distributors?
    20   that Mallinckrodt has memorialized in this particular          20             MR. O'CONNOR: Objection to form.
    21   draft the understanding that it should know their              21        A. That's what the regulation is, yes.
    22   customers in connection with implementing an SOM               22   BY MR. KO:
    23   program?                                                       23        Q. And do you believe that -- well, let's
    24            MR. O'CONNOR: Objection to form.                      24   fast-forward to today's version of Mallinckrodt's SOM

                                                         Page 135                                                          Page 137
     1        A. Yes.                                                    1 program.
     2   BY MR. KO:                                                      2           Doesn't Mallinckrodt's current iteration
     3        Q. And would you also agree with me that this              3 of the SOM program try and understand where
     4   particular language reflects an understanding by                4 Mallinckrodt pills are going after the transaction
     5   Mallinckrodt that they would need to know their                 5 occurs between Mallinckrodt and the distributor?
     6   customers' transactions that they enter into as well;           6            MR. O'CONNOR: Objection to form.
     7   correct?                                                        7        A. After the transaction between Mallinckrodt
     8            MR. O'CONNOR: Objection to form.                       8   and its customer? I just want to make sure I
     9        A. It says identify those transactions that                9   understood your question correctly.
    10   are suspicious in nature.                                      10   BY MR. KO:
    11   BY MR. KO:                                                     11        Q. The question is doesn't Mallinckrodt's
    12        Q. And so would you agree with me that this               12   current iteration of its SOM program try and understand
    13   language reflects an understanding by Mallinckrodt that        13   where Mallinckrodt pills are going after the
    14   they would need to know the details of the customers'          14   transaction between Mallinckrodt and the distributor?
    15   transactions regarding Mallinckrodt opioids?                   15        A. Yes.
    16            MR. O'CONNOR: Objection to form.                      16            MR. O'CONNOR: Same objection.
    17        A. Between Mallinckrodt and the customer?                 17   BY MR. KO:
    18   BY MR. KO:                                                     18        Q. And so in other words, Mallinckrodt's
    19        Q. No, between Mallinckrodt's customer and a              19   current iteration of its SOM program tries to
    20   pharmacy and/or clinic that the wholesale distributor          20   understand knowledge of Mallinckrodt's customer's
    21   is dealing with.                                               21   customer; is that accurate?
    22            MR. O'CONNOR: Same objection.                         22            MR. O'CONNOR: Objection to form.
    23        A. No.                                                    23        A. Yes, we're going above and beyond what the
    24   BY MR. KO:                                                     24   regulation calls for here in trying to accomplish that.

   Golkow Litigation Services                                                                   Page 35 (134 - 137)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further37Confidentiality
                                                         of 85. PageID #: 127700
                                                                             Review
                                                         Page 138                                                         Page 140
     1   BY MR. KO:                                                  1        A. So in our anti-diversion efforts, this is
     2        Q. And turning back to the purpose statement           2   one of those times that we were going above and beyond
     3   of this particular draft that's dated June of 2008.         3   what was called for in the regulations.
     4            Is it your testimony that you don't                4   BY MR. KO:
     5   believe this draft policy reflects an understanding of      5        Q. Well, that's not the question I asked.
     6   Mallinckrodt to try and know its customer's customer?       6        A. I'm sorry.
     7            MR. O'CONNOR: Objection --                         7        Q. Is it your test --
     8        A. No, there was no regulation at that time.           8        A. I misunderstood your question.
     9   BY MR. KO:                                                  9        Q. Sure. Is it your testimony today that you
    10        Q. I understand that there was no regulation.         10   believe that it would be appropriate to not follow the
    11   I'm just talking specifically about this document.         11   advice of the DEA to know your customer's customer as
    12        A. Okay. So my interpretation of this                 12   of July 2010?
    13   document is between Mallinckrodt and its customer --       13            MR. O'CONNOR: Objection to form.
    14   the wholesaler distributor.                                14        A. I'm telling you there's no regulation that
    15        Q. Understood. And are you aware of any --            15   requires us to do this, but we do do it.
    16   earlier we had discussed that document that had a          16   BY MR. KO:
    17   chronology that Ms. Harper summarized for you.             17        Q. I understand what your testimony is with
    18            Do you recall that document?                      18   respect to whether or not there is a regulation, but my
    19            MR. O'CONNOR: Objection to form.                  19   question is simply whether or not you believe it would
    20        A. Are you talking about the one that ends in         20   be appropriate for Mallinckrodt to not follow the
    21   6623? I'm sorry. Is that --                                21   advice of the DEA regarding its advice that you should
    22   BY MR. KO:                                                 22   know your customer's customer.
    23        Q. Yes.                                               23            MR. O'CONNOR: I'm going to object to form
    24        A. Okay. I just want to make sure we're on            24   and asked and answered. This is the third time.

                                                       Page 139                                                         Page 141
     1 the same page.                                                1        A. So I have a legal --
     2        Q. Sure.                                               2   BY MR. KO:
     3        A. Okay.                                               3        Q. You can answer.
     4        Q. So we had discussed that you had agreed             4        A. I have a legal question.
     5   that Mallinckrodt knew at least as of July 2010 that it     5        Q. Why don't you answer -- try and answer the
     6   had an obligation to know its customer's customer?          6   question first.
     7           MR. O'CONNOR: Objection to form.                    7            MR. O'CONNOR: If you believe questions
     8        A. So we didn't have an obligation to know             8   that concerns privilege, then we can go off the record
     9   our customer's customer, but we were being informed by      9   and talk about it.
    10   the DEA in St. Louis that that's something we should be    10   BY MR. KO:
    11   looking at.                                                11        Q. Let --
    12   BY MR. KO:                                                 12        A. Yes, I actually -- I do believe there's a
    13        Q. So as of -- we had discussed how as of             13   legal issue that is problematic.
    14   July 2010 you had been advised by the DEA that you         14            MR. O'CONNOR: Okay.
    15   should know your customer's customer; correct?             15        A. I just want to get a clarification.
    16        A. Yes, but there's still no regulation.              16            MR. O'CONNOR: Then I'd ask that we either
    17        Q. I understand --                                    17   move off the question or we can take a break.
    18        A. Okay.                                              18        A. It should be really quick.
    19        Q. -- that your testimony is that there's no          19   BY MR. KO:
    20   regulation or you believe that there's no obligation,      20        Q. Yeah, let's not take a break.
    21   but would it be appropriate, Mr. Gillies, if               21        A. Okay.
    22   Mallinckrodt did not follow the advice of DEA at the       22        Q. You can discuss it with your counsel over
    23   time?                                                      23   the lunch break. We can go back on it.
    24           MR. O'CONNOR: Objection to form.                   24        A. Okay.

   Golkow Litigation Services                                                                Page 36 (138 - 141)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further38Confidentiality
                                                         of 85. PageID #: 127701
                                                                             Review
                                                         Page 142                                                         Page 144
     1        Q. Do you recall seeing any documents or               1   do you recall seeing anything prior to June of 2008
     2   reviewing any documents that suggest that the DEA had       2   that reflects a written memorialization of the
     3   advised Mallinckrodt of knowing their customer's            3   algorithm utilized by Mallinckrodt?
     4   customer in the 2008 time period?                           4            MR. O'CONNOR: Objection to form.
     5        A. No.                                                 5        A. I can't recall that.
     6        Q. Do you recall seeing any documents other            6   BY MR. KO:
     7   than the document that's in front of you which              7        Q. You can set this one aside.
     8   indicates Ms. Harper's comments to you regarding DEA        8        A. Okay.
     9   advice regarding knowledge of customer's customer --        9        Q. We'll move on to Gillies -- now back on
    10   strike that. Let me ask again.                             10   track. Gillies Exhibit 11.
    11            Prior to 2010, have you seen any documents        11            [Exhibit Mallinckrodt-Gillies-011
    12   that reference an obligation or advice by the DEA          12            marked for identification.]
    13   regarding Mallinckrodt knowing their customer's            13        Q. And for the record, this is titled DEA
    14   customer?                                                  14   compliance procedure controlled substance suspicious
    15        A. Prior to this time frame?                          15   order monitoring, Draft 4, ending in Bates 296382.
    16        Q. (Nodding "yes.")                                   16            So Mr. Gillies, this particular document
    17        A. No.                                                17   reflects in the top right-hand corner that it is Draft
    18        Q. And then going back to the Draft 3 that we         18   4, published July 8th, 2008; correct?
    19   were discussing a moment ago.                              19        A. Correct.
    20        A. Okay.                                              20        Q. And so this appears to be the fourth
    21        Q. Now, I know that we had discussed -- first         21   iteration of the documents that we've been going over;
    22   of all, you agree with me that this is a draft;            22   correct?
    23   correct?                                                   23        A. Yes.
    24        A. It says Draft 3.                                   24        Q. And by the way, do you have any

                                                         Page 143                                                         Page 145
     1        Q. And if you look, for example, like on Page          1 understanding of -- well, the originator of this
     2   4, which we'll turn to here, there are still question       2 document is Karen Harper. Do you see that?
     3   marks and blanks with respect to what to include in         3        A. Yes.
     4   this particular draft; correct?                             4        Q. And I'll represent to you that in the
     5        A. Yes, I see those now.                               5   previous three versions that we looked at she was also
     6        Q. And in that particular section at the top           6   the originator.
     7   of Page 4, I believe there is a reference to an             7            Do you have any understanding of who Ms.
     8   algorithm to try and define a particular peculiar           8   Harper circulated these draft policies to?
     9   order.                                                      9        A. I do not.
    10             Do you see that portion of draft policy?         10        Q. Do you have any understanding of whether
    11        A. Yes.                                               11   or not these draft procedures were circulated to anyone
    12        Q. So is it accurate to say that this                 12   outside of the DEA compliance team?
    13   particular draft is the first time that Mallinckrodt       13        A. I believe -- yes.
    14   tries to incorporate reference to an algorithm into its    14        Q. And who outside of the DEA compliance team
    15   written draft SOM policy?                                  15   were these draft procedures circulated to?
    16             MR. O'CONNOR: Objection to form.                 16        A. Bill Ratliff.
    17        A. So I don't recall whether there was                17        Q. And correct me if I'm wrong, but I believe
    18   anything written prior to this, but --                     18   you told me that he was part of the DEA compliance
    19   BY MR. KO:                                                 19   team, or was he not?
    20        Q. So is it fair to say that --                       20            MR. O'CONNOR: Objection to form.
    21        A. But we did have an algorithm.                      21        A. I did not say that.
    22        Q. I understand that you testified at length          22   BY MR. KO:
    23   that you believe there was an algorithm, but in terms      23        Q. He was just part of the SOM team?
    24   of an actual algorithm being memorialized in writing,      24        A. That's correct.

   Golkow Litigation Services                                                                Page 37 (142 - 145)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further39Confidentiality
                                                         of 85. PageID #: 127702
                                                                             Review
                                                               Page 146                                                      Page 148
     1       Q. So Bill Ratliff was never part of the DEA                  1 the 222 forms to make sure that what the customer
     2 compliance team?                                                    2 address and the ship to address in our records and
     3       A. I didn't say that either.                                  3 stuff matched. That was one of the SOM steps for bulk.
     4       Q. I see.                                                     4 BY MR. KO:
     5       A. I'm not aware of that.                                     5        Q. Okay. So that -- to be clear, the address
     6       Q. Understood.                                                6   verification form was a feature unique to the bulk SOM
     7    A. But he was security, and then you had DEA                     7   program? Is that your testimony?
     8 compliance.                                                         8        A. Yeah, for the 222s. Yes. Uh-huh.
     9       Q. Understood. Other than Mr. Ratliff, are                    9        Q. Through the 222 forms?
    10 you aware of anyone else that these draft DEA                      10        A. Correct.
    11 compliance procedures would have been circulated to?               11        Q. And at any time in Mallinckrodt's history,
    12       A. I'm unaware of who else they went to.                     12   are you aware of whether or not there was a separate
    13       Q. Now, in the scope section of this                         13   bulk SOM program?
    14 particular draft, there's a reference to the fact that             14            MR. O'CONNOR: Objection to form and
    15 this particular draft applies -- I'll just read it so              15   scope.
    16 the record is clear.                                               16        A. Again, I'm unaware of a separate one, so
    17           Scope, applies internally to Covidien                    17   the SOM program that I'm aware of included both.
    18   customer service group, information services group, DEA          18   BY MR. KO:
    19   compliance, and security for monitoring of controlled            19        Q. I see. So as far as your understanding,
    20   substance orders received electronically or manually,            20   Mallinckrodt's SOM program governed both its bulk
    21   bulk or finished dosage products, for all active                 21   product and its dosage products; correct?
    22   accounts, new or established, from order placement to            22        A. Correct.
    23   shipment.                                                        23        Q. And at least for purposes of this draft
    24           Did I read that correctly?                               24   procedure, it seems to make clear that the SOM program

                                                       Page 147                                                                Page 149
     1        A. Yes.                                                      1   is both for bulk and finished dosage products; correct?
     2        Q. So focusing on the portion that indicates                 2        A. Correct.
     3   bulk or finished dosage products, what is the                     3        Q. For Mallinckrodt's current SOM program, is
     4   difference -- can you explain to the court what the               4   there any sort of distinction or delineation made
     5   difference is between the two?                                    5   between Mallinckrodt bulk and dosage products with
     6        A. Bulk -- the bulk products are at our St.                  6   respect to SOM?
     7   Louis facility. These are the manufacturing, and the              7            MR. O'CONNOR: Objection to form.
     8   finished dosage products is at our Hobart facility for            8        A. No.
     9   the actual manufacturing of the tablets.                          9   BY MR. KO:
    10        Q. So in other words, is it fair to say that                10        Q. Now, turning to the next page, Page 2 of
    11   Hobart is where Mallinckrodt converts the actual                 11   this particular policy, again we see definitions of
    12   product into a pill, for example? Is that correct?               12   both peculiar and suspicious orders. Do you see that?
    13        A. Correct.                                                 13        A. Yes.
    14        Q. And the St. Louis facility is where                      14        Q. So is it accurate to say that this
    15   Mallinckrodt processes and manufactures the raw                  15   particular draft has a definition of a peculiar order
    16   product; correct?                                                16   that's consistent with the others, and it does not
    17        A. Correct.                                                 17   specifically identify the peculiar order algorithm; is
    18        Q. And so do you have any understanding                     18   that correct?
    19   whether or not Mallinckrodt ever had a separate SOM              19            MR. O'CONNOR: Objection to form.
    20   program with respect to its bulk product relative to             20        A. Yes.
    21   its dosage products?                                             21   BY MR. KO:
    22           MR. O'CONNOR: Objection to form.                         22        Q. And so is it accurate to state that as of
    23        A. I don't believe it was separate, but as it               23   July 8th, 2008, Mallinckrodt had not incorporated an
    24   applied to bulk, there were address verifications from           24   algorithm into its SOM policy? Is that accurate?

   Golkow Litigation Services                                                                     Page 38 (146 - 149)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further40Confidentiality
                                                         of 85. PageID #: 127703
                                                                             Review
                                                             Page 150                                                         Page 152
     1             MR. O'CONNOR: Objection to form.                      1         Q. So you don't have an understanding of
     2        A. No.                                                     2   what -- your testimony is that you don't have an
     3   BY MR. KO:                                                      3   understanding of what that algorithm consisted of, but
     4        Q. For purposes of the written policies that               4   you believe that there was an algorithm that was
     5   Mallinckrodt was attempting to create, is it accurate           5   utilized at the time?
     6   to say that there is no definition of -- or there's no          6         A. That's correct.
     7   indication in this document of a specific algorithm             7         Q. And separate and apart from whether or not
     8   that's utilized for purposes of identifying a peculiar          8   there was an algorithm utilized, for purposes of this
     9   order?                                                          9   particular document, the algorithm is not spelled out
    10             MR. O'CONNOR: Objection to form.                     10   in this particular draft policy; correct?
    11        A. Sorry. I'm going to have to read this                  11         A. Correct.
    12   document to see whether that's an accurate statement or        12         Q. You can set that one aside.
    13   not.                                                           13         A. Okay.
    14   BY MR. KO:                                                     14         Q. And I'll hand you a copy of what's going
    15        Q. Sure.                                                  15   to be marked as Gillies Exhibit 12.
    16        A. So --                                                  16            [Exhibit Mallinckrodt-Gillies-012
    17             MR. KO: And while you go over that                   17            marked for identification.]
    18   document, maybe we can -- we can shoot for like a 12:45        18         Q. And for the record, Gillies Exhibit 12
    19   break for lunch. Is that good?                                 19   is -- ends in Bates 4154292.
    20             MR. O'CONNOR: Sounds good.                           20            And Mr. Gillies, this is -- this
    21             MR. KO: Okay.                                        21   particular draft procedure is dated November 4th, 2009;
    22        A. So there's no mention of algorithm in this             22   correct?
    23   document.                                                      23         A. Correct.
    24   BY MR. KO:                                                     24         Q. And unlike -- well, first of all, have you

                                                          Page 151                                                          Page 153
     1        Q. So as of July 8th, 2008, is it accurate to              1 reviewed a procedure like this before?
     2   state that Mallinckrodt had not yet incorporated an             2        A. Yes.
     3   algorithm into its suspicious order monitoring draft            3        Q. And this particular procedure, unlike the
     4   policy?                                                         4   ones that we were going over a moment ago with respect
     5            MR. O'CONNOR: Objection to form.                       5   to SOM algorithms or criteria in particular, this one
     6        A. It's not listed in this policy.                         6   governs the new and existing customer account setups
     7   BY MR. KO:                                                      7   and ongoing reviews; is that accurate to say?
     8        Q. So is it -- and my question was different.              8        A. That's what this subject is, yes.
     9        A. Okay.                                                   9        Q. And if we go on, the purpose of this
    10        Q. As of July -- yes or no -- as of July 8th,             10   document -- one of the purposes of this document is to
    11   2008, is it accurate to state that Mallinckrodt had not        11   establish a procedure outlining the process for
    12   yet incorporated an algorithm into its suspicious order        12   monitoring new controlled substance customer accounts
    13   monitoring draft policy?                                       13   and ongoing review of existing controlled substance
    14            MR. O'CONNOR: Same objection.                         14   customer accounts.
    15        A. So again, as I stated earlier, the word                15           You see that?
    16   algorithm is not in here, but when it refers to                16        A. Yes.
    17   established criteria, then I believe that to be the            17           MR. O'CONNOR: Objection.
    18   algorithm even though the word algorithm is not in this        18   BY MR. KO:
    19   document.                                                      19        Q. So did Mallinckrodt have -- prior to
    20   BY MR. KO:                                                     20   November of 2009, are you aware of any written policies
    21        Q. And what was your understanding of what                21   or procedures governing the process for monitoring new
    22   the established criteria was as of July 8th, 2008?             22   and existing customer accounts of Mallinckrodt?
    23        A. I don't recall the algorithm, but there is             23        A. I can't recall.
    24   a reference down here to . I don't recall.                     24           MR. O'CONNOR: Objection to form and

   Golkow Litigation Services                                                                    Page 39 (150 - 153)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further41Confidentiality
                                                         of 85. PageID #: 127704
                                                                             Review
                                                      Page 154                                                       Page 156
     1 scope.                                                       1   and procedures in place with respect to its duties
     2 BY MR. KO:                                                   2   under the Controlled Substances Act?
     3        Q. Does the current iteration of                      3        A. Yes.
     4   Mallinckrodt's SOM program have any written policy or      4        Q. And one of those policies and procedures
     5   procedure related to new and existing customer             5   is reflected by this draft policy; correct?
     6   accounts?                                                  6            MR. O'CONNOR: Objection to form.
     7            MR. O'CONNOR: Same objections.                    7        A. Again, I'd have to read this entire
     8        A. I can't recall.                                    8   document, but --
     9   BY MR. KO:                                                 9   BY MR. KO:
    10        Q. Are you aware, in addition to -- so               10        Q. Well, let's take a step back to the
    11   obviously this is -- well, if you look at Page 3 of       11   question I asked before.
    12   this document, there are some question marks --           12        A. Okay.
    13        A. Sure.                                             13        Q. You had indicated that there were certain
    14        Q. -- with respect to what the policy should         14   policies and procedures in place with respect to
    15   say. So this reflects that this is a draft; correct?      15   Mallinckrodt's duties under the CSA; correct?
    16        A. I don't see draft on this document, so I'd        16        A. Yes.
    17   be speculating.                                           17        Q. And what did those policies and procedures
    18        Q. Would you agree with me that a document           18   consist of other than those governing its SOM
    19   that includes some question marks would not be a final    19   obligations?
    20   or formal policy?                                         20        A. Security.
    21            MR. O'CONNOR: Objection to form.                 21        Q. Anything else?
    22        A. I don't believe it would be.                      22        A. Not that I can recall.
    23   BY MR. KO:                                                23        Q. Do you know whether or not Mallinckrodt
    24        Q. And I know I asked you about prior to this        24   had any policies and procedures with respect to its

                                                       Page 155                                                        Page 157
     1   time period, but following November of 2009, do you        1   customer audit programs?
     2   recall seeing any written policies or procedures           2             MR. O'CONNOR: Objection to form.
     3   governing existing customer accounts or new customer       3         A. Yes, I think we did.
     4   accounts?                                                  4   BY MR. KO:
     5        A. Yes.                                               5         Q. And was there ever a time when
     6        Q. And when -- approximately when were those          6   Mallinckrodt had a policy or procedure with respect to
     7   policies in place?                                         7   specific customer accounts that it had deemed to be
     8        A. I don't recall the dates.                          8   potentially suspicious?
     9        Q. At some point after 2009, though; correct?         9             MR. O'CONNOR: Objection to form.
    10        A. That's my recollection.                           10         A. I don't recall that.
    11        Q. And approximately how many policies have          11   BY MR. KO:
    12   you either reviewed or has Mallinckrodt implemented       12         Q. Okay. Fair enough. You can set this one
    13   since 2009?                                               13   aside, and I want to -- before breaking for lunch,
    14            MR. O'CONNOR: Objection to form and              14   let's just go over one more document.
    15   scope.                                                    15         A. Okay.
    16        A. My recollection is that there's several           16         Q. This will be Gillies Exhibit 13.
    17   that I reviewed.                                          17             [Exhibit Mallinckrodt-Gillies-013
    18   BY MR. KO:                                                18             marked for identification.]
    19        Q. So in addition to -- well, Mallinckrodt           19         Q. For the record, this ends in Bates
    20   had certain policies and procedures with respect to its   20   4154297. And this particular document is dated
    21   SOM program, as we discussed; correct?                    21   November 4th, 2009.
    22        A. Correct.                                          22             Do you see that, Mr. Gillies?
    23        Q. And in addition to those policies and             23         A. Yes.
    24   procedures, did Mallinckrodt also have other policies     24         Q. And this -- the subject of this particular

   Golkow Litigation Services                                                              Page 40 (154 - 157)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further42Confidentiality
                                                         of 85. PageID #: 127705
                                                                             Review
                                                       Page 158                                                            Page 160
     1 policy is identification and review of peculiar orders,        1        A. Correct.
     2 controlled substance suspicious order monitoring               2   BY MR. KO:
     3 program.                                                       3        Q. And this particular algorithm or formula
     4             Did I read that correctly?                         4   that is being utilized -- does this refresh your
     5        A. Yes.                                                 5   recollection at all as to how long prior to November
     6        Q. And Karen Harper continues to be the                 6   2009 Mallinckrodt may have been utilizing this formula?
     7   originator of this document?                                 7            MR. O'CONNOR: Objection to form.
     8        A. Yes.                                                 8        A. No.
     9        Q. And turning your attention to the second             9            MR. KO: Okay. We can take a break for
    10   page of this document, there's a reference to the           10   lunch.
    11   algorithm or criteria that we were discussing               11            MR. O'CONNOR: Sounds good.
    12   previously; correct?                                        12        A. May I take this document so I can ask that
    13        A. Yes.                                                13   legal question?
    14        Q. And the specific definition of a peculiar           14            MR. KO: You can -- let's --
    15   order as defined by this policy is an order that is         15            MR. O'CONNOR: We can go off the record.
    16          the average amount of product ordered during the     16            MR. KO: Yeah, we can go off the record.
    17   previous 18 months by DEA reporting class; correct?         17            THE VIDEOGRAPHER: We are going off the
    18        A. Yes.                                                18   record at 12:47 PM.
    19        Q. So is it accurate to say that as of                 19            [A recess was taken.]
    20   November 2009 -- or strike that.                            20            THE VIDEOGRAPHER: We are back on the
    21             Is it accurate to say that November 2009          21   record at 1:37 PM.
    22   is the first time there is mention of a specific            22   BY MR. KO:
    23   algorithm that will be utilized to determine whether or     23        Q. Welcome back from lunch, Mr. Gillies.
    24   not an order is peculiar in an SOM written policy?          24        A. Thank you.

                                                          Page 159                                                           Page 161
     1            MR. O'CONNOR: Objection to form.                    1        Q. Before we broke, we were discussing
     2        A. No.                                                  2   Exhibit 13, and I just had a couple follow-up questions
     3   BY MR. KO:                                                   3   before we move on to the next exhibit.
     4        Q. Did you recall seeing any other documents            4             Can you turn to the top of Page 3? And at
     5   prior that predate November of 2009 that memorialize         5   the top of Page 3 there's a reference to -- there's a
     6   the written -- or that memorialize the algorithm that        6   Number 4, and there's a reference to reviewing the
     7   Mallinckrodt was going to utilize for purposes of            7   order based on the criteria. Do you see that?
     8   defining a peculiar order?                                   8        A. Number 4, yes.
     9        A. Yes, I believe there was a document that             9        Q. And then there's some language that says,
    10   you showed me earlier. Wasn't there a reference to the      10   quote, we should probably rephrase this to something
    11   algorithm in that?                                          11   like place the order in appropriate hold status while
    12        Q. For purposes of -- I see what you're                12   being evaluated, end quote.
    13   saying, but for purposes -- I'm just asking for             13             Did I read that correctly?
    14   purposes of defining a peculiar order in the draft          14        A. Yes.
    15   written policy, is this the first time you see a            15        Q. And so does that -- does this language
    16   reference made to an algorithm?                             16   indicate that this version is still in draft form?
    17        A. Okay. In that particular definition?                17        A. I don't know that, but I think it's fair
    18        Q. Correct.                                            18   to say that.
    19        A. Yes.                                                19        Q. So this particular document dated
    20        Q. And in the prior drafts that we had seen,           20   11-4-2009 regarding Mallinckrodt's controlled substance
    21   there was no mention to the specific algorithm that was     21   suspicious order monitoring program appears to be a
    22   being utilized for purposes of defining a peculiar          22   draft; is that fair to say?
    23   order; correct?                                             23        A. Yes.
    24            MR. O'CONNOR: Objection to form.                   24        Q. You can set that one aside. And I'm going

   Golkow Litigation Services                                                                 Page 41 (158 - 161)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further43Confidentiality
                                                         of 85. PageID #: 127706
                                                                             Review
                                                        Page 162                                                            Page 164
     1   to now hand you a copy of what will be marked as              1 order history?
     2   Gillies Exhibit --                                            2        A. Yes.
     3             [Exhibit Mallinckrodt-Gillies-014                   3            MR. O'CONNOR: Objection.
     4             marked for identification.]                         4   BY MR. KO:
     5        Q. This is one document, which for the record            5        Q. And do you have any understanding of why
     6   is a cover e-mail and an attachment, and the cover            6   this change occurred with respect to Mallinckrodt's
     7   e-mail is Bates MNK-T1_0000264240.                            7   peculiar order algorithm?
     8             And then the attachment ends in 264260,             8        A. It's my understanding under the        that
     9   and I'll represent for the record and for counsel there       9   there were too many hits on the algorithm, and our
    10   are a series of attachments to this cover e-mail, and        10   outside DEA consultant advised that if you have too
    11   this, for efficiency purposes, is just one of the            11   many hits hitting your peculiar order report and none
    12   attachments that's referenced in the e-mail.                 12   of them are, you should change it to focus a little bit
    13        A. Okay.                                                13   more on those that could truly be peculiar.
    14        Q. First let's turn to the policy -- the                14   BY MR. KO:
    15   draft policy ending in 260.                                  15        Q. And this outside DEA consultant, was that
    16             This particular policy is dated October            16   Mr. Sapienza?
    17   29th, 2010; correct?                                         17        A. Sapienza. Yeah.
    18        A. Yes.                                                 18        Q. Sapienza? Okay. And other than Mr.
    19        Q. And again, this is a policy that governs             19   Sapienza, did Mallinckrodt obtain any other advice with
    20   Mallinckrodt's SOM program; is that accurate?                20   respect to changing the algorithm from       to ?
    21        A. Yes.                                                 21        A. Not that I'm --
    22        Q. And in the prior version that we were --             22            MR. O'CONNOR: Object -- I'm just going to
    23   if you go to the -- if you turn to Page 2 of this            23   object to the extent that involves any attorney-client
    24   policy.                                                      24   communications.

                                                           Page 163                                                          Page 165
     1         A. What -- I'm sorry. Which one? The                    1        A. Not that I'm aware of, other than their
     2   current one you just gave me?                                 2   experience with the previous algorithm and then the
     3         Q. Yeah, the one I just gave you.                       3   information they got from the consultant.
     4         A. Oh, okay. Okay.                                      4   BY MR. KO:
     5         Q. Sorry. I was just giving your counsel an             5        Q. And so in addition to changing the formula
     6   extra copy.                                                   6   from       to     the average amount, the time period
     7         A. Oh, okay.                                            7   that's reviewed is decreased from 18 months to 12
     8         Q. Page 2 of this policy has a reference to             8   months as well; correct?
     9   peculiar order like the other ones; correct?                  9        A. Yes.
    10         A. Yes.                                                10        Q. And so again, just so the record is clear,
    11         Q. And here you have a definition of a                 11   your testimony is that the intent behind doing this was
    12   peculiar order as being one that is, quote, controlled       12   to minimize the amount of peculiar order reports that
    13   substance order that meets an internal established           13   were being produced?
    14   criteria of    the average amount of product ordered         14             MR. O'CONNOR: Objection to form.
    15   during the previous 12 months by DEA reporting class.        15        A. From the experience of reviewing the
    16            Did I read that correctly?                          16   previous algorithm reports, it was -- there were too
    17         A. Yes.                                                17   many hits on the system, and an outside consultant said
    18         Q. And so in the prior version we just looked          18   if there's too many, then it's -- and none of them were
    19   at, the peculiar order algorithm was      the average        19   turning out to be suspicious, that we needed to tighten
    20   amount of product ordered during the prior 18 months by      20   that up a little bit.
    21   DEA reporting class; correct?                                21   BY MR. KO:
    22         A. Correct.                                            22        Q. And the reason why you moved down from 18
    23         Q. So does this policy reflect a revision in           23   months to 12 months and up from          to     is to, as you
    24   the peculiar order algorithm to      the prior 12-month      24   say, tighten up the amount of orders that were reported

   Golkow Litigation Services                                                                   Page 42 (162 - 165)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further44Confidentiality
                                                         of 85. PageID #: 127707
                                                                             Review
                                                              Page 166                                                     Page 168
     1 under the peculiar order standard?                                 1 regarding its SOM program; correct?
     2      A.   That were hitting the report; correct.                   2        A. That's what I said, yes.
     3      Q.   Now, turning to the cover e-mail that                    3        Q. At the beginning of this e-mail, Ms.
     4 attaches this particular document, there's an e-mail               4   Harper states Howard, please revise the QSP order
     5 from Karen Harper to Howard Davis dated November 18th,             5   monitoring document incorporating recent program
     6 2010. Do you see that?                                             6   enhancements with recent activities.
     7      A.   Yes.                                                     7            Do you see that portion of the e-mail?
     8      Q.   Do you know who Howard Davis is?                         8        A. I do.
     9      A.   He was another outside consultant that we                9        Q. And do you have an understanding of what
    10 hired on a contract basis.                                        10   QSP order monitoring document is referring to?
    11      Q.   And was he another outside consultant that              11        A. No.
    12 Mallinckrodt hired on a contract basis to specifically            12        Q. Do you have any reason to believe that Ms.
    13 advise Mallinckrodt regarding its suspicious order                13   Harper is not asking Mr. Davis to revise the SOM policy
    14 monitoring program?                                               14   that we were just looking at that's included as an
    15           MR. O'CONNOR: Objection to form.                        15   attachment to this exhibit?
    16      A.   I believe that to be the main reason.                   16            MR. O'CONNOR: Objection to form.
    17 BY MR. KO:                                                        17        A. Again, I'm unfamiliar with what she's
    18      Q.   Do you have any understanding of what                   18   referring to as the QSP order monitoring document and
    19 other reasons he may have been retained for?                      19   this attached document. I don't see a reference to
    20      A.   I can't recall the details in the contract              20   that QSP, so I don't know.
    21 specifically whether there were other items that he               21   BY MR. KO:
    22 would assist on.                                                  22        Q. Fair enough.
    23      Q.   And separate and apart from the contract,               23        A. Okay.
    24 do you have any understanding of what services Howard             24        Q. Do you have -- sure. Do you have any

                                                              Page 167                                                     Page 169
     1 Davis provided when he was retained as an outside                  1 understanding of whether or not Mr. Davis was ever
     2 consultant outside of advice he gave on Mallinckrodt's             2 specifically asked to revise a Mallinckrodt suspicious
     3 SOM program?                                                       3 order monitoring policy?
     4           MR. O'CONNOR: Objection to form.                         4        A. No.
     5        A. Not sure I'm understanding the question.                 5        Q. Let me quickly hand you a copy of what's
     6   Work outside of work he was doing for Mallinckrodt?              6   going to be marked as Gillies Exhibit 15.
     7   BY MR. KO:                                                       7            [Exhibit Mallinckrodt-Gillies-015
     8        Q. No, I'm only talking about with respect to               8            marked for identification.]
     9   work he did for Mallinckrodt.                                    9        Q. And I apologize. I do believe this
    10        A. Okay.                                                   10   exhibit has been referenced in other documents, but for
    11        Q. So let me rephrase. Because in response                 11   purposes of today we'll just go ahead and call it
    12   to my question a moment ago, you were referencing the           12   Gillies Exhibit 15. And it reflects a November 2nd,
    13   contract.                                                       13   2010, memorandum from Howard Davis to Karen Harper
    14        A. Uh-huh.                                                 14   ending in Bates 269399.
    15        Q. And I don't mean to put you through a                   15            Mr. Gillies, does this document look
    16   memory test of what the contract may or may not have            16   familiar to you?
    17   said. I'm just simply asking you do you recall whether          17        A. Yes.
    18   or not Mallinckrodt utilized Mr. Davis for any other            18        Q. Is this a document that you reviewed in
    19   purpose outside of advising Mallinckrodt regarding its          19   preparation for this deposition today?
    20   suspicious order monitoring program?                            20            MR. O'CONNOR: You can answer generally
    21        A. Not that I can recall.                                  21   whether you've reviewed it.
    22        Q. So it's fair to say that the primary                    22        A. Yes.
    23   reason why Mallinckrodt retained Mr. Davis was to               23   BY MR. KO:
    24   advise -- was for Mr. Davis to advise Mallinckrodt              24        Q. And in this document, Mr. Davis makes

   Golkow Litigation Services                                                                    Page 43 (166 - 169)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further45Confidentiality
                                                         of 85. PageID #: 127708
                                                                             Review
                                                           Page 170                                                     Page 172
     1 reference to a certain document titled Mallinckrodt             1 long he was actually retained?
     2 standard operating procedure SOPC hyphen six --                 2            MR. O'CONNOR: Objection to form.
     3        A. Yes.                                                  3         A. My belief was less than a year.
     4        Q. -- comp 3.0. Do you see that?                         4   BY MR. KO:
     5        A. I'm sorry. That's C hyphen -- where are               5         Q. Less than a year?
     6   you at that you're referencing? Because you said a            6            By the way, do you know who Mr. Davis is?
     7   six, and I don't see a six, and I just want to make           7         A. I know who he is now.
     8   sure. Is the six the S that's there?                          8         Q. You didn't know him -- did you know him --
     9        Q. Sure. I may have misspoke.                            9   at the time you joined Mallinckrodt in 2012, did you
    10        A. Okay. I'm sorry.                                     10   know of Howard Davis?
    11        Q. Let me be clear.                                     11         A. I did not.
    12        A. Okay.                                                12         Q. I'm going to hand you a copy of what's
    13        Q. So the record is clear, Mr. Davis states,            13   going to be marked as or has been marked as Gillies
    14   quote, reference is made to Mallinckrodt standard            14   Exhibit 16.
    15   operating procedure SOPC-S comp 3.0 --                       15            [Exhibit Mallinckrodt-Gillies-016
    16        A. Okay. Thank you.                                     16            marked for identification.]
    17        Q. -- entitled identification and review of             17         Q. And I just have a few questions about
    18   peculiar orders.                                             18   this.
    19        A. Okay.                                                19            For the record, this is a document ending
    20        Q. Did I read that correctly?                           20   in Bates 264275, and it is the global controlled
    21        A. Yes.                                                 21   substance compliance procedure as of January 4th, 2011.
    22        Q. Is it fair to say that Mr. Davis is                  22            And you see, Mr. Gillies, that this is --
    23   referencing the standard operating procedure referenced      23   continues to be another version of the -- of
    24   as part of Exhibit 14 that we just looked at a moment        24   Mallinckrodt's SOM policy; is that fair to say?

                                                           Page 171                                                      Page 173
     1 ago?                                                            1        A. Yes.
     2        A. Yes.                                             2             Q. And it's dated January 4th, 2011?
     3        Q. And you understood both in your review of        3             A. Yes.
     4   this memorandum and in your preparations that Mr. Davis 4              Q. And for this particular draft or version,
     5   did indeed review certain SOM procedures and policies    5        the peculiar order definition remains the same as the
     6   of Mallinckrodt; correct?                                6        previous version we looked at; correct?
     7        A. Correct.                                         7             A. Correct.
     8        Q. And this memorandum reflects his review          8             Q. So just so the record is clear, as of
     9   and advice to Karen Harper regarding this particular     9        January of 2011, the peculiar order algorithm utilized
    10   SOM policy; correct?                                    10        by Mallinckrodt was a criteria reflecting
    11          MR. O'CONNOR: Objection to form.                      11   the average amount of the product ordered during the
    12       A. Yes.                                                  12   previous 12 months by DEA reporting class; correct?
    13 BY MR. KO:                                                     13        A. Yes.
    14       Q. That's all the questions I have on that.              14        Q. You can set that one aside.
    15 Set that one aside.                                            15           I'm now going to hand you a copy of what
    16          By the way, do you have any understanding             16   will be marked as Gillies Exhibit 17, which for the
    17 of how long Mr. Davis was retained as an outside               17   record is a cover e-mail from April 7th, 2011, ending
    18 consultant for Mallinckrodt?                                   18   in Bates 264199.
    19        A. A short time, was my recollection, and his           19           [Exhibit Mallinckrodt-Gillies-017
    20   contract was not renewed.                                    20           marked for identification.]
    21        Q. And do you -- I'm trying to get an                   21        Q. And an attachment ending in 264199.
    22   understanding of what you mean by short time. Do you         22           MR. KO: Here you go. You can have it.
    23   recall whether or not it was half a year? Are you            23           MR. O'CONNOR: Thanks.
    24   talking a year? Do you have any understanding of how         24        A. Okay.

   Golkow Litigation Services                                                                 Page 44 (170 - 173)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further46Confidentiality
                                                         of 85. PageID #: 127709
                                                                             Review
                                                         Page 174                                                           Page 176
     1   BY MR. KO:                                                     1   revisions to this particular document; correct?
     2        Q. Just a few questions on this as well.                  2        A. She's asking her to clean up the format.
     3   Turn to the attachment.                                        3        Q. Okay. Fair enough.
     4        A. Yeah, I'm sorry. What did you say the                  4        A. Okay.
     5   number on the attachment was?                                  5        Q. In the April -- in the corresponding April
     6        Q. The attachment ended in Bates 264200.                  6   7th e-mail from Eileen to Karen --
     7        A. Okay. Thanks.                                          7        A. Okay.
     8        Q. I may have misspoke. Yeah, you're right.               8        Q. -- Eileen appears to make some additions
     9   The cover e-mail ends in 199.                                  9   to the document; is that correct?
    10        A. Okay.                                                 10        A. I'm sorry. I didn't read that part.
    11        Q. The attachment ends in 200.                           11   So -- yes.
    12        A. I just wanted to make sure we were looking            12        Q. So does this e-mail reflect that the
    13   at the same document.                                         13   attachment ending in Bates 200 is a draft written
    14        Q. Yeah. Thank you for that clarification.               14   policy of Mallinckrodt's SOM program?
    15            So this is another version or draft of               15        A. Again, it doesn't say draft on here. So
    16   Mallinckrodt's SOM written policy dated March 28th,           16   she could have been making some enhancements to an
    17   2011; correct?                                                17   actual policy.
    18        A. Yes.                                                  18        Q. I understand that. But as it relates to
    19        Q. And by this, just so the record is clear,             19   this particular -- I have a specific question with
    20   I'm referring to the document ending in Bates 200.            20   respect to this policy --
    21            And turning to the next page, again you              21        A. Okay.
    22   see a definition of peculiar order; correct?                  22        Q. -- that's attached to this particular
    23        A. Yes.                                                  23   e-mail.
    24        Q. And the definition of a peculiar order                24        A. Right.

                                                            Page 175                                                         Page 177
     1 remains unchanged from the prior two versions; correct?          1        Q. This document that ends in Bates 200
     2        A. Correct.                                               2   appears to be a draft SOM policy of Mallinckrodt;
     3        Q. So as of March 28th, 2011, the formula                 3   correct?
     4   utilized by Mallinckrodt to determine whether or not an        4        A. I don't know that.
     5   order was peculiar was to determine whether or not the         5        Q. So I'll represent to you that this
     6   order was             the average amount of product            6   attachment that is referenced in Eileen's e-mail to
     7   ordered during the previous 12 months by DEA reporting         7   Karen is in fact the attachment that's part of this
     8   class; correct?                                                8   e-mail.
     9        A. Correct.                                               9        A. Okay.
    10        Q. And going back to the cover e-mail ending             10        Q. And so with that representation, would you
    11 in 199, I believe there's a reference made to a --              11   agree with me that the policy dated March 28th, 2011,
    12          MR. KO: Thanks, Andrew.                                12   ending in dash 200 is a draft version of Mallinckrodt's
    13 BY MR. KO:                                                      13   SOM policy, or is it your belief -- or you can't answer
    14       Q. Well, let me ask it this way. So there's               14   that question?
    15 a -- this is an e-mail exchange between Eileen                  15        A. Well, again, I'll stick with my original
    16 Spaulding and Karen Harper from the March and April of          16   answer, which is no, it could be revisions to an
    17 2011 time period; correct?                                      17   existing policy. So I don't know that to be a draft.
    18       A. Yes.                                                   18   I guess that's what I'm saying.
    19       Q. And is it fair to say that Karen is asking             19            So if I knew this to be a draft, fine, but
    20   Eileen to make some revisions to this particular              20   I don't know this to be a draft, so these could be
    21   policy? Correct?                                              21   revisions she made to an existing policy.
    22       A. Could you repeat your question?                        22        Q. Fair enough.
    23       Q. Sure. In the underlying e-mail dated                   23        A. Okay.
    24   March 30th, 2011, Karen is asking Eileen to make some         24        Q. Do you know -- have you seen -- in any of

   Golkow Litigation Services                                                                  Page 45 (174 - 177)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further47Confidentiality
                                                         of 85. PageID #: 127710
                                                                             Review
                                                        Page 178                                                             Page 180
     1 the review of your documents in preparation for this           1        A. Yes.
     2 deposition, have you ever seen an SOM written policy in        2        Q. And it indicates that she is senior
     3 this time period of March 28th, 2011, that reflects a          3   manager of controlled substance compliance; correct?
     4 formal written policy of Mallinckrodt?                         4        A. Yes.
     5             MR. O'CONNOR: Objection to form.                   5        Q. And earlier I know you had said that you
     6         A. This may have been one of the documents             6   were unaware of whether or not there was controlled
     7   that I reviewed, and it appears to me to be a formal         7   substance compliance group. Does this refresh your
     8   written policy.                                              8   recollection at all that there was in fact such a group
     9   BY MR. KO:                                                   9   at Mallinckrodt?
    10         Q. But in the cover e-mail, there are some            10        A. So I'm going to take this that the DEA
    11   changes being made; is that fair?                           11   compliance and the controlled substance compliance are
    12         A. That's fair.                                       12   the same.
    13         Q. And so all I'm asking is that for this             13        Q. Okay. Fair enough. So is it your
    14   particular document ending in dash 200, that appears to     14   understanding that there were certain times at
    15   be a draft policy because Eileen and Karen are making       15   Mallinckrodt where the DEA compliance group was also
    16   some slight changes to it; is that correct?                 16   referred to as the controlled substance compliance
    17         A. No, that's not my testimony. My testimony          17   group?
    18   is that I don't know this to be a draft, and this could     18        A. So my recollection is I only knew that
    19   be a formal policy in play that has some revisions made     19   group as DEA compliance.
    20   to it. That's --                                            20        Q. And you have no recollection of whether or
    21         Q. Sure. Fair enough. Do you recall seeing            21   not there was an actual or formal group called the
    22   a formal policy during the March 2011 time period           22   controlled substance compliance group at Mallinckrodt?
    23   regarding Mallinckrodt's SOM program?                       23           MR. O'CONNOR: Objection to form.
    24         A. Again, I may have reviewed this policy.            24        A. I'm unaware of that, and from looking at

                                                          Page 179                                                        Page 181
     1        Q. And is it your testimony that Mallinckrodt           1 this title I believe them to be the same.
     2   did in fact have a formal written policy as of 2011          2 BY MR. KO:
     3   regarding its SOM program?                                   3        Q. And do you have any understanding -- or
     4            MR. O'CONNOR: Objection to form.                    4   did you review any documents that predate August 2011
     5        A. That's my understanding.                             5   that may have referenced a controlled substance
     6   BY MR. KO:                                                   6   compliance group?
     7        Q. And who informed you that the particular             7        A. So some of the previous documents that you
     8   version that you may have looked at was in fact the          8   showed me had that same title -- or that same name
     9   formal policy regarding Mallinckrodt's SOM program?          9   after Karen's title, so the answer to your question is
    10        A. I didn't say anybody did. I said that I             10   yes.
    11   may have reviewed this during that period and made that     11        Q. But -- and your testimony is that you
    12   conclusion on my own.                                       12   believe them to be essentially synonymous; is that
    13        Q. I see. We can set that one aside.                   13   correct?
    14        A. Okay.                                               14        A. That's correct.
    15        Q. We will now go over what's been marked as           15        Q. And for this particular document, if you
    16   Gillies Exhibit 18. Excuse me.                              16   look at the top of Page 2, the definition of peculiar
    17            [Exhibit Mallinckrodt-Gillies-018                  17   order is again set forth. Do you see that?
    18            marked for identification.]                        18        A. Yes.
    19        Q. And for the record, this ends in Bates              19        Q. And as with the previous three versions
    20   259166, and this is titled Mallinckrodt suspicious          20   that we have looked at, the definition of a peculiar
    21   order monitoring procedure dated August 8th, 2011.          21   order remains unchanged. Is that accurate?
    22            On this particular document, the                   22        A. Yes.
    23   originator continues to be Karen Harper. Do you see         23        Q. So as of August 8th, 2011, so the record
    24   that?                                                       24   is clear, Mallinckrodt utilized a peculiar order

   Golkow Litigation Services                                                                 Page 46 (178 - 181)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further48Confidentiality
                                                         of 85. PageID #: 127711
                                                                             Review
                                                         Page 182                                                        Page 184
     1   algorithm which identified a peculiar order as one          1 suspicious orders. Is that fair to say?
     2   being an order that was               the average amount    2        A. Yes.
     3   of product ordered by -- or ordered during the previous     3        Q. And the change -- is it accurate to say
     4   12 months by DEA reporting class; correct?                  4   that this document reflects a description of how
     5        A. Yes.                                                5   Mallinckrodt is moving from a peculiar order
     6        Q. Set that one aside. Move on to what's               6   classification or system to an unusual order system?
     7   going to be marked as Gillies Exhibit 19. And this          7            MR. O'CONNOR: Objection to form.
     8   document ends in Bates 571916.                              8        A. Yes.
     9            [Exhibit Mallinckrodt-Gillies-019                  9   BY MR. KO:
    10            marked for identification.]                       10        Q. And in this document, there's an
    11        Q. So earlier today we had discussed the fact         11   indication that, quote, target date for go live for the
    12   that Mallinckrodt had a two-tier or sometimes              12   unusual order detection system is March 1st, 2012.
    13   three-tier structure in identifying suspicious orders;     13            Did I read that correctly?
    14   correct?                                                   14        A. Yes.
    15        A. Correct.                                           15        Q. Do you have any reason to dispute that the
    16        Q. And in all of the documents that we just           16   unusual order detection system was in fact implemented
    17   looked at and all the policies, the definition of a        17   at some point in early 2012?
    18   peculiar order -- or excuse me -- the tier system in       18        A. I think that's accurate.
    19   identifying a suspicious order included an initial         19        Q. And can you explain to the court what the
    20   determination of whether or not an order was peculiar;     20   difference is between -- or can you explain to the
    21   correct?                                                   21   court why there was a change made to the unusual order
    22        A. Correct.                                           22   system?
    23        Q. And at some point in time Mallinckrodt             23            MR. O'CONNOR: Objection to form.
    24   moved to a definition -- or strike that.                   24        A. No.

                                                         Page 183                                                        Page 185
     1              At some point in time Mallinckrodt removed       1 BY MR. KO:
     2   the definition of a peculiar order for purposes of          2       Q. You don't have an understanding of why
     3   identifying a suspicious order; is that accurate?           3 Mallinckrodt changed from a peculiar order system to an
     4              MR. O'CONNOR: Objection to form.                 4 unusual system?
     5         A. I'm not aware of that.                             5            MR. O'CONNOR: Objection to form.
     6   BY MR. KO:                                                  6        A. I believe them to be synonymous.
     7         Q. You have no recollection of whether or not         7   BY MR. KO:
     8   Mallinckrodt had moved to a definition of an unusual        8        Q. So was this just a matter of changing
     9   order for purposes of identifying a suspicious order?       9   terminology?
    10         A. I'm sorry. Yes.                                   10            MR. O'CONNOR: Objection to form.
    11         Q. And that occurred in generally the late           11        A. That's my understanding.
    12   2011, early 2012 time period; correct?                     12   BY MR. KO:
    13         A. Yes.                                              13        Q. And here there's a reference made I
    14         Q. And this particular document -- it's not          14   believe for the first time to the three-tier system
    15   in the same format as all those other policies, but        15   that you were alluding to earlier. Do you see
    16   it's titled modifications to procedures for                16   reference to that?
    17   identification and review of unusual orders. Correct?      17        A. I do.
    18         A. Yes.                                              18        Q. And can you describe what those three
    19         Q. And it appears to be dated December 8th,          19   tiers were?
    20   2011?                                                      20        A. Tier 1 was the big three distributors plus
    21         A. Yes.                                              21   H.D. Smith, oxycodone 15s, and oxycodone 30s.
    22         Q. And there's a description -- we don't need        22            Tier 2 were the other distributors and all
    23   to go over in detail, but there's a description of how     23   their products plus the big three and H.D. Smith's
    24   the then-existing algorithm worked for identifying         24   other products.

   Golkow Litigation Services                                                                Page 47 (182 - 185)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further49Confidentiality
                                                         of 85. PageID #: 127712
                                                                             Review
                                                          Page 186                                                      Page 188
     1          And then Tier 3 were new SKUs outside of              1   algorithm designed to restrict increases over time that
     2 those products, and that was used for a short time and         2   will apply to orders from all other customers of SKUs
     3 then incorporated into the other two tiers.                    3   identified by DEA as particularly subject to diversion
     4       Q. Okay. And approximately how long was this             4   and abuse.
     5 three-tier system utilized?                                    5             Did I read that correctly?
     6       A. I believe approximately three to six                  6        A. Yes.
     7 months, maybe.                                                 7        Q. Do you know whether or not that particular
     8       Q. In the 2012 time period?                              8   tier was ever utilized in connection with
     9       A. Yes.                                                  9   Mallinckrodt's SOM program?
    10       Q. And turning back to this document, there             10        A. I mean, the tier continues right on the
    11 actually is a reference made underneath the general           11   second page. So if I could just --
    12 section we were just looking at about the tiers. Do           12        Q. Fair enough. And take your time to read
    13 you see that -- Tier 1?                                       13   that. I'll let you review that.
    14       A. Yes.                                                 14        A. All right, thanks. Okay. So can you
    15       Q. And then there's Tier 2 and 3 later on?              15   repeat your question now?
    16       A. Could have read this. Right --                       16        Q. Sure. Was the description contained in
    17        Q. In Tier 1 -- and I appreciate the response          17   this particular exhibit regarding Tier 2 ever utilized
    18   that you gave, but Tier 1 seems to reflect what you had     18   or memorialized in a Mallinckrodt SOM policy?
    19   just described; correct?                                    19             MR. O'CONNOR: Objection to form.
    20        A. Yes.                                                20        A. I believe, yes.
    21        Q. In other words, Mallinckrodt was trying to          21   BY MR. KO:
    22   design an SOM program that would focus on oxy 15s and       22        Q. And approximately when was that?
    23   oxy 30s; correct?                                           23        A. The same time frame.
    24        A. Correct.                                            24        Q. And was it --

                                                          Page 187                                                          Page 189
     1             MR. O'CONNOR: Objection to form.                   1        A. Oh. December 2011. Yeah, so again, the
     2         A. Correct.                                            2   date on this is December 2011, and my understanding is
     3   BY MR. KO:                                                   3   that this procedure went into play in March of 2012.
     4         Q. And in particular -- strike that.                   4        Q. And in fact, the procedure outlined here
     5             In addition, Mallinckrodt was also trying          5   with respect to Tier 2 and Tier 3 -- is it your
     6   to design an SOM program that was specifically focused       6   testimony that those tiers were in fact utilized as of
     7   on ABC, Cardinal, McKesson, and H.D. Smith; correct?         7   March of 2012?
     8             MR. O'CONNOR: Objection to form.                   8        A. Yes.
     9         A. Yes.                                                9        Q. You can set that document aside. I'm
    10   BY MR. KO:                                                  10   going to hand you what's just been marked as Gillies
    11         Q. And earlier you had said the big three             11   Exhibit 20.
    12   plus H.D. Smith. These are the four distributors that       12            [Exhibit Mallinckrodt-Gillies-020
    13   were customers of Mallinckrodt that it was focusing on      13            marked for identification.]
    14   for purposes of its SOM program at this time; correct?      14        Q. And this document ends in Bates 2357607,
    15         A. Correct.                                           15   and it is titled identification and an investigation of
    16             MR. O'CONNOR: Objection to form.                  16   unusual orders of controlled substances and reports of
    17   BY MR. KO:                                                  17   suspicious orders of controlled substances. Do you see
    18         Q. And in your description that you gave a            18   that?
    19   moment ago regarding Tiers 2 and 3, that seems to be a      19        A. Yes.
    20   little different than what's referred to in this            20        Q. There's no date on this particular
    21   particular document.                                        21   document, but there is a reference in the top
    22         A. Okay.                                              22   right-hand corner that says that it's new. Do you see
    23         Q. And here -- in particular, this document           23   that?
    24   indicates that Tier 2 is, quote, an enhanced standard       24        A. I do.

   Golkow Litigation Services                                                                 Page 48 (186 - 189)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further50Confidentiality
                                                         of 85. PageID #: 127713
                                                                             Review
                                                          Page 190                                                           Page 192
     1        Q. And I know you said earlier that you've              1         A. That's my understanding.
     2   reviewed some SOM policies in preparation for this           2         Q. We can set that one aside. I'm going to
     3   deposition.                                                  3   hand you now a copy of what will be marked as Gillies
     4            Do you recall reviewing this SOM policy?            4   Exhibit 21, which is a cover e-mail from Eileen to
     5        A. I believe I did.                                     5   Karen Harper dated September 20th, 2012, together with
     6        Q. And is this the policy -- so a moment ago            6   an attachment that begins on Bates 7728782.
     7   we were talking about the unusual order system, the          7            [Exhibit Mallinckrodt-Gillies-021
     8   target date for that system to go live as of March of        8            marked for identification.]
     9   2012.                                                        9         Q. So before -- we can look at the cover
    10            Does this particular policy reflect the            10   e-mail in a moment, but looking at the policy itself,
    11   new revised system that Mallinckrodt implemented at         11   this appears to be another written policy of
    12   that time?                                                  12   Mallinckrodt's SOM program; is that correct?
    13            MR. O'CONNOR: Objection to form.                   13         A. Yes.
    14        A. I believe it did.                                   14         Q. And there's no date, similar to the one we
    15   BY MR. KO:                                                  15   just looked at, but the cover e-mail for this
    16        Q. And in this particular document there are           16   particular attachment is from September of 2012;
    17   definitions made to unusual order and suspicious order.     17   correct?
    18   Do you see that?                                            18         A. Yes.
    19        A. Yes.                                                19         Q. So in September of 2012 Mallinckrodt is
    20        Q. And similar to some of the prior policies           20   making revisions to its SOM policy; correct?
    21   that we were discussing earlier today that first            21         A. Correct.
    22   determined whether an order was peculiar and then           22         Q. And in the definitions section, there
    23   subsequently analyzed for whether or not the order was      23   is -- you see that there is a reference to Tiers 1 and
    24   suspicious, here we have a multitiered approach as well     24   2 but not Tier 3?

                                                        Page 191                                                           Page 193
     1 that distinguishes between an unusual order and a              1         A. Correct.
     2 suspicious order; correct?                                     2         Q. And so earlier when we had discussed the
     3            MR. O'CONNOR: Objection to form.                    3   period of time in which there was a three-tiered
     4        A. Yes.                                                 4   structure and it moved back to a two-tiered structure,
     5   BY MR. KO:                                                   5   is it your recollection that by September of 2012
     6        Q. And an unusual order is one -- well, let             6   Mallinckrodt had a two-tiered structure to identify
     7   me read it so that the record is clear.                      7   whether an order was unusual?
     8            An unusual order. An order received by              8         A. Yes.
     9   Mallinckrodt directly from a customer for a Schedule II      9         Q. And so is it fair to say from March of
    10   through V controlled substance product which exceeds        10   2012 through September of 2012, Mallinckrodt utilized a
    11   the internal limit set by the application of the            11   three-tiered structure to analyze whether an order was
    12   three-tiered system of specifically-created algorithms      12   unusual?
    13   defined in this policy.                                     13         A. Yes.
    14            Did I read that correctly?                         14         Q. And after moving back to two tiers to
    15        A. Yes.                                                15   define an unusual order, has there been any point in
    16        Q. And that three-tiered system is defined             16   time from 2012 to present in which Mallinckrodt
    17   later on in 4.3 through 4.5 of the definitions,             17   utilized anything other than a two-tiered structure to
    18   correct, on the first page?                                 18   determine whether or not an order was unusual?
    19        A. Oh. Okay. Yes.                                      19            MR. O'CONNOR: Objection to form.
    20        Q. So in other words, if through analysis of           20         A. Not that I'm aware of.
    21   Tiers 1 through 3 an order is triggered as being            21   BY MR. KO:
    22   unusual, it would warrant further investigation to          22         Q. And if we examine the -- this particular
    23   determine whether or not an order was suspicious            23   draft, there is no reference made to suspicious order.
    24   sufficient to notify the DEA; correct?                      24   Do you see that?

   Golkow Litigation Services                                                                 Page 49 (190 - 193)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further51Confidentiality
                                                         of 85. PageID #: 127714
                                                                             Review
                                                            Page 194                                                    Page 196
     1         A. Well, I mean, under 4.1 it says unusual               1 made to both the average number of orders and the
     2   orders will be reported to DEA upon discovery as               2 average number of volume. Do you see that?
     3   suspicious orders in accordance with the CFR.                  3        A. Yes.
     4         Q. Okay. Fair enough. I guess I meant to                 4        Q. So in order to trigger this algorithm
     5   say in the prior version there was a clear definition          5   referenced in Tier 2, did the order have to be both
     6   of an unusual order and a clear definition of                  6                the average number of orders and
     7   suspicious order; correct?                                                the average of volume in order to trigger the
     8         A. Okay. Yes.                                            8   unusual orders algorithm set forth in this policy?
     9         Q. And in this version the definition for                9            MR. O'CONNOR: Objection to form.
    10   suspicious order is removed; correct?                         10        A. So the way I read 4.3, yes.
    11            MR. O'CONNOR: Objection to form.                     11   BY MR. KO:
    12         A. Correct. I do not see that definition.               12        Q. And prior -- it's fair to say that prior
    13   BY MR. KO:                                                    13   to two thousand -- September of 2012, Mallinckrodt did
    14         Q. And in the two-tiered system that now                14   not utilize or did not investigate into the total
    15   comprises the unusual orders algorithm, do you have an        15   average volume of a product that was ordered during a
    16   understanding of why that change was made from three          16   prior time period?
    17   tiers back down to two?                                       17            MR. O'CONNOR: Objection to form.
    18         A. It was my understanding that the third               18        A. I'm not aware of that.
    19   tier was incorporated into the Tier 2.                        19   BY MR. KO:
    20         Q. And so in other words -- well, how was it            20        Q. Did you ever see reference to any written
    21   incorporated?                                                 21   SOM policy prior to September of 2012 that incorporated
    22         A. It's my understanding that there were few,           22   historical overview of the average volume of a product
    23   if any, that fell into that Tier 3 category, and that         23   ordered by a particular customer?
    24   if it were to -- if that category or that instance were       24            MR. O'CONNOR: Objection to form.

                                                         Page 195                                                         Page 197
     1 to happen, it would now be picked up by Tier 2.                  1        A. Not that I can recall.
     2       Q.   I see. And so when you say that there                 2   BY MR. KO:
     3 were few, if any, that fell into the Tier 3 category,            3        Q. And in this document, the Tier 1 sets
     4 that was the Tier 3 category that was in existence from          4   forth a tier devoted to oxy 15s and oxy 30s by certain
     5 March of 2012 through September of 2012?                         5   distributors; correct?
     6       A.   That's right. So this would have been an              6        A. Yes.
     7 enhancement to that based on the experience over the             7        Q. And --
     8 previous six months.                                             8        A. Similar to the previous.
     9        Q. And with respect to Tier 2, the standard               9        Q. Right. And there was -- well, explain to
    10   algorithm is referenced as follows.       the average         10   the court why it was important for Mallinckrodt to
    11   number of orders of a product during the previous 18          11   focus on oxy 15s and oxy 30s and set that apart for
    12   months by the customer, and, B,        the average volume     12   purposes of its SOM policy.
    13   of product ordered during the previous 18 months by the       13            MR. O'CONNOR: Objection to form.
    14   customer.                                                     14        A. These were our largest customers.
    15           Did I read that correctly?                            15   BY MR. KO:
    16        A. Yes.                                                  16        Q. And by largest customers you mean ABC,
    17        Q. And so what's different about this                    17   McKesson, Cardinal, and H.D. Smith?
    18   particular algorithm is that there's an increase in the       18        A. Yes.
    19   time period; is that correct?                                 19        Q. And what about with respect to oxy 15s and
    20        A. Yes.                                                  20   oxy 30s? Were -- was that the primary -- or did those
    21        Q. From 12 months to 18 months?                          21   prescription opioids reflect the majority of drugs
    22        A. Correct.                                              22   manufactured by Mallinckrodt during this time?
    23        Q. And there's -- what I want to understand              23        A. I don't know that to be the case.
    24   and make sure I have correct is that there's reference        24        Q. Is it accurate to state that following the

   Golkow Litigation Services                                                                  Page 50 (194 - 197)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further52Confidentiality
                                                         of 85. PageID #: 127715
                                                                             Review
                                                       Page 198                                                       Page 200
     1 August 2011 meeting that we had discussed before with        1 as particularly subject to diversion and abuse, end
     2 the DEA, the DEA was particularly concerned about            2 quote.
     3 diversion of oxy 15s and oxy 30s of -- manufactured by       3            Did I read that correctly?
     4 Mallinckrodt; correct?                                       4        A. Yes.
     5            MR. O'CONNOR: Objection to form.                  5        Q. Were there any other drugs that the --
     6        A. I don't know that that characterizes the           6   prior to 2012 that the DEA had informed Mallinckrodt of
     7   meeting accurately. From my recollection, they were        7   being subject to diversion and abuse?
     8   telling us that they were concerned about oxy 15s and      8            MR. O'CONNOR: Objection to form.
     9   oxy 30s, and I don't know that they qualified it saying    9        A. Not that I'm aware of.
    10   that it was just Mallinckrodt oxy 15s or 30s.             10   BY MR. KO:
    11   BY MR. KO:                                                11        Q. Do you know whether or not the DEA had
    12        Q. Fair enough. Mallinckrodt manufactures            12   informed Mallinckrodt that the methadone that it was
    13   oxy 15s and oxy 30s; correct?                             13   manufacturing was subject to diversion and abuse?
    14        A. That's correct.                                   14            MR. O'CONNOR: Objection to form.
    15        Q. And Mallinckrodt has been manufacturing           15        A. No.
    16   those products for -- since at least the mid-2000s;       16   BY MR. KO:
    17   correct?                                                  17        Q. You have no knowledge of that, or you
    18        A. That's my understanding.                          18   believe --
    19        Q. And when you said a moment ago that --            19        A. I'm not aware of that.
    20   when you were talking about your recollection of what     20        Q. You're not aware of that? Okay. In
    21   the DEA said, that was through your review of             21   addition to oxy 15s and oxy 30s, Mallinckrodt
    22   documents; correct?                                       22   manufactured other prescription opioids; correct?
    23        A. Correct.                                          23        A. Correct.
    24        Q. In other words, I mean, you weren't at the        24        Q. Including from the hydrocodone and

                                                       Page 199                                                       Page 201
     1 meeting?                                                     1 hydromorphone molecules?
     2        A. I was not.                                         2        A. Yes.
     3        Q. That predates your --                              3        Q. And do you recall prior to 2012 whether or
     4        A. It does.                                           4   not the DEA had any communications with Mallinckrodt
     5        Q. -- employment with Mallinckrodt; correct?          5   regarding whether or not these products were subject to
     6        A. Correct.                                           6   diversion and abuse?
     7        Q. And so going back to this document, there          7        A. No.
     8   is obviously a specific reference made to oxy 15s and      8        Q. No, you don't have any recollection of
     9   oxy 30s; correct?                                          9   those communications?
    10        A. Yes.                                              10        A. I do not. Yes.
    11        Q. And so why was it the case that                   11        Q. But you don't know whether or not they
    12   Mallinckrodt had designated a specific tier in its SOM    12   happened one way or the other?
    13   policy for oxy 15s and oxy 30s?                           13        A. I have no recollection of that being
    14        A. As we had previously in the policies, I           14   discussed --
    15   believe it came from the discussion with DEA.             15        Q. Got it.
    16        Q. So as a result of DEA's -- is it fair to          16        A. -- prior to this time frame.
    17   say as a result of DEA's increased scrutiny on oxy 15s    17        Q. And what about following September 2012?
    18   and oxy 30s, Mallinckrodt decided to designate those      18   Did Mallinckrodt have any discussions with DEA
    19   particular drugs as part of its SOM written policy?       19   regarding the diversion and abuse potential of any
    20            MR. O'CONNOR: Objection to form.                 20   hydrocodone or hydromorphone products?
    21        A. As a separate tier, yes.                          21        A. I became aware of that.
    22   BY MR. KO:                                                22        Q. During what time period?
    23        Q. And this particular document indicates            23        A. Post-September 2012 time frame.
    24   that, quote, these products have been identified by DEA   24        Q. And when approximately?

   Golkow Litigation Services                                                              Page 51 (198 - 201)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further53Confidentiality
                                                         of 85. PageID #: 127716
                                                                             Review
                                                               Page 202                                                         Page 204
     1      A.     Sometime after September of 2012. So                    1       Q. And do you recall for what time period
     2 October, November time frame. Late 2012.                            2   these discussions covered?
     3      Q.     So shortly after?                                       3       A. So my recollection is late 2012 into early
     4      A.     Shortly after. Yeah.                                    4   2013.
     5      Q.     I see. So fair to say that in the fall of               5       Q. And do you recall any discussions with the
     6 2012, Mallinckrodt communicated with the DEA regarding              6   DEA regarding the abuse and diversion potential of
     7 the diversion and abuse potential of its hydrocodone                7   hydrocodone and hydromorphone following early 2013?
     8 and hydromorphone products?                                         8       A. I have no recollection of any specific
     9      A.     Again, not -- it wasn't Mallinckrodt. It                9   discussions on that.
    10 was just you need to start looking at hydrocodone too.             10       Q. Here is a copy of what's going to be
    11            So they didn't say we have a problem with               11   marked as Gillies Exhibit 22.
    12 Mallinckrodt hydrocodone; it's we're seeing a problem              12           [Exhibit Mallinckrodt-Gillies-022
    13 with hydrocodone now too.                                          13           marked for identification.]
    14      Q.     I understand.                                          14       Q. And for the record, this document ends in
    15      A.     Okay. I just want to make sure I'm                     15   Bates 7476261, and it is entitled identification
    16 understanding your question, because --                            16   investigation reports of controlled substances
    17      Q.     Sure. And that's a fair clarification of               17   suspicious orders, effective date October 18th, 2012.
    18 the record.                                                        18           Do you recall reviewing this document in
    19      A.     Okay.                                                  19   preparation for this deposition today?
    20      Q.     Mallinckrodt did in fact manufacture                   20       A. No.
    21 certain hydrocodone and hydromorphone products;                    21       Q. For this particular -- let me take a step
    22 correct?                                                           22   back.
    23      A.     Correct.                                               23           Did you review any written policies
    24      Q.     And it's your testimony today -- is it an              24   regarding Mallinckrodt's SOM procedure in preparation

                                                               Page 203                                                       Page 205
     1 accurate reflection of your testimony that Mallinckrodt             1 for your deposition today?
     2 communicated with the DEA regarding the abuse and                   2        A. I believe I did.
     3 diversion potential of hydrocodone and hydromorphone                3        Q. Which ones?
     4 products in general?                                                4            MR. O'CONNOR: I'm going to object.
     5      A.    Yes.                                                     5   Again, we're not going to get into the specific
     6      Q.    You can set that one aside.                              6   selection of documents on the basis of work product and
     7           And by the way, with respect to                           7   attorney-client privilege.
     8 hydrocodone and hydromorphone, did those discussions                8   BY MR. KO:
     9 about the abuse and diversion potential of those                    9        Q. Did review of those documents help refresh
    10 products -- how long did they last?                                10   your recollection at all as to Mallinckrodt's SOM
    11           MR. O'CONNOR: Objection to form.                         11   policies over time?
    12      A.    I don't know what you mean by the timing                12            MR. O'CONNOR: Objection to form.
    13 of that. You mean like a five-minute meeting or over a             13   Objection to the extent you're asking him to confirm
    14 certain amount of time?                                            14   which documents.
    15 BY MR. KO:                                                         15   BY MR. KO:
    16      Q.    Yeah.                                                   16        Q. And I'm not. I'm simply asking whether or
    17      A.    So I'm sorry.                                           17   not review of certain SOM written policies that you
    18      Q.    Fair enough. Did you -- when you began                  18   claim you have reviewed help refresh your recollection
    19 having discussions with the DEA about the hydro --                 19   regarding SO -- Mallinckrodt's SOM system.
    20 about the abuse and diversion potential of                         20        A. Yes.
    21 hydromorphone and hydrocodone, how -- do you recall how            21        Q. And which specific documents did you
    22 many meetings with the DEA Mallinckrodt had on this                22   review?
    23 topic?                                                             23            MR. O'CONNOR: Again, same objection.
    24      A.    Several, at least.                                      24   Instruct the witness not to answer.

   Golkow Litigation Services                                                                      Page 52 (202 - 205)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further54Confidentiality
                                                         of 85. PageID #: 127717
                                                                             Review
                                                       Page 206                                                     Page 208
     1            MR. KO: Okay. Well, and I'll note for             1   of the questions that I want to ask about this.
     2   the record that that's an improper instruction, because    2            This is -- this document reflects that you
     3   anything that refresh the witness's recollection in        3   are part of the SOM leadership team; correct?
     4   terms of preparing for this deposition certainly is not    4        A. Yes.
     5   subject to the privilege.                                  5        Q. And was this the first document that you
     6            MR. O'CONNOR: We can address that issue           6   became -- or the first SOM policy that you became
     7   later.                                                     7   involved in after you joined Mallinckrodt?
     8   BY MR. KO:                                                 8            MR. O'CONNOR: Objection to form.
     9        Q. So just so the record is clear, Mr.                9        A. I don't think so.
    10   Gillies, you did review specific written policies         10   BY MR. KO:
    11   regarding Mallinckrodt's SOM program; correct?            11        Q. So prior to this date you had reviewed
    12        A. Yes.                                              12   some other drafts or policies; correct?
    13        Q. And do you recall approximately how many          13        A. Yes.
    14   you reviewed?                                             14        Q. And for this particular version of the SOM
    15        A. I do not.                                         15   policy, there is a definition of suspicious order. Do
    16        Q. Was it more than five?                            16   you see that -- in 4.1?
    17        A. No.                                               17        A. Yes.
    18        Q. So you reviewed -- was it more than three?        18        Q. And there's no -- the definition of an
    19        A. I don't know how many I did, but I don't          19   unusual order is removed; correct?
    20   believe it was more than five.                            20        A. Yes.
    21        Q. And for what time period did those                21            MR. O'CONNOR: Objection to form.
    22   policies span?                                            22   BY MR. KO:
    23        A. Yeah. I don't recall.                             23        Q. But regardless of the names of the
    24        Q. But you reviewed no more than five written        24   definition, the two-tiered structure for determining
                                                        Page 207                                                    Page 209
     1   policies for a time period you don't recall, is that       1 whether or not an order may potentially be suspicious
     2   accurate, in connection with preparing for this            2 remains the same from the prior version we looked at;
     3   deposition?                                                3 correct?
     4        A. Correct.                                           4        A. Yes.
     5        Q. And you don't recall reviewing -- as we            5        Q. And going back to the SOM leadership team,
     6   discussed earlier, you don't recall reviewing this         6   we see that it's comprised of Don Lohman, you, John
     7   particular one; correct?                                   7   Gillies, Gail Tetzlaff, who you I believe referred to
     8        A. During my preparation for this deposition?         8   before, and Karen Harper.
     9        Q. Yes.                                               9        A. Correct.
    10        A. No.                                               10        Q. Do you see that?
    11        Q. How about outside of the preparation for          11        A. Uh-huh.
    12   the deposition, do you recall ever seeing any             12        Q. Was that the same leadership structure
    13   Mallinckrodt written SOM policies?                        13   that was in place when you joined Mallinckrodt in June
    14        A. Yes.                                              14   of 2012?
    15        Q. Which ones?                                       15            MR. O'CONNOR: Objection to form.
    16        A. I recall this one.                                16        A. Yes.
    17        Q. You do recall reviewing this one, then,           17   BY MR. KO:
    18   but not --                                                18        Q. And I believe you -- again, you referred
    19        A. But now I got the clarification, it wasn't        19   to Gail before, and you referred to the SOM leadership
    20   for this purpose.                                         20   team, but I want to understand clearly whether or not
    21        Q. And you recall --                                 21   this -- well, strike that.
    22        A. And I was employed by Mallinckrodt at this        22            Since 2012 to present, has the composition
    23   time.                                                     23   of the SOM leadership team changed at all?
    24        Q. Okay. We'll get -- that segues into a few         24        A. Yes.

   Golkow Litigation Services                                                              Page 53 (206 - 209)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further55Confidentiality
                                                         of 85. PageID #: 127718
                                                                             Review
                                                        Page 210                                                         Page 212
     1        Q. In what way has it changed?                       1         A. Correct.
     2        A. I believe we have an additional member or         2         Q. And why was this change made?
     3   two to the leadership team.                               3         A. An enhancement to the program. So we had
     4        Q. And who are they?                                 4    the      at one point, then we had the , and through
     5        A. I believe Jason Tilly is part of the              5    time we enhanced the program again, and it's always
     6   leadership team, and I believe there's one other party.   6    undergoing review, and at this point a change was made
     7   But I -- sorry. I can't remember their name.              7    to 2.5.
     8        Q. Okay. Fair enough. And do you recall              8         Q. And it's my understanding that the -- is
     9   when Mr. Tilly was added to the SOM leadership team?      9    it the case that the
    10        A. I don't recall the time frame.                                              order in volume is the current system
    11        Q. And how about the other individual who you        11   in place as well?
    12   don't recall? Do you have any understanding of when       12        A. That's correct.
    13   she or he was added to the team?                          13        Q. So is it accurate to say that from
    14        A. I believe we added another member sometime        14   November 2012 to present the algorithm to detect
    15   in late 2018.                                             15   suspicious order has not changed?
    16        Q. So recently?                                      16             MR. O'CONNOR: Objection to form.
    17        A. Recently. Uh-huh.                                 17        A. That's my understanding.
    18        Q. So fair to say from 2012 through 2018 the         18   BY MR. KO:
    19   composition of the SOM leadership team were the four      19        Q. And just so the record is clear, the -- in
    20   individuals listed here and Mr. Tilly at some point?      20   this particular document, the special attention on oxy
    21            MR. O'CONNOR: Object to form.                    21   15s and 30s distributed by Mallinckrodt's major
    22        A. Yes.                                              22   customers remains to be in the policy; correct?
    23   BY MR. KO:                                                23        A. Correct.
    24        Q. You can set that aside. I'm now going to          24        Q. And in the current iteration of the SOM

                                                      Page 211                                                         Page 213
     1 hand you a copy of what will be marked as -- or what         1 policy, does that Tier 1 still exist?
     2 has been marked as Gillies Exhibit 23.                       2        A. In this policy?
     3            [Exhibit Mallinckrodt-Gillies-023                 3        Q. I'm sorry.
     4            marked for identification.]                       4        A. I'm sorry.
     5        Q. For the record, this ends in Bates                 5        Q. Yeah, I'm sorry if I confused you. In the
     6   5620500.                                                   6   current iteration of Mallinckrodt's SOM policy today,
     7            And this is a document titled                     7   is there still special attention given to oxy 15s and
     8   identification, investigation, and reports of              8   oxy 30s?
     9   controlled substances suspicious orders, effective date    9            MR. O'CONNOR: Objection to form.
    10   November 1st, 2012. Do you see that?                      10        A. Yes.
    11        A. Yes.                                              11   BY MR. KO:
    12        Q. And it appears to supersede the prior             12        Q. And is there still special attention given
    13   version that we just looked at from October 18th, 2012?   13   to oxy 15s and 30s distributed by ABC, McKesson,
    14        A. Yes.                                              14   Cardinal, and H.D. Smith?
    15        Q. And I just have a quick question on this          15            MR. O'CONNOR: Objection to form.
    16   document.                                                 16        A. Yes.
    17        A. Uh-huh.                                           17   BY MR. KO:
    18        Q. Here in Tier 2, there's an adjustment made        18        Q. Okay. Thank you. You can set that aside.
    19   to the algorithm. Is that accurate?                       19            MR. O'CONNOR: Should we take a break?
    20        A. Yes.                                              20            MR. KO: Yeah, sure.
    21        Q. And the specific adjustment that is made          21            THE VIDEOGRAPHER: We are going off the
    22   is from -- down from       to                 of the      22   record at 2:46 PM.
    23   previous 18-month average number of orders in volume;     23            [A brief recess was taken.]
    24   correct?                                                  24            THE VIDEOGRAPHER: We are back on the

   Golkow Litigation Services                                                               Page 54 (210 - 213)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further56Confidentiality
                                                         of 85. PageID #: 127719
                                                                             Review
                                                       Page 214                                                        Page 216
     1   record at 3:06 PM.                                          1      Q. And no more than that additional one;
     2   BY MR. KO:                                                  2 correct?
     3       Q. Welcome back from the break. This is the             3          In other words, have you seen -- outside
     4   home stretch, at least with respect to my questioning,      4 of the document that postdates August 17th, 2015, have
     5   Mr. Gillies, so thank you for your patience today.          5 you seen any other additional SOM written policies
     6       A. Yes.                                                 6 other than that version?
     7       Q. I'm going to hand you -- or you have in              7          MR. O'CONNOR: Objection to form.
     8   front of you a copy of what's been marked as Gillies        8      A. My recollection is that there might be two
     9   Exhibit --                                                  9 after this.
    10            MS. GAFFNEY: 24.                                  10 BY MR. KO:
    11   BY MR. KO:                                                 11      Q. But you don't have an understanding of
    12       Q. -- 24. And for the record, this document            12 when those effective -- when the effective dates of
    13   ends in Bates 511246, and it is titled identification,     13 those written policies were; correct?
    14   investigation, and reports of controlled substances        14      A. That's correct.
    15   suspicious orders, and the effective date is August        15      Q. Now, turning to this particular document,
    16   17th, 2015, in the top right-hand corner.                  16 I just have a few questions on this.
    17            Do you see that, Mr. Gillies?                     17      A. Yes.
    18            [Exhibit Mallinckrodt-Gillies-024                 18      Q. Here we have an identification of who is
    19            marked for identification.]                       19 on the SOM team but not any names. Do you see that in
    20       A. Yes.                                                20 Section 4.5?
    21       Q. Did you review this particular policy in            21      A. I do.
    22   preparation for your deposition today?                     22      Q. And there is also an indication of a
    23       A. No.                                                 23 senior data analyst being part of the team.
    24       Q. And this particular document seems to               24      A. Yes.

                                                         Page 215                                                           Page 217
     1   indicate that it's superseding a prior version dated        1        Q. You see that? And does that refresh your
     2   March 7th, 2013. Do you see that?                           2   recollection at all that there were, in addition to Mr.
     3         A. Yes.                                               3   Tilly and perhaps the other individual who you don't
     4         Q. Do you recall whether or not you reviewed          4   recall was added in 2018, does that refresh your
     5   the March 7th, 2013, SOM policy?                            5   recollection as to an additional member of the SOM team
     6         A. I don't recall as we sit here.                     6   as of 2015?
     7         Q. And do you know whether or not                     7        A. Yes.
     8   Mallinckrodt's current SOM policy is -- well, strike        8        Q. And who was this particular individual?
     9   that.                                                       9        A. Jen Buist.
    10            Do you have any understanding of whether          10        Q. And she currently is still with
    11   or not this version that we're looking at is               11   Mallinckrodt; correct?
    12   Mallinckrodt's current SOM written policy?                 12        A. No.
    13         A. I do not.                                         13        Q. Did she recently leave Mallinckrodt?
    14         Q. Do you know -- have you seen recently             14        A. No.
    15   Mallinckrodt's written SOM policy?                         15        Q. When did she leave Mallinckrodt?
    16         A. I believe I've seen one more recent than          16        A. Several years ago.
    17   this.                                                      17        Q. Do you have an approximate time -- do you
    18         Q. And do you know what approximate effective        18   have a general understanding of the approximate time
    19   date that particular document has?                         19   period in which she left?
    20         A. I do not.                                         20        A. 2015 is my recollection.
    21         Q. But it's your understanding that there may        21        Q. So maybe around the time of this --
    22   be one that postdates August 17th, 2015; is that           22   effective date of this document?
    23   correct?                                                   23           MR. O'CONNOR: Objection to form.
    24         A. I believe there is.                               24        A. I don't know the exact time.

   Golkow Litigation Services                                                                Page 55 (214 - 217)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further57Confidentiality
                                                         of 85. PageID #: 127720
                                                                             Review
                                                       Page 218                                                             Page 220
     1 BY MR. KO:                                                    1        Q. Got it. And who is that individual that
     2       Q. Fair enough. Who took over or who was                2   plays the role of the new position that you don't
     3 Jennifer's predecessor?                                       3   recall the title of?
     4       A. I don't know that she had had a                      4        A. Yes. It's a -- I believe I identified her
     5 predecessor, and I don't know that this position --           5   earlier today, but I only recall her first name.
     6 that this position exists. So --                              6   Rochelle.
     7        Q. In other words, you don't know if -- prior          7        Q. I see. And generally speaking, what are
     8   to Jennifer being the SOM data analyst and being on the     8   her responsibilities?
     9   SOM leadership team, that position was not in existence     9        A. One of her responsibilities is going to be
    10   at Mallinckrodt? Is that your testimony?                   10   reviewing any chargeback data that we may have on
    11            MR. O'CONNOR: Objection to form.                  11   pharmacies of concern, doing some record reviews, and
    12        A. I'm sorry. Your question is confusing me,          12   there's other things in her job description, but I
    13   because you said the predecessor, right, to Jen? I'm       13   don't recall them all, so -- but she is part of the SOM
    14   sorry. Go ahead.                                           14   team.
    15   BY MR. KO:                                                 15        Q. With respect to the chargebacks, what is
    16        Q. Yeah. No, and I can see I was confusing            16   your understanding of what the chargeback data
    17   because I was initially going to ask who took over for     17   consisted of or consists of today?
    18   Jen, but I also wanted to get an understanding --          18            MR. O'CONNOR: Objection to form and
    19        A. Okay.                                              19   scope.
    20        Q. -- of who was in place, if anyone, before          20        A. It would be pharmacy, name, distributor
    21   Jen.                                                       21   that distributes to the pharmacy, and what Mallinckrodt
    22        A. Yeah.                                              22   product is involved in the chargeback.
    23        Q. So I apologize. So the record is clear,            23   BY MR. KO:
    24   was there a senior data analyst for the SOM program        24        Q. Is it accurate to also say that the

                                                         Page 219                                                        Page 221
     1   prior to Jennifer?                                          1 chargeback data reveals a -- the pharmacy or clinic
     2        A. So -- I don't believe so, but Jen's time            2 that purchases the Mallinckrodt controlled substance or
     3   goes back to 2011.                                          3 Mallinckrodt pharmaceutical from a distributor?
     4        Q. And what were Jennifer's roles and                  4            MR. O'CONNOR: Objection to form.
     5   responsibilities as a senior data analyst for the SOM       5        A. Yes.
     6   team?                                                       6   BY MR. KO:
     7        A. She reviewed the peculiar, unusual reports          7        Q. And Mallinckrodt is currently utilizing
     8   that were produced twice a day. She was one of the          8   that chargeback data in connection with its SOM
     9   analysts that reviewed those.                               9   program; correct?
    10        Q. And the purpose of her review was to               10        A. Correct.
    11   determine whether or not the peculiar or unusual order     11        Q. And Mallinckrodt has in the past utilized
    12   would be suspicious sufficient to notify the DEA;          12   the chargeback data in connection with its SOM program;
    13   correct?                                                   13   correct?
    14        A. Correct.                                           14        A. Correct.
    15        Q. And after Jennifer left in the 2015 time           15        Q. And I believe Mallinckrodt began utilizing
    16   period, who took over for her as a senior data analyst?    16   this information as early as 2010. Is that accurate to
    17        A. I think that position went away and a new          17   state?
    18   position was created.                                      18        A. Yes.
    19        Q. I see. And what was that new position?             19        Q. And Mallinckrodt has been paying
    20        A. I don't recall what the new position is.           20   distributors chargeback amounts pursuant to agreements
    21        Q. Does that new position currently exist as          21   it has with the distributors for as long as -- well,
    22   part of the SOM leadership team that you're a part of?     22   strike that.
    23        A. Part of the SOM team. I don't believe              23            Do you have an understanding of when
    24   part of the leadership team.                               24   Mallinckrodt first entered into an agreement with a

   Golkow Litigation Services                                                                Page 56 (218 - 221)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further58Confidentiality
                                                         of 85. PageID #: 127721
                                                                             Review
                                                         Page 222                                                           Page 224
     1 distributor whereby Mallinckrodt would pay chargeback            1 exist in any way in Mallinckrodt's SOM program today?
     2 amounts to its customers?                                        2        A. I don't believe it does.
     3            MR. O'CONNOR: Objection to scope.                     3        Q. So would it be fair to say that the
     4        A. No.                                                    4   current iteration of Mallinckrodt's SOM program
     5   BY MR. KO:                                                     5   contains the first two tiers mentioned in this
     6        Q. Do you have any recollection of whether                6   document?
     7   that was before or after 2005?                                 7        A. Yes.
     8            MR. O'CONNOR: Same objection.                         8        Q. So at some point in time the third tier
     9        A. No.                                                    9   was removed, but you don't recall when?
    10   BY MR. KO:                                                    10        A. Correct.
    11        Q. Turning back to this document. Here we                11        Q. All right. You can set that one aside.
    12   have -- I know we have talked about the difference            12   So your counsel just received his wish, and probably
    13   between two tiers and three tiers.                            13   yours too. That was the last policy that we're going
    14        A. Uh-huh.                                               14   to go over today.
    15        Q. But here we have a reference to three                 15        A. I can feel the air-conditioning kicking on
    16   tiers. Do you see that?                                       16   already.
    17        A. Yes.                                                  17        Q. I'm going to hand you a copy of what has
    18        Q. And I know -- so earlier you said that you            18   been marked as Gillies Exhibit 25.
    19   believe that beginning in 2012 Mallinckrodt had               19            [Exhibit Mallinckrodt-Gillies-025
    20   utilized just the two-tier system; correct?                   20            marked for identification.]
    21        A. Correct.                                              21        Q. And I just have a few quick questions
    22        Q. So does this refresh your recollection at             22   about this.
    23   all that Mallinckrodt actually moved back to a                23            For the record, this is an e-mail dated
    24   three-tier system at some point in time?                      24   March 10th, 2009, from Wendy "Slab" to Karen Harper,

                                                            Page 223                                                          Page 225
     1        A. I see it there. My recollection was we                 1   ending in Bates 263874, and containing an attachment
     2   were -- had two tiers, but there is a third tier listed        2   that begins at 875.
     3   here.                                                          3            Do you know who Wendy "Slab" is?
     4        Q. And currently as it stands now, however,               4        A. I don't recall who she is. And I do
     5   there is just a two-tier system; correct?                      5   believe you pronounce it Wendy Slaby.
     6        A. That's my understanding.                               6        Q. Wendy Slaby. Thank you.
     7        Q. And when did -- how long has                           7        A. Uh-huh.
     8   Mallinckrodt's two-tier system been in effect?                 8        Q. This appears to be a flowchart of how a
     9        A. I'm sorry. I don't know. I thought it                  9   peculiar order -- or excuse me.
    10   was from September of 2012, so clearly there was a            10            This appears to be a flowchart of how a
    11   change, according to this document.                           11   suspicious order is identified after it is identified
    12        Q. Sure. And so it's fair to say that as of              12   as a peculiar order. Is that fair to say?
    13   August 17th, 2015, Mallinckrodt is utilizing a                13        A. I'm sorry. Could you say that one more
    14   three-tier structure to determine whether or not an           14   time?
    15   order is suspicious?                                          15        Q. Yeah. It was a bad question. Let me ask
    16        A. That's what it says at this time.                     16   again.
    17        Q. And with respect to the third tier,                   17            Earlier we had discussed the concept of a
    18   there's a reference made to a monthly limit placed on a       18   multitiered structure for which Mallinckrodt first
    19   customer based on customer bill-to address for a              19   identified a particular order and then did continued
    20   particular SKU for a particular amount.                       20   analysis to determine whether or not it was suspicious
    21            Did I read that correctly?                           21   sufficient to notify the DEA; correct?
    22        A. Yes.                                                  22        A. Correct.
    23        Q. And as far as you understand the current              23        Q. And this document appears to be a
    24   iteration of Mallinckrodt's SOM program, does that tier       24   flowchart reflecting that process. Is that fair to

   Golkow Litigation Services                                                                   Page 57 (222 - 225)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further59Confidentiality
                                                         of 85. PageID #: 127722
                                                                             Review
                                                      Page 226                                                              Page 228
     1 say?                                                         1 reference made to the filing of a peculiar order report
     2        A. Yes.                                               2 with annotation. Do you see that?
     3        Q. And you don't need to count all the boxes,         3       A.    Yes.
     4   but there appear to be several boxes of analyses that      4       Q.    And I believe that peculiar order
     5   Mallinckrodt is undergoing to determine whether or not     5 report -- the intention was to file that report and
     6   the order should ship or whether or not the order          6 document the reasons for why a CSR manager believed the
     7   should be notified to the DEA. Is that fair to say?        7 report was suspicious or not. Is that accurate?
     8        A. Yes.                                               8            MR. O'CONNOR: Object to form.
     9        Q. And the date of this e-mail attaching this         9       A.    No, I think the way you phrased the
    10   flowchart is from March of 2009; correct?                 10 question, my answer would be no.
    11        A. Correct.                                          11 BY MR. KO:
    12        Q. So at least as of the date of this e-mail,        12       Q.    Okay. Do you recall ever seeing any
    13   this appears to be a flowchart that Mallinckrodt is       13 peculiar order reports with annotations from customer
    14   trying to follow to determine whether or not an order     14 service rep managers in the 2008 or 2012 time period?
    15   is suspicious after it is identified as peculiar;         15       A.    No.
    16   correct?                                                  16       Q.    Have you seen any peculiar order reports
    17        A. Yes.                                              17 with annotations from any customer service represent
    18        Q. And just so I understand clearly, is it           18 manager ever in connection with Mallinckrodt's SOM
    19   accurate to state that this analysis only occurs after    19 policy?
    20   an order is identified as peculiar?                       20       A.    I don't recall seeing any.
    21        A. Yes.                                              21       Q.    You can actually set that document aside.
    22        Q. So none of these factors are examined if          22 That's all the questions I have on that.
    23   the peculiar order algorithm we've discussed before is    23            Now, earlier today we had discussed
    24   not triggered; correct?                                   24 Mallinckrodt's retention of Frank Sapienza and Howard

                                                      Page 227                                                              Page 229
     1        A. Correct.                                           1 Davis in connection with its CSA obligations in general
     2        Q. And with respect to some of these                  2 and its SOM obligations in particular.
     3   analyses -- for example, the annotate report with          3            Were there any other individuals or
     4   explanation -- do you see that?                            4   entities that Mallinckrodt retained to assist in
     5        A. Yes.                                               5   implementing its SOM program?
     6        Q. And apparently that was supposed to be             6        A. Yes.
     7   done by the customer service rep manager who reviews       7        Q. And who are these individuals or which
     8   the peculiar order report. Do you see that?                8   entities would these be?
     9        A. Yes.                                               9        A. I'll give you the entity, Buzzeo.
    10        Q. Do you have any understanding of whether          10        Q. And so in addition to Frank Sapienza and
    11   or not this annotated report was documented in any way?   11   Howard Davis and the entity Buzzeo, were there any
    12        A. I have no recollection of that.                   12   other individuals or entities that Mallinckrodt
    13        Q. Do you recall ever seeing any annotated           13   retained in connections with its duties to design and
    14   reports from CSR managers during the 2008 to 2012 time    14   implement a suspicious order monitoring program?
    15   period?                                                   15        A. Time frame?
    16        A. I do not recall that.                             16        Q. At any time.
    17        Q. Currently do CSR managers review certain          17        A. Okay. Including up to today?
    18   orders and annotate any kind of report with an            18        Q. Yes.
    19   explanation for why the order might be suspicious or      19        A. I believe the answer is yes.
    20   not?                                                      20        Q. Okay. And which other entities or
    21            MR. O'CONNOR: Objection to form.                 21   individuals?
    22        A. No.                                               22        A. I can't recall the entity, but I believe
    23   BY MR. KO:                                                23   there was at least one more company that we engaged for
    24        Q. And moving down this flowchart, there is a        24   this purpose.

   Golkow Litigation Services                                                                 Page 58 (226 - 229)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further60Confidentiality
                                                         of 85. PageID #: 127723
                                                                             Review
                                                      Page 230                                                     Page 232
     1        Q. And approximately what time period was           1 advise Mallinckrodt regarding its SOM obligations?
     2   that from?                                               2        A. Yes.
     3        A. My recollection was the 2016 time frame.         3        Q. Well, let me ask again, because I don't
     4        Q. So fairly recently?                              4   think that was a yes-or-no question. But was -- for
     5        A. Yes.                                             5   what general purpose did Mallinckrodt retain Buzzeo
     6        Q. And do you have any -- I know you don't          6   for?
     7   recall the name of the entity, but do you recall what    7        A. To assist us in our SOM efforts.
     8   they were retained to do?                                8        Q. And was there any particular aspect of the
     9        A. I do not, but it was another former DEA          9   SOM efforts that Buzzeo advised Mallinckrodt on?
    10   official.                                               10        A. Yes.
    11        Q. I see. So it was an individual that was         11        Q. And what were those aspects?
    12   retained?                                               12        A. Do I have a privilege?
    13        A. No, it was a company.                           13           MR. O'CONNOR: I mean, we can go off the
    14        Q. I see.                                          14   record.
    15        A. Yeah. But the individual that the company       15           MR. KO: Sure. Let's do it. Sure.
    16   dealt with was a former DEA official.                   16           MR. O'CONNOR: Yeah.
    17        Q. Got it. And do you have any recollection        17           MR. KO: We'll go off the record for a
    18   of what they were -- general recollection --            18   moment.
    19        A. I do not.                                       19           THE VIDEOGRAPHER: We are going off the
    20        Q. -- of what they were retained to do?            20   record at 3:30 PM.
    21        A. No.                                             21           [A brief recess was taken.]
    22        Q. Going back to Buzzeo. When were they            22           THE VIDEOGRAPHER: We are back on the
    23   retained, and for approximately how long?               23   record at 3:38 PM.
    24             MR. O'CONNOR: I'm going to object to --       24   BY MR. KO:

                                                      Page 231                                                       Page 233
     1 Buzzeo was retained in connection with this litigation     1        Q. So the question that I had asked prior to
     2 in 2018 in connection with suspicious order monitoring,    2   taking that short break was whether or not there was a
     3 and so John, I'm going to instruct you not to answer       3   particular aspect of the SOM efforts that Buzzeo
     4 with respect to anything beyond the fact of the            4   advised Mallinckrodt on, and I believe you said the
     5 engagement.                                                5   answer was yes, and then I had asked you what aspects,
     6 BY MR. KO:                                                 6   and so I'll repeat that question now.
     7        Q. Okay. So can I --                                7            What aspects was Buzzeo retained to advise
     8        A. Okay.                                            8   Mallinckrodt on regarding Mallinckrodt's SOM efforts?
     9        Q. Can I accept that representation then made       9            MR. O'CONNOR: And I'm going to object on
    10   by your counsel? Is it accurate to say that             10   scope and attorney-client privilege with respect to the
    11   Mallinckrodt retained Buzzeo in connection with this    11   2018 engagement through outside counsel, but you can
    12   litigation in 2018?                                     12   answer with respect to other engagements.
    13        A. Okay. Yes.                                      13        A. So on the other engagements -- those were
    14        Q. Apart from the retention of Buzzeo for          14   not SOM engagements.
    15   purposes of this litigation in 2018, was Buzzeo         15   BY MR. KO:
    16   retained at any time prior to that by Mallinckrodt in   16        Q. So to be clear, in 2012, when you were
    17   connection with its SOM responsibilities?               17   saying earlier that Mallinckrodt had retained Buzzeo,
    18        A. Yes.                                            18   that was not in connection with any SOM efforts?
    19        Q. And when was that?                              19        A. That's correct. I misspoke if that's what
    20        A. My recollection is that we utilized them        20   I had said.
    21   as early as 2012.                                       21        Q. And in 2012 then what -- for what purpose
    22        Q. And for what purpose?                           22   was Buzzeo retained by Mallinckrodt for?
    23        A. For SOM purposes.                               23            MR. O'CONNOR: Object to scope, but you
    24        Q. Any specific purpose, or just generally to      24   can answer.

   Golkow Litigation Services                                                            Page 59 (230 - 233)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further61Confidentiality
                                                         of 85. PageID #: 127724
                                                                             Review
                                                        Page 234                                                     Page 236
     1        A. There were recordkeeping discussions that          1 managers, Mallinckrodt also employs customer service
     2   they were providing us advice on and reviewing             2 representatives; correct?
     3   security.                                                  3       A. Correct.
     4   BY MR. KO:                                                 4            MR. O'CONNOR: Same objections.
     5        Q. Recordkeeping discussions regarding what           5   BY MR. KO:
     6   records?                                                   6       Q. And generally speaking, what's your
     7        A. Records that we needed to maintain,                7   understanding of what customer service
     8   biannual inventories, records that the DEA may ask for     8   representatives -- what function they perform?
     9   if they come and do an inspection.                         9            MR. O'CONNOR: Object to scope.
    10        Q. I see. And by security, what do you mean?         10       A. So the customer service reps review every
    11        A. The security practices at our Hobart              11   order that comes in and make sure that all the
    12   facility.                                                 12   information is there, and --
    13        Q. Understood. And how long was their                13   BY MR. KO:
    14   retention during that 2012 time period?                   14       Q. And when you say every order, I just want
    15             MR. O'CONNOR: Object to scope.                  15   to make sure I understand what you're saying when you
    16        A. My recollection is several months.                16   mean every order. Is this every order ever between
    17   BY MR. KO:                                                17   Mallinckrodt and any customer, or are you talking about
    18        Q. So other than -- so now that I                    18   every peculiar order or unusual order? What do you
    19   understand -- and thank you for the clarification         19   mean by every order?
    20   regarding their role in 2012.                             20       A. So --
    21             So other than Frank Sapienza and Howard         21            MR. O'CONNOR: Object to form.
    22   Davis and potentially this other entity that you don't    22       A. So the customer service reps review every
    23   recall, were there any other individuals or entities      23   order. I might not have been clear earlier. Customer
    24   that Mallinckrodt retained for purposes of assisting      24   service reps review every order. The customer service

                                                      Page 235                                                       Page 237
     1   Mallinckrodt with its SOM obligations?                     1 managers review those peculiar orders.
     2        A. No, not that I can recall.                         2 BY MR. KO:
     3        Q. Okay. Thank you. Now, you're familiar              3        Q. I see. And --
     4   with -- well, you are familiar with the compensation       4        A. So I apologize if I misspoke earlier
     5   structure of certain customer service reps and national    5   today. I might have used those terms synonymously when
     6   account managers at Mallinckrodt; correct?                 6   you were asking me a certain question. But the reps
     7            MR. O'CONNOR: Object to form and scope.           7   review every order and the managers review the peculiar
     8        A. I don't recall their compensation                  8   orders.
     9   packages.                                                  9        Q. Okay. Thank you for that clarification.
    10   BY MR. KO:                                                10   And by every order, just so I understand clearly, you
    11        Q. Are you familiar with the term NAMs or            11   are referring to every order between Mallinckrodt and
    12   national account managers?                                12   one of its customers, the wholesale distributor;
    13        A. Yes.                                              13   correct?
    14        Q. Mallinckrodt employs certain national             14        A. That's correct.
    15   account managers; correct?                                15        Q. And with respect to national account
    16        A. Correct.                                          16   managers, their compensation is tied to the amount of
    17        Q. And they have responsibility with respect         17   Mallinckrodt prescription opioids they sell to
    18   to Mallinckrodt customers, including wholesale            18   customers; is that accurate?
    19   distributors; correct?                                    19            MR. O'CONNOR: Objection to scope and
    20            MR. O'CONNOR: Objection to scope and             20   form.
    21   form.                                                     21        A. I'm sorry. I don't know that.
    22        A. Yes.                                              22   BY MR. KO:
    23   BY MR. KO:                                                23        Q. You have no understanding of how national
    24        Q. And in addition to national account               24   account managers are compensated?

   Golkow Litigation Services                                                              Page 60 (234 - 237)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further62Confidentiality
                                                         of 85. PageID #: 127725
                                                                             Review
                                                           Page 238                                                         Page 240
     1        A. No, I do not.                                         1        Q. In addition to Heather White, do you
     2            MR. O'CONNOR: Same --                                2   recall anyone else at DEA you discussed DEA's
     3   BY MR. KO:                                                    3   investigation with?
     4        Q. Do you have any understanding of how                  4        A. I believe Susan Baker was part of that
     5   customer service representatives are compensated?             5   team.
     6            MR. O'CONNOR: Same objection.                        6        Q. Was she also in the DEA Albany office?
     7        A. I do not.                                             7        A. She was out of the DEA New York office.
     8            MR. KO: And I'll just note for the record            8        Q. Other than Ms. Baker or Ms. White, do you
     9   to preserve it that I believe Mr. Gillies was supposed        9   recall discussing DEA's investigation of Mallinckrodt
    10   to be prepared to testify regarding any compensation to      10   that led to the memorandum of understanding with any
    11   any person or committee with any responsibility for any      11   other DEA individual?
    12   of the level of sales of controlled substances or            12        A. No, and this -- sorry. Maybe I
    13   opioid products, and so I believe we were expecting          13   misunderstood your question. This would have been pre
    14   testimony related to your understanding of that topic,       14   any negotiations on that agreement. So there were
    15   and I'll note for the record that it appears that Mr.        15   discussions about the investigation, but pre the
    16   Gillies is unprepared to testify on that topic.              16   negotiations, just to make it clear.
    17   BY MR. KO:                                                   17        Q. I understand.
    18        Q. In addition to national account managers             18        A. Okay?
    19   and customer service representatives, do you know any        19        Q. Okay. So the record is clear then, and
    20   other categories of employees at Mallinckrodt who were       20   the way I understand your testimony, is that you spoke
    21   involved in the marketing and sales of Mallinckrodt's        21   with Ms. White and Ms. Baker regarding the DEA's
    22   prescription opioids?                                        22   investigation of Mallinckrodt at some point after 2011
    23        A. I do not.                                            23   but before --
    24        Q. Now, earlier today we had talked about the           24        A. So --

                                                        Page 239                                                            Page 241
     1 memorandum of understanding entered into between                1       Q.    -- Mallinckrodt and DEA negotiated the
     2 Mallinckrodt and the DEA in 2017. Do you recall that?           2 memorandum of understanding? Is that accurate?
     3       A. Yes.                                                   3       A.    To be more clear, at some time after June
     4       Q. Were you involved at all in the                        4 of 2012.
     5   negotiations leading up to that memorandum of                 5       Q.    Okay. And when did the negotiations that
     6   understanding?                                                6 led up to the memorandum of understanding begin between
     7       A. No.                                                    7 Mallinckrodt and DEA?
     8       Q. Do you have any understanding of when                  8       A.    My recollection is that they were ongoing
     9   Mallinckrodt first became aware that it was being             9 for I think more than a year.
    10   formally investigated by the DEA?                            10       Q.    So at some -- safe to say that the
    11       A. September of 2011.                                    11 negotiations regarding the memorandum of understanding
    12       Q. And was that pursuant to a subpoena that              12 began at some time in 2016?
    13   Mallinckrodt received?                                       13       A.    I believe that's accurate.
    14       A. I don't know that.                                    14       Q.    And so your discussions with Ms. White and
    15       Q. And a moment ago you said you weren't                 15 Ms. Baker regarding DEA's investigation occurred at
    16   involved at all in the negotiations leading up to the        16 some point between June of 2012 and before 2016?
    17   memorandum of understanding. But were you -- did you         17       A.    Correct.
    18   have any discussions with DEA regarding their                18       Q.    And in connection with the investigation,
    19   investigation that led to that memorandum of                 19 do you know whether -- well, strike that.
    20   understanding?                                               20            In your discussions with Ms. White and Ms.
    21       A. Yes.                                                  21 Baker, were you ever formally interviewed or did you
    22       Q. And who did you have those discussions                22 ever sit for any kind of formal interview with the DEA?
    23   with?                                                        23       A.    No.
    24       A. Heather White, DEA Albany.                            24       Q.    Are you aware of whether or not

   Golkow Litigation Services                                                                    Page 61 (238 - 241)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further63Confidentiality
                                                         of 85. PageID #: 127726
                                                                             Review
                                                         Page 242                                                       Page 244
     1 Mallinckrodt had any interviews with any Mallinckrodt         1       A.   The meeting with the DEA where Susan Baker
     2 employee arising out of its investigation of                  2 and Heather White were present discussing their
     3 Mallinckrodt?                                                 3 investigation.
     4       A.    So I'm sorry. Could you repeat that               4       Q.   I see. And you were present at that
     5 question?                                                     5 meeting as well?
     6       Q.    Sure. Are you aware of whether                    6       A.   I was.
     7 Mallinckrodt sat for any interviews -- or strike that.        7    Q. So in addition to Mr. Weustner, Mr.
     8            Are you aware of whether or not the DEA            8 Lohman, and yourself, were there any other Mallinckrodt
     9 had any interviews with any Mallinckrodt employee             9 employees that were present at the meeting?
    10 arising out of the DEA's investigation of Mallinckrodt?      10       A.   Not that I can recall.
    11        A. No.                                                11       Q.   And from the DEA's side, other than Ms.
    12        Q. And do you have knowledge of whether or            12 Baker and Ms. White, were there any other DEA officials
    13   not that is in fact the case, or are you saying you        13 there?
    14   don't recall whether or not that occurred?                 14       A.   There were.
    15        A. I have no recollection that anybody was            15       Q.   And who were they?
    16   interviewed.                                               16       A.   One was their special agent in charge of
    17        Q. Do you know if any Mallinckrodt employee           17 their New York office. And I'm sorry, I do not recall
    18   provided any statements -- sworn statements to the DEA     18 his name. I believe there was a DEA representative
    19   regarding Mallinckrodt's investigation?                    19 from Washington D.C. I'm sorry, I do not remember his
    20        A. No.                                                20 name. And I can't recall if there was any other DEA
    21        Q. Or excuse me. Regarding the DEA's                  21 personnel there.
    22   investigation of Mallinckrodt?                             22     Q.     And when did this meeting take place?
    23        A. No.                                                23     A.     I don't recall. I'm going to say spring
    24        Q. And do you know -- so in addition to your          24 2014.

                                                         Page 243                                                        Page 245
     1 communications with Ms. White and Ms. Baker, do you           1        Q. Okay. Thank you. That's helpful.
     2 know whether or not any other Mallinckrodt employees          2   Following the -- this meeting, do you recall any other
     3 communicated with DEA regarding its investigation of          3   meetings in which you were present with the DEA
     4 Mallinckrodt?                                                 4   regarding its investigation of Mallinckrodt?
     5       A. Yes.                                                 5        A. No.
     6       Q. And which individuals would those be?                6        Q. And in addition to this meeting, do you
     7       A. Joe Weustner and I believe Don Lohman.               7   recall any other meetings, regardless of whether or not
     8       Q. And you said Joe --                                  8   you were involved with the DEA, regarding its
     9       A. Weustner.                                            9   investigation of Mallinckrodt?
    10       Q. Joe Weustner?                                       10        A. I do not.
    11       A. W-E-U-S-T-N-E-R.                                    11        Q. You don't recall, or you don't believe any
    12       Q. And what is his job title at Mallinckrodt?          12   such meetings took place?
    13       A. He was a VP associate general counsel.              13        A. I don't recall.
    14       Q. In addition to Joe and Don, do you recall           14        Q. Now, the agreement resulted among other
    15   any other individuals who communicated with the DEA        15   things in a $35 million payment made by Mallinckrodt to
    16   regarding their investigation?                             16   the Department of Justice; correct?
    17       A. No.                                                 17        A. Yes.
    18       Q. Do you recall whether or not Ms. Harper             18        Q. Were you involved -- or who was involved
    19   communicated with the DEA regarding their investigation    19   in the negotiation of the monetary fine?
    20   of Mallinckrodt?                                           20            MR. O'CONNOR: Objection to form.
    21       A. I can't recall whether she was at the               21        A. There was legal counsel involved.
    22   meeting.                                                   22   BY MR. KO:
    23       Q. And you just referenced a meeting. What             23        Q. So is it your understanding that it was
    24   meeting are you describing?                                24   primarily handled by Mr. Lohman and Mr. Weustner?

   Golkow Litigation Services                                                                Page 62 (242 - 245)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further64Confidentiality
                                                         of 85. PageID #: 127727
                                                                             Review
                                                            Page 246                                                      Page 248
     1       A. Yes.                                                    1   investigations performed by any entity regarding
     2       Q. Was there anyone outside of the legal                   2   Mallinckrodt's manufacturing or distribution of its
     3 department or legal counsel that handled the                     3   opioid products?
     4 negotiations over the monetary fine that Mallinckrodt            4            MR. O'CONNOR: Objection to form.
     5 paid to the DEA?                                                 5        A. I don't know of any.
     6            MR. O'CONNOR: Objection to form.                      6   BY MR. KO:
     7    A. Within Mallinckrodt?                                       7        Q. Were you -- was it the case that earlier
     8 BY MR. KO:                                                       8   last year in the beginning of 2018, prosecutors from
     9       Q. Yes.                                                    9   the Southern District of Florida had issued grand jury
    10       A. No.                                                    10   subpoenas to Mallinckrodt regarding its manufacturing
    11       Q. So you don't believe anyone outside of                 11   and distribution of prescription opioids?
    12 legal counsel handled --                                        12        A. I'm not aware of that.
    13       A. I don't recall anyone else outside legal               13        Q. You're not aware of that? Are you aware
    14 counsel.                                                        14   of any other subpoenas issued by the Department of
    15     Q. -- being involved in the discussions                     15   Justice at any time regarding Mallinckrodt's marketing
    16 about the monetary fine imposed on Mallinckrodt;                16   or manufacturing of any of its generic or branded
    17 correct?                                                        17   opioid products?
    18       A. Correct.                                               18        A. I am not.
    19       Q. Now, in addition to DEA's investigation                19        Q. So are you aware of any 2017 subpoena by
    20   which resulted in the 2017 memorandum of understanding        20   the Department of Justice regarding Mallinckrodt's
    21   and the $35 million fine, there have been other               21   manufacturing and marketing of Exalgo, Xartemis, and
    22   investigations by other government entities into              22   Roxicodone, among other products?
    23   Mallinckrodt; is that fair to say?                            23        A. I am not.
    24           MR. O'CONNOR: Objection to form.                      24        Q. Are you aware of any civil investigative

                                                            Page 247                                                      Page 249
     1      A.    What government entities?                             1   demands from any other officials -- from any officials
     2 BY MR. KO:                                                       2   in any state in the United States regarding
     3      Q.    Sure. Fair enough. Are you aware of any               3   Mallinckrodt's marketing and distribution of
     4 other investigations done by any senators with respect           4   prescription opioids?
     5 to Mallinckrodt's marketing or distribution of its               5        A. State authorities? I'm not aware of any.
     6 opioid products?                                                 6        Q. Are you aware of any civil investigative
     7           MR. O'CONNOR: Object to form.                          7   demand by the State of Washington regarding
     8      A.    I'm aware of a senator requesting                     8   Mallinckrodt manufacture and distribution of its
     9 information.                                                     9   prescription opioids?
    10 BY MR. KO:                                                      10        A. I am not.
    11      Q.    And which senator was that?                          11        Q. Are you aware of Missouri's civil
    12      A.    Claire McCaskill.                                    12   investigative demand of information related to
    13      Q.    And when was that?                                   13   Mallinckrodt's manufacture and distribution of its
    14      A.    I don't recall what the time frame was.              14   prescription opioids?
    15      Q.    And who was involved in preparing the                15        A. I am not.
    16 information in response to Senator McCaskill's request?         16        Q. Now, one of the -- as we discussed earlier
    17      A.    My understanding, legal counsel.                     17   today, one of the primary responsibilities of the DEA
    18      Q.    And do you have any understanding of what            18   compliance group is to communicate with the DEA
    19 information Senator McCaskill requested of                      19   regarding Mallinckrodt's annual quota request. Is that
    20 Mallinckrodt?                                                   20   accurate?
    21      A.    I do not.                                            21        A. Yes.
    22      Q.    In addition to Senator McCaskill's request           22        Q. And there are different types of quotas
    23 and the DEA's investigation which resulted in the 2017          23   set by the DEA; correct?
    24 memorandum of understanding, are you aware of any other         24        A. Correct.

   Golkow Litigation Services                                                                 Page 63 (246 - 249)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further65Confidentiality
                                                         of 85. PageID #: 127728
                                                                             Review
                                                         Page 250                                                          Page 252
     1        Q. And can you describe to the court what              1 process?
     2   those different types of quotas consist of?                 2       A.    I am not.
     3        A. For the individual controlled substance             3       Q.    Who on the DEA compliance team is
     4   products, the DEA has a set quota that they then give       4 responsible for working with the DEA and Mallinckrodt's
     5   to the manufacturers.                                       5 annual quota request today?
     6        Q. And is that a reference to a manufacturing          6       A.    Karen Harper.
     7   quota?                                                      7     Q. And in addition to Karen Harper, are there
     8        A. Yes.                                                8 any other individuals that assist her in the annual
     9        Q. And in addition to the manufacturing                9 quota request?
    10   quota, there's also -- the DEA has -- provides guidance    10       A.    It's my recollection that Dave Hunter
    11   on procurement quota as well; correct?                     11 assists her on the manufacturing for the St. Louis
    12        A. Correct.                                           12 plant, and Eileen Spaulding, it's my understanding,
    13        Q. And what does procurement quota consist            13 assists her on the procurement.
    14   of?                                                        14       Q.    And is it your understanding that Ms.
    15        A. So the manufacturing quota would be for            15 Harper had the primary responsibility of working with
    16   our St. Louis facility, and the procurement quota would    16 the DEA regarding Mallinckrodt's annual quota
    17   be for our Hobart facility on the number of tablets        17 request -- or strike that.
    18   that we're going to make.                                  18            How long has Ms. Harper had the
    19        Q. So in other words, would it be fair to say         19 responsibility of working with the DEA regarding
    20   that the procurement quota governs the amount that         20 Mallinckrodt's quota requests?
    21   Mallinckrodt can turn into an actual extended unit         21     A. I know that it predates 2008.
    22   release or pill -- strike that. Let me ask it a            22     Q. And throughout that time period, there was
    23   different way.                                             23 no other individual who had that primary responsibility
    24            The manufacturing quota established by the        24 at Mallinckrodt; is that accurate?

                                                       Page 251                                                        Page 253
     1 DEA governs how much raw product Mallinckrodt can             1        A. Yes.
     2 manufacture; correct?                                         2        Q. Now, we've made mention to -- we've made
     3         A. Correct.                                           3   mention to Mallinckrodt's St. Louis and Hobart
     4         Q. And the procurement quota governs how much         4   facilities. Is the St. Louis facility synonymous or
     5   of that raw product Mallinckrodt can turn into a pill;      5   different from the Webster Groves facility?
     6   correct?                                                    6        A. It's different.
     7         A. Yes, and in our request to the DEA, we             7        Q. And what did the -- can you describe to
     8   tell them how many pills it's estimated that we would       8   the court what the Webster Groves facility was in
     9   make.                                                       9   charge of or what happened at the Webster Groves
    10         Q. And so in connection with your                    10   facility?
    11   communications with the DEA, are you saying that there     11             MR. O'CONNOR: Objection to form.
    12   is a separate procedure with respect to the procurement    12        A. Our Webster Groves facility is an R & D
    13   quota relative to the manufacturing quota, or would you    13   facility.
    14   regularly communicate with the DEA regarding both          14   BY MR. KO:
    15   quotas?                                                    15        Q. Got it. Was there any manufacturing of
    16         A. Yeah.                                             16   opioids done at the Webster Groves facility?
    17            MR. O'CONNOR: Objection to form.                  17        A. Time frame?
    18         A. Both quotas.                                      18        Q. At any time.
    19   BY MR. KO:                                                 19        A. Yes.
    20         Q. And regarding the manufacturing quota set         20        Q. And when was that?
    21   by the DEA, they generally set that once a year;           21        A. November 2018.
    22   correct?                                                   22        Q. So somewhat recently?
    23         A. That's my understanding.                          23        A. Uh-huh.
    24         Q. And are you currently involved in that            24        Q. Prior to November of 2018, was there any

   Golkow Litigation Services                                                                 Page 64 (250 - 253)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further66Confidentiality
                                                         of 85. PageID #: 127729
                                                                             Review
                                                       Page 254                                                         Page 256
     1 manufacturing that occurred at the Webster Groves             1         A. And then let me answer that. Okay. So
     2 facility?                                                     2   could you repeat your question now?
     3        A. I'm unaware of any manufacturing taking             3         Q. Sure. Do you have any recollection of
     4   place.                                                      4   whether or not the quota -- whether or not the SOM
     5        Q. And prior to 2018, the Webster Groves               5   program that Mallinckrodt implemented was tied in any
     6   facility was primarily utilized as an R & D facility;       6   way to Mallinckrodt's quota requests?
     7   is that accurate?                                           7             MR. O'CONNOR: Object to form.
     8        A. Was and is. Yeah.                                   8         A. No.
     9        Q. I'm going to hand you a copy of what's              9   BY MR. KO:
    10   been marked as Gillies Exhibit 26.                         10         Q. Did Mallinckrodt ever learn from the DEA
    11            [Exhibit Mallinckrodt-Gillies-026                 11   if -- that if it had a robust SOM program it would more
    12            marked for identification.]                       12   likely be able to maximize its quota requests?
    13        Q. And for the record, this ends in Bates             13         A. No.
    14   3044340, and it's an e-mail chain from June 20th, 2012,    14         Q. Did you ever -- did you review any
    15   between Kenneth Yamashita and Eileen Spaulding.            15   documents in preparation for this deposition today that
    16            And I just have a quick question on this          16   had any connection between quota requests and
    17   e-mail. Feel free to review it if you need to in           17   Mallinckrodt's SOM program?
    18   responding to my question.                                 18         A. Not that I recall.
    19        A. Uh-huh.                                            19         Q. You can set that one aside. So earlier we
    20        Q. But at the top, Ken indicates, quote, did          20   had talked about the meeting that Mallinckrodt had with
    21   you get the impression now that if our quota               21   DEA in August of 2011. Do you recall that?
    22   justification and suspicious order monitoring program      22         A. Yes.
    23   is good, we will get the quota or at least some            23         Q. And do you recall who requested that
    24   portion, end quote.                                        24   meeting?

                                                         Page 255                                                     Page 257
     1             Did I read that correctly?                        1        A. I know that we had requested a meeting
     2         A. Yes.                                               2   with the DEA since the spring of 2011, and I think this
     3         Q. First of all, do you know who Ken                  3   August meeting was in response to our ongoing request
     4   Yamashita is?                                               4   to meet with them.
     5         A. Yes.                                               5        Q. And is it fair to say that during this
     6         Q. And who is he?                                     6   meeting, two of the issues that were discussed were
     7         A. He was the head of our Hobart facility.            7   Mallinckrodt's SOM program and issues with respect to
     8         Q. And what do you -- and by head of Hobart           8   Mallinckrodt's quota requests?
     9   facility, what exactly do you mean?                         9           MR. O'CONNOR: Objection to form.
    10         A. He was -- he ran the administration of the        10        A. I know one of the issues was we wanted to
    11   facility.                                                  11   tell DEA about our SOM program and everything that we
    12         Q. And he's asking a question to Eileen of           12   were doing.
    13   whether or not the quota justification -- or strike        13   BY MR. KO:
    14   that.                                                      14        Q. Okay. And was another topic of the
    15             He's asking whether or not the SO -- if          15   meeting issues with respect to Mallinckrodt's quota
    16   the SOM program is adequate that Mallinckrodt would        16   requests?
    17   obtain the quota that they sought.                         17        A. I don't recall that.
    18             Do you have any recollection of whether or       18        Q. I'm going to hand you a copy of what's
    19   not the quota justification or the quota request was       19   going to be marked as Gillies Exhibit 27.
    20   ever tied to Mallinckrodt's SOM program?                   20           [Exhibit Mallinckrodt-Gillies-027
    21             MR. O'CONNOR: Objection to form.                 21           marked for identification.]
    22         A. Can I just read the rest of this document?        22        Q. Does this document look familiar at all to
    23   BY MR. KO:                                                 23   you?
    24         Q. Sure.                                             24        A. Yes.

   Golkow Litigation Services                                                               Page 65 (254 - 257)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further67Confidentiality
                                                         of 85. PageID #: 127730
                                                                             Review
                                                         Page 258                                                        Page 260
     1        Q. And did you review this document in                 1 discussed during this meeting.
     2   preparation for this deposition today?                      2        A. Uh-huh.
     3        A. No.                                                 3        Q. But does this refresh your recollection at
     4        Q. And how does this document look familiar            4   all as to what aspects of quota were discussed with the
     5   to you? Did you review it at some point separate and        5   DEA during this meeting?
     6   apart from preparing for this deposition?                   6        A. No.
     7        A. Yes.                                                7        Q. No reason to dispute that quota issues
     8        Q. And approximately when do you think that            8   were discussed with the DEA during August 23rd, 2011,
     9   was?                                                        9   though; right?
    10        A. I believe this is one of the documents I           10             MR. O'CONNOR: Objection to form.
    11   reviewed after I joined Mallinckrodt.                      11        A. So it's a bullet point on this slide. I
    12        Q. And as I understand it, I believe this is          12   don't know whether they actually talked about it. I
    13   a deck that Mallinckrodt used during that meeting and      13   have no recollection of that.
    14   presented it to the DEA.                                   14   BY MR. KO:
    15            Is that consistent with your                      15        Q. Fair enough. You can set that aside. I'm
    16   understanding?                                             16   going to hand you a copy of what's marked as Gillies
    17        A. Yes.                                               17   Exhibit 28.
    18        Q. And I just have a few quick questions              18             [Exhibit Mallinckrodt-Gillies-028
    19   about it. On the second page of this deck there is a       19             marked for identification.]
    20   reference made to suspicious order monitoring              20        Q. And for the record, this document is
    21   presentation agenda. Do you see that?                      21   titled draft notes for SOM steering committee meeting,
    22        A. Yes.                                               22   9-28-11, and it ends in Bates 2077756.
    23        Q. So just so the record is clear, the                23             And Mr. Gillies, this appears to be --
    24   primary topic of the DEA meeting in August of 2011 was     24   well, earlier we had went over certain policies

                                                      Page 259                                                           Page 261
     1 regarding Mallinckrodt's SOM program; correct?                1 regarding Mallinckrodt's SOM, and in some of those
     2        A. Correct.                                            2 policies there was reference made to a steering
     3            MR. O'CONNOR: Objection to form.                   3 committee; correct?
     4   BY MR. KO:                                                  4        A. Yes.
     5        Q. And if you look at Page 7 of this report,           5        Q. And from time to time members of the
     6   there's an additional reference made to subpoenas, SOM      6   steering committee would meet to discuss Mallinckrodt's
     7   quota review, and business relationships. Do you see        7   SOM program; correct?
     8   that?                                                       8        A. Correct.
     9        A. Yes.                                                9        Q. And this appears to be notes that are
    10        Q. And the context of these references is             10   being prepared in connection with the steering
    11   being made in the context of the SOM program challenges    11   committee meeting; right?
    12   and issues. Do you see that?                               12        A. Correct.
    13        A. Yes.                                               13        Q. And so halfway down the first page there
    14        Q. So would it be accurate to say that in             14   is a brief recap of the DEA meeting. You see that?
    15   addition to Mallinckrodt SOM being reviewed at the         15        A. Yes.
    16   meeting, Mallinckrodt also discussed challenges and        16        Q. And it appears that their recap is
    17   issues with respect to subpoenas it was receiving, SOM     17   being -- that Don is providing the recap, and I imagine
    18   quota review, and certain business relationships it        18   that would be Don Lohman?
    19   had?                                                       19        A. That would be my understanding.
    20            MR. O'CONNOR: Objection to form.                  20        Q. And there are a variety of things that are
    21        A. That's what this slide says.                       21   discussed here, but it appears that the summary of the
    22   BY MR. KO:                                                 22   meeting, Don indicates that, quote, at our request, on
    23        Q. And do you -- I know a moment ago that you         23   August 23rd, 2011, met with the DEA office of diversion
    24   said you weren't familiar with whether or not quota was    24   control and quota section in Washington D.C. to discuss

   Golkow Litigation Services                                                                Page 66 (258 - 261)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further68Confidentiality
                                                         of 85. PageID #: 127731
                                                                             Review
                                                       Page 262                                                           Page 264
     1 our SOM program, which monitors suspicious orders of         1 of whether or not Mallinckrodt employees attended DEA
     2 controlled substances and our outstanding quota              2 conferences, and I believe you said yes, and my
     3 requests, end quote.                                         3 follow-up question was whether or not you had an
     4            Did I read that correctly?                        4 understanding of how frequent they attended such
     5        A. Yes.                                               5 conferences.
     6        Q. So is it accurate to say that -- and just          6       A.   Okay. So I think I did misunderstand the
     7   so the record is clear -- that during the August 2011      7 way you phrased it, but that time the answer is yes,
     8   meeting, two of the topics that were discussed were        8 and I believe it was annually.
     9   suspicious order monitoring and outstanding quota          9       Q.   And was it typically the case that Ms.
    10   requests of Mallinckrodt?                                 10 Harper would attend?
    11        A. Yes.                                              11       A.   Yes.
    12        Q. That's all I have with that document. I'm         12       Q.   And do you know any other Mallinckrodt
    13   going to hand you a copy of what's been marked as         13 employees that attended any annual DEA conferences?
    14   Gillies Exhibit 29.                                       14       A.   Eileen Spaulding. Time frame?
    15            [Exhibit Mallinckrodt-Gillies-029                15       Q.   At any time.
    16            marked for identification.]                      16       A.   Jen Buist. I can't recall if there was
    17        Q. And for the record, this document ends in         17 anybody else.
    18   Bates 284620 and is an e-mail from Karen Harper to        18       Q.   At the bottom of this e-mail, Karen Harper
    19   herself dated Saturday, April 23rd, 2011. And it          19 indicates that, quote, someone in your company is
    20   appears to be some notes that she took from a DEA         20 accountable for making decisions about customers, SOM.
    21   conference that she attended.                             21 All decisions should be documented in file by customer.
    22            Did you -- does this document look               22 Do you see that?
    23   familiar at all to you?                                   23       A.   Yes.
    24        A. No.                                               24       Q.   So is it accurate to say that Karen Harper

                                                       Page 263                                                        Page 265
     1       Q. Did you review this document in connection          1   is indicating that there should be some sort of
     2   with your preparing for this deposition today?             2   documentation procedure with respect to all decisions
     3       A. No.                                                 3   regarding SOM?
     4       Q. Do you know who Michael Morley is?                  4            MR. O'CONNOR: Objection to form.
     5       A. I do not.                                           5        A. So can you repeat that question?
     6       Q. Do you know who Kyle Wright is?                     6   BY MR. KO:
     7       A. I do not.                                           7        Q. Sure. Is it accurate to say that Karen
     8       Q. Do you have any understanding of how                8   Harper is indicating that there should be some sort of
     9   frequent members of the DEA compliance team attended       9   documentation procedure with respect to all decisions
    10   DEA conferences regarding Mallinckrodt's CSA              10   regarding SOM?
    11   obligations?                                              11        A. Yes.
    12       A. I do not.                                          12        Q. And we had talked about it a little bit
    13       Q. Do you know whether or not Mallinckrodt            13   before, but are you aware of whether or not there was
    14   employees ever attended DEA conferences regarding their   14   any kind of formal documentation procedure regarding
    15   CSA obligations?                                          15   Mallinckrodt's SOM in the 2011 time period?
    16       A. Yes.                                               16            MR. O'CONNOR: Objection to form.
    17       Q. And do you have any understanding of how           17        A. I believe there was.
    18   frequent they attended such conferences?                  18   BY MR. KO:
    19       A. So can you restate that question? Because          19        Q. And what is that understanding based upon?
    20   I may have misunderstood the previous question.           20        A. From reviewing procedures.
    21       Q. Well, I had asked you whether or not --            21        Q. And which -- the same procedures we were
    22   sure.                                                     22   kind of discussing before?
    23       A. Okay.                                              23        A. Yes.
    24       Q. I asked you whether or not you were aware          24        Q. Outside of those procedures, did you

   Golkow Litigation Services                                                               Page 67 (262 - 265)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further69Confidentiality
                                                         of 85. PageID #: 127732
                                                                             Review
                                                               Page 266                                                        Page 268
     1 review any other documents that suggested there was a               1        Q. And we had established that chargeback
     2 formal documentation procedure governing the decisions              2   data allowed Mallinckrodt to see where its pills were
     3 made by any individuals at Mallinckrodt with respect to             3   going and specifically to which pharmacies and clinics
     4 its SOM?                                                            4   Mallinckrodt drugs were going after Mallinckrodt
     5       A. I don't recall that.                                       5   shipped to its distributors; correct?
     6       Q. So is it fair to say that at least as of                   6            MR. O'CONNOR: Objection to form.
     7 the date of this letter, Mallinckrodt is aware that DEA             7        A. Not all pharmacies. There has to be a
     8 is expecting some sort of formal documentation                      8   chargeback relationship and corrected as retroactive.
     9 regarding its SOM decisions and policies?                           9            MR. O'CONNOR: Counsel, just a heads-up.
    10           MR. O'CONNOR: Objection to form.                         10   By our count, you have about a minute.
    11       A. That's what this note references.                         11            MR. KO: Okay. I have one more -- I
    12 BY MR. KO:                                                         12   thought I had about 15 minutes. But --
    13       Q. So is it -- I understand that that's what                 13            MR. O'CONNOR: You're welcome to check.
    14 the note references, but I'm asking you as a                       14   How much --
    15 designee -- a corporate designee of Mallinckrodt                   15            MR. KO: It's your math versus Alison's,
    16 sitting here today, yes or no, is it fair to say that              16   but --
    17 as of the date of this letter, Mallinckrodt is aware               17            MR. O'CONNOR: How much time --
    18 that DEA is expecting some sort of formal documentation            18            MR. KO: Not to put you on the spot, but I
    19 procedure regarding its SOM decisions and policies?                19   got one more document.
    20            MR. O'CONNOR: Objection to form.                        20            MR. O'CONNOR: Okay.
    21       A. Yes.                                                      21            THE VIDEOGRAPHER: I've got five hours, 25
    22   BY MR. KO:                                                       22   minutes.
    23       Q. And underneath the section Kyle Wright,                   23            MR. KO: Okay.
    24   there's an indication, quote, I am coming. You don't             24            MR. O'CONNOR: And we had 5:25 for the

                                                         Page 267                                                              Page 269
     1   want me. I can tear you apart. If DEA can see where               1   limit; right?
     2   drugs are going, Mallinckrodt knows full well where               2            MR. KO: All right.
     3   drugs are going.                                                  3            MR. O'CONNOR: But one document quickly.
     4            Did I read that correctly?                               4            MR. KO: Okay. Thank you for that.
     5        A. Yes.                                                      5   BY MR. KO:
     6        Q. And so is it fair to say that the DEA                     6        Q. There's -- Mr. Gillies, I'm handing you a
     7   certainly expects Mallinckrodt to understand where all            7   copy of a document that's been marked as Gillies
     8   of its drugs are going even after Mallinckrodt ships              8   Exhibit --
     9   them to its distributor customers?                                9            MS. GAFFNEY: 30.
    10            MR. O'CONNOR: Objection to form.                        10   BY MR. KO:
    11        A. I don't know that that's what it's saying,               11        Q. -- 30. Thank you.
    12   because our product goes to the distributors and                 12            [Exhibit Mallinckrodt-Gillies-030
    13   wholesalers. So I don't see a reference that it says             13            marked for identification.]
    14   that this goes further beyond that.                              14        Q. And for the record, this is a March 18th,
    15            But in this case, the DEA can see, because              15   2013, correspondence dated -- or I said the date
    16   they've got all the information, right, through ARCOS.           16   already -- ending in Bates 8434954. And I have a very
    17   So they see where it goes, so they can see that we're            17   specific question.
    18   sending it to the distributors or wholesalers, but               18        A. Okay.
    19   because they get the ARCOS information from others,              19        Q. So again, if you need to read more of the
    20   they can see where that goes too.                                20   document, please feel free to do so.
    21   BY MR. KO:                                                       21            But first of all, this appears to be a
    22        Q. And we had discussed earlier the concept                 22   communication made by an outside counsel for
    23   of chargeback data; correct?                                     23   Mallinckrodt to an assistant U.S. attorney. Is that
    24        A. Correct.                                                 24   accurate?

   Golkow Litigation Services                                                                     Page 68 (266 - 269)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further70Confidentiality
                                                         of 85. PageID #: 127733
                                                                             Review
                                                         Page 270                                                         Page 272
     1        A. Yes.                                                1        Q. And similarly, the next sentence talks
     2        Q. And in Section 1 of the document, there is          2   about percentage of chargeback requests for oxycodone
     3   reference made to a certain percentage of oxy 15s and       3   30, and this sentence reads from 2009 through 2012,
     4   oxy 30s distributed by certain of Mallinckrodt's            4   approximately 98 percent of the total volume by dosage
     5   customers; right?                                           5   unit of oxycodone 30-milligram products manufactured
     6        A. Yes.                                                6   and distributed by Mallinckrodt fell under the
     7        Q. And those customers are the big three               7   chargeback system.
     8   distributors and H.D. Smith; correct?                       8            Did I read that correctly?
     9        A. Correct.                                            9        A. Yes.
    10        Q. And they distributed oxy 15s and oxy 30s;          10            MR. O'CONNOR: Same objection.
    11   correct?                                                   11   BY MR. KO:
    12        A. Correct.                                           12        Q. So is it accurate to say that the vast
    13        Q. And turning to the next page -- this is            13   majority of -- if not nearly 100 percent, of all
    14   just the final line of questioning. Do you see the         14   oxycodone 15-milligram and oxycodone 30-milligram
    15   section Page 3 -- or sorry -- do you see the section       15   orders resulted in a chargeback request by a
    16   Question 3?                                                16   distributor --
    17        A. Just for my reference in the future, if I          17            MR. O'CONNOR: Objection --
    18   have to go back, could you put the Bates number on it?     18   BY MR. KO:
    19   Because you said this was the only Bates number. You       19        Q. -- in the 2009 through 2012 time period?
    20   said ending in this number, but is this a new number       20            MR. O'CONNOR: Objection to form and
    21   here?                                                      21   scope.
    22        Q. Right. That's just the next page --                22        A. Not all, but vast majority.
    23        A. Okay.                                              23   BY MR. KO:
    24        Q. -- of the document. So regardless, we're           24        Q. Right. And I said, just so the record is

                                                       Page 271                                                          Page 273
     1 on Page 2 of this document.                                   1 clear, is it accurate to say that nearly 100 percent of
     2        A. Okay. Thank you.                                    2 all oxycodone 15-milligram and oxycodone 30-milligram
     3        Q. And there's a question asked, quote, what           3 orders resulted in a chargeback request by a
     4   percentage of sales of oxycodone products involve           4 distributor?
     5   customers that fall under the chargeback system.            5        A. It would be --
     6            Did I read that correctly?                         6            MR. O'CONNOR: Objection to form and
     7        A. Yes.                                                7   scope.
     8        Q. And the answer that's provided is from              8        A. It would be more accurate to say 96
     9   2009 through 2012, approximately 96 percent of the          9   percent and 98 percent.
    10   total volume by dosage units of oxycodone 15-milligram     10   BY MR. KO:
    11   products manufactured and distributed by Mallinckrodt      11        Q. Okay. Fair enough. So 96 percent of all
    12   fell under the chargeback system.                          12   oxy 15 orders of Mallinckrodt-manufactured oxy 15
    13            Did I read that correctly?                        13   resulted in a chargeback request from the 2009 through
    14        A. Yes.                                               14   2012 time period; correct?
    15        Q. So a moment ago you had said not all               15            MR. O'CONNOR: Objection to form, scope.
    16   requests -- not all -- sorry -- not all transactions       16   Asked and answered.
    17   resulted in a chargeback request?                          17        A. Yes.
    18        A. That's correct.                                    18   BY MR. KO:
    19        Q. But at least with respect to oxycodone 15          19        Q. And final question. 98 percent of the
    20   milligrams, from 2009 to 2012, 96 percent resulted in a    20   total volume of oxycodone 30-milligram products
    21   chargeback request; is that accurate?                      21   manufactured by Mallinckrodt resulted in a chargeback
    22            MR. O'CONNOR: Objection to scope.                 22   request made by a distributor in the 2009 through 2012
    23        A. Yes.                                               23   time period; correct?
    24   BY MR. KO:                                                 24            MR. O'CONNOR: Objection to form, scope.

   Golkow Litigation Services                                                               Page 69 (270 - 273)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further71Confidentiality
                                                         of 85. PageID #: 127734
                                                                             Review
                                                      Page 274                                                      Page 276
     1 Asked and answered.                                          1 long period of time.
     2       A. Correct.                                            2       A. I know. There were approximately four
     3           MR. KO: Okay. Those are all the                    3 meetings and a videoconference during that time where
     4   questions I have. Thank you for your patience.             4 issues were being discussed and Tennessee came up.
     5       A. Thank you.                                          5       Q. So the meetings and the videoconference,
     6           THE VIDEOGRAPHER: We are going off the             6   were they specifically about Tennessee?
     7   record at 4:32 PM.                                         7       A. No.
     8           [A brief recess was taken.]                        8       Q. Have you had any meetings or conversations
     9           THE VIDEOGRAPHER: We are back on the               9   with your counsel specifically about Tennessee?
    10   record at 4:49 PM.                                        10       A. No.
    11                 EXAMINATION                                 11       Q. So your discussions about Tennessee with
    12   BY MS. HERZFELD:                                          12   your counsel, all told, would you say -- specifically
    13       Q. Mr. Gillies, my name is Tricia Herzfeld,           13   about Tennessee -- how long?
    14   and I'm an attorney representing the plaintiffs in the    14       A. With counsel?
    15   Tennessee litigation. Are you familiar with the           15       Q. Yes, sir.
    16   Tennessee litigation?                                     16       A. Several hours.
    17       A. Yes.                                               17       Q. Several hours?
    18       Q. And what is it that you know about the             18       A. Yes.
    19   Tennessee litigation?                                     19       Q. And so you said several hours specifically
    20       A. That you have a claim against Mallinckrodt         20   about Tennessee?
    21   and others for the opioid crisis.                         21       A. Correct.
    22       Q. What else do you know about it?                    22       Q. Then you said several conversations
    23       A. That's about my recollection.                      23   between September 2018 and January 2019 were those
    24       Q. Do you know who the plaintiffs are in the          24   other things and Tennessee was brought up, so I guess

                                                      Page 275                                                      Page 277
     1 Tennessee litigation?                                        1 I'm a little confused.
     2       A.    I do not recall.                                 2       A. Okay. So there were four meetings with
     3           MS. HERZFELD: And before we get going in           3 counsel and a videoconference, and at some point during
     4   the deposition today, we're going to lodge our usual       4 those meetings, some issues on Tennessee came up.
     5   objections for failure to comply with the MDL protocol,    5        Q. And so each of those meetings would you
     6   which has also been entered and established in Dunaway     6   say was roughly how long?
     7   (ph) cases.                                                7           MS. MIKA: Sorry to interrupt the
     8           MR. O'CONNOR: And we're going to respond           8   deposition, but you're muted.
     9   with our usual objection to your objections.               9           THE REPORTER: Okay, I just turned you
    10           MS. HERZFELD: There we go. Okay.                  10   guys back on.
    11   BY MS. HERZFELD:                                          11   BY MS. HERZFELD:
    12        Q. And Mr. Gillies, what did you do to               12        Q. I'm sorry. And so how long would you say
    13   prepare for the Tennessee portion of your deposition      13   each of those meetings was?
    14   today?                                                    14        A. So four of the meetings were approximately
    15        A. I met with legal counsel, and my                  15   eight hours. The videoconference was four hours. And
    16   recollection is that some of the documents that I         16   then combined, several hours over that time frame was
    17   reviewed might be associated with that matter.            17   devoted to Tennessee.
    18        Q. How long would you say you met with your          18        Q. And who was on those calls?
    19   counsel specifically about the Tennessee matter?          19        A. So on the call was Andrew O'Connor and
    20        A. Several hours.                                    20   Bill Davison.
    21        Q. And when was that?                                21        Q. Anybody else?
    22        A. Between September and -- September 2018           22        A. No.
    23   and January 2019.                                         23        Q. And what about in the meetings?
    24        Q. And so how was that broken up? That's a           24        A. In the meetings would have been Andrew,

   Golkow Litigation Services                                                              Page 70 (274 - 277)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further72Confidentiality
                                                         of 85. PageID #: 127735
                                                                             Review
                                                      Page 278                                                          Page 280
     1 Bill, and Josh.                                              1         Q. Did you search your e-mails or your
     2        Q. Anybody else?                                      2   documents for anything having to do with Tennessee
     3        A. No.                                                3   prior to attending this deposition today?
     4        Q. Have you read the Tennessee complaint?             4         A. No.
     5        A. I don't think so.                                  5         Q. Going to Topic 1. What was done by
     6        Q. And do you know if the allegations in the          6   Mallinckrodt to ensure compliance with Tennessee state
     7   Tennessee complaint are meaningfully different than the    7   statutes and local laws?
     8   allegations in the MDL?                                    8            MR. O'CONNOR: Objection.
     9        A. I do not.                                          9            MS. HERZFELD: What's the objection?
    10            MR. O'CONNOR: Objection to form.                 10            MR. O'CONNOR: Form and potentially scope.
    11   BY MS. HERZFELD:                                          11   Form for now.
    12        Q. I'm sorry. You said I do not?                     12   BY MS. HERZFELD:
    13        A. That's correct.                                   13         Q. Okay. I'm looking here. I just want
    14        Q. And I'm sorry. I might have asked you             14   to -- I want to be very clear. So looking at that very
    15   this question before. Did you review any                  15   first topic, Topic 1 is your procedures, organization,
    16   Tennessee-specific documents in preparation for your      16   and personnel assignments, oversight, due diligence,
    17   testimony today?                                          17   and quality control regarding compliance with the CSA
    18        A. I believe I reviewed some documents that          18   and all state and local laws and regulations concerning
    19   related to Tennessee.                                     19   the diversion of opioids. So I'll repeat the question.
    20        Q. Are you finished?                                 20            What was done by Mallinckrodt to ensure
    21        A. I am.                                             21   compliance with Tennessee state statutes and local laws
    22        Q. And when you looked at those documents,           22   regarding the manufacturing or distribution of opioids?
    23   did they refresh your recollection in any way?            23            MR. O'CONNOR: Objection to form.
    24        A. Refresh my recollection of what?                  24         A. I don't know.

                                                    Page 279                                                         Page 281
     1        Q. Whatever the topic was of the document.            1 BY MS. HERZFELD:
     2        A. Yes.                                               2       Q. Do you know if there were any policies in
     3        Q. And how many documents that related to             3 place to ensure compliance with Tennessee state and
     4   Tennessee would you say you reviewed?                      4 local laws regarding the manufacturing or distribution
     5        A. Less than five.                                    5 of opioids?
     6        Q. And what types of documents were they?             6       A. I know there were some policies in place
     7             MR. O'CONNOR: Object to work product,            7 for some states. I'm not sure whether Tennessee fell
     8   attorney-client privilege. You can answer at a high        8 within that.
     9   level.                                                     9 BY MS. HERZFELD:
    10        A. E-mails.                                          10        Q. Do you know which states you can recall?
    11   BY MS. HERZFELD:                                          11        A. I do not.
    12        Q. Just e-mails?                                     12        Q. Who would have been in charge of ensuring
    13        A. That's all I can recall.                          13   compliance with Tennessee state statutes and local laws
    14        Q. And were those e-mails selected for you by        14   regarding the manufacturing and distribution of
    15   your counsel, or did you look at some on your own?        15   controlled substances?
    16        A. Would have been presented to me in                16        A. I don't know.
    17   preparation from counsel.                                 17        Q. And your answers are for 2008 forward?
    18        Q. And I believe you said you did some               18        A. Yes.
    19   preparation outside of your preparation with counsel      19        Q. And who would have been in charge for due
    20   earlier; is that correct?                                 20   diligence to ensure that Tennessee state and local laws
    21        A. Yes.                                              21   were being followed with regard to manufacturing or
    22        Q. Did you focus any of that preparation time        22   distributing controlled substances in Tennessee?
    23   on the Tennessee litigation?                              23        A. I don't know.
    24        A. No.                                               24        Q. Did Mallinckrodt do anything to ensure

   Golkow Litigation Services                                                              Page 71 (278 - 281)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further73Confidentiality
                                                         of 85. PageID #: 127736
                                                                             Review
                                                         Page 282                                                        Page 284
     1 that it was in compliance with Tennessee code annotated       1        Q. Do you recall any of the states that were?
     2 53-11-302, 303, and 304 concerning the manufacturing of       2        A. I do not.
     3 controlled substances?                                        3        Q. Do you recall what area of the country
     4       A.   I'm unfamiliar with those.                         4   they were in?
     5       Q.   And how are you familiar with those?               5        A. I do not.
     6       A.   I said I'm unfamiliar with those.                  6        Q. Did Mallinckrodt do anything to monitor
     7       Q.   So my answer is (sic), here as                     7   the potential diversion of opioids in Tennessee
     8 Mallinckrodt's corporate representative today, what did       8   specifically?
     9 Mallinckrodt do, if anything, to ensure compliance with       9        A. It was a national program.
    10 TCA 53-11-302, 303, and 304 regarding the manufacturing      10        Q. But anything specifically about Tennessee?
    11 or distribution of controlled substances?                    11        A. Not that I'm aware of.
    12       A.   And I'm sorry. What's the question there?         12        Q. What about auditing the -- or the
    13       Q.   I'll repeat it.                                   13   potential diversion of opioids in Tennessee? Did
    14       A.   Okay. Thank you.                                  14   Mallinckrodt do anything specifically for Tennessee in
    15       Q.   Uh-huh. Did Mallinckrodt do anything to           15   auditing potential diversion of opioids in Tennessee?
    16 ensure that it was in compliance with Tennessee code         16            MR. O'CONNOR: Objection to form.
    17 annotated 53-11-303, 302, and 304, concerning the            17        A. Not that I'm aware of.
    18 manufacturing and distribution of controlled                 18   BY MS. HERZFELD:
    19 substances?                                                  19        Q. What about specific investigations of
    20       A.   I don't know.                                     20   potential diversion of opioids in Tennessee? Did
    21       Q.   Did Mallinckrodt do anything to ensure it         21   Mallinckrodt do anything specific -- strike that. I
    22 was in compliance with Tennessee code annotated              22   got all caught up on that one.
    23 53-11-401 regarding the distribution of controlled           23            Did Mallinckrodt do anything specifically
    24 substances?                                                  24   to investigate the potential diversion of its opioids

                                                       Page 283                                                         Page 285
     1        A. I don't know.                                       1   in Tennessee?
     2        Q. Did Mallinckrodt do anything to ensure              2        A. Yes.
     3   that it was compliance with the Drug Dealer Liability       3        Q. What did you do?
     4   Act, Tennessee code annotated 29-38-101?                    4        A. I believe there were several
     5        A. I don't know.                                       5   investigations that were brought to our attention by
     6        Q. What were -- did Mallinckrodt have                  6   law enforcement, and law enforcement was looking for
     7   policies regarding the detection of potential diversion     7   assistance, so we provided the assistance.
     8   of opioids in Tennessee?                                    8        Q. Are you finished with your answer?
     9        A. We had a national program.                          9        A. I am.
    10        Q. And is that the national program that was          10        Q. And so you said there were several
    11   run by Karen Harper?                                       11   investigations. What were they?
    12        A. Yes.                                               12        A. I'm not going to recall all of them. One
    13        Q. And she would have been in charge of that?         13   that sticks out is the Sunrise investigation.
    14        A. Yes.                                               14        Q. And were you involved in that?
    15        Q. So she would have been the person with the         15        A. No.
    16   most knowledge outside of anyone?                          16        Q. And what was the extent of the involvement
    17            MR. O'CONNOR: Objection to form.                  17   of Tennessee law enforcement in the Sunrise
    18            MS. HERZFELD: You're right. I'll                  18   investigation, to your knowledge?
    19   withdraw the question.                                     19        A. To my knowledge, that they had through
    20   BY MS. HERZFELD:                                           20   their investigation recovered a bottle of Mallinckrodt
    21        Q. Were there any specific policies regarding         21   product, and asked if there was anything that we could
    22   potential diversion of opioids in Tennessee?               22   do to identify where the bottle may have shipped to.
    23        A. Again, there was on some states. I'm not           23            And so we -- first report we ran was the
    24   sure if Tennessee was one of those states.                 24   lot number to see which distributors received that lot,

   Golkow Litigation Services                                                               Page 72 (282 - 285)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further74Confidentiality
                                                         of 85. PageID #: 127737
                                                                             Review
                                                        Page 286                                                         Page 288
     1 and then to further assist, they looked to see if there       1   something that you need to object -- do you need to
     2 was any other data in Mallinckrodt's possession that          2   have a privilege there?
     3 might help law enforcement in this case, and they             3        A. Karen Harper.
     4 looked at chargeback data. And because they had the           4        Q. Okay. Karen Harper. Okay. And in that
     5 bottle, they were able to get some chargeback data that       5   investigation, does Morristown, Tennessee, ring a bell
     6 led to Sunrise.                                               6   to you?
     7        Q. What other investigations -- law                    7        A. It does not.
     8   enforcement investigations in Tennessee are you aware       8        Q. So -- but in that investigation having to
     9   of?                                                         9   do with Sunrise, those drugs were eventually traced
    10        A. Specifically, I can't recall at this time.         10   back to a Dr. Barry Schultz; is that correct?
    11   But there were -- it's my recollection that there were     11        A. That's correct.
    12   some other law enforcement agencies that had contacted     12        Q. And Barry Schultz was a physician in
    13   us looking for similar information either on a lot         13   Florida; is that right?
    14   trace or the amount of active ingredient in one of our     14        A. That's correct.
    15   pills.                                                     15        Q. And he was running what some would
    16        Q. And if I was looking for documents about           16   characterize as a pill mill; is that right?
    17   those other investigations -- lot traces or the amount     17           MR. O'CONNOR: Objection. Form.
    18   of active ingredient in your pills -- where would I        18        A. That's my understanding.
    19   find those documents?                                      19   BY MS. HERZFELD:
    20        A. Either with a search within our DEA                20        Q. And so in that investigation what they
    21   compliance or our security.                                21   learned is that those pills went into the illegal drug
    22        Q. And you're head of security; is that               22   market along the Oxy Highway; is that right?
    23   right?                                                     23           MR. O'CONNOR: Objection to form.
    24        A. I am.                                              24        A. I'm sorry. Who's they that learned that?

                                                         Page 287                                                       Page 289
     1        Q. So have you personally been involved in             1   BY MS. HERZFELD:
     2   any?                                                        2        Q. Mallinckrodt learned that?
     3        A. I believe I have.                                   3        A. Oh, okay.
     4        Q. And so you think those documents would              4            MR. O'CONNOR: Same objection.
     5   either be with DEA compliance group or in the security      5        A. So what did Mallinckrodt learn?
     6   group? They'd be stored there?                              6   BY MS. HERZFELD:
     7        A. Correct.                                            7        Q. Yes, sir.
     8        Q. And going back to the Sunrise thing you             8        A. Okay.
     9   said before, was that investigation -- that was before      9        Q. Would you like me to say that again?
    10   your time at Mallinckrodt?                                 10        A. Yeah, please.
    11        A. Yes.                                               11        Q. Sure. And so during the investigation
    12        Q. And so how did you learn the information           12   with law enforcement, Mallinckrodt learned that those
    13   about that investigation?                                  13   pills had come from the pill mill, Dr. Schultz, made it
    14        A. From legal counsel and Karen Harper.               14   into the illegal drug market, up the Oxy Highway; is
    15        Q. And when did you learn about it?                   15   that correct?
    16        A. I'd say the first time -- can't recall,            16            MR. O'CONNOR: Objection. Form.
    17   but I'm going to say it was approximately 2014.            17        A. So define the Oxy Highway, and then --
    18        Q. And who told you about it in 2014?                 18   BY MS. HERZFELD:
    19        A. Karen --                                           19        Q. Up I-75.
    20            MR. O'CONNOR: I'm going to object to the          20        A. Okay. Yes.
    21   extent it calls for attorney-client privilege              21        Q. And based on that investigation with law
    22   information.                                               22   enforcement in Tennessee, those illegal drugs made it
    23   BY MS. HERZFELD:                                           23   into the illegal drug market in Tennessee; is that
    24        Q. Did your attorney tell you in 2014                 24   right?

   Golkow Litigation Services                                                               Page 73 (286 - 289)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further75Confidentiality
                                                         of 85. PageID #: 127738
                                                                             Review
                                                          Page 290                                                      Page 292
     1            MR. O'CONNOR: Objection to form.                    1 DEA?
     2        A. That's my understanding.                             2        A. Not that I'm aware of.
     3   BY MS. HERZFELD:                                             3        Q. Did Mallinckrodt ever make any reports of
     4        Q. And that was Mallinckrodt's understanding            4   suspected diversion to any Tennessee law enforcement?
     5   at the time; is that right?                                  5        A. Not that I'm aware of.
     6            MR. O'CONNOR: Same objection.                       6        Q. Did Mallinckrodt ever make any reports of
     7        A. That's correct.                                      7   suspected diversion to federal law enforcement with
     8   BY MS. HERZFELD:                                             8   jurisdiction over Tennessee, like the U.S. Attorney's
     9        Q. And other than those two topics, the                 9   office for Tennessee, for example?
    10   Sunrise investigation, and then when you said either        10            MR. O'CONNOR: Objection to form.
    11   lot traces or amount of active ingredients, can you         11        A. Yeah. So I'm unaware of any suspicious
    12   think of any other communication that Mallinckrodt has      12   reports related to Tennessee that were reported to the
    13   had with Tennessee law enforcement specifically?            13   DEA.
    14        A. I cannot.                                           14   BY MS. HERZFELD:
    15        Q. What about any communication Mallinckrodt           15        Q. And when you say suspicious reports, do
    16   has had with Tennessee law enforcement generally? Can       16   you also mean suspected diversion?
    17   you recall any?                                             17        A. Yes, because I'm unaware of any suspected
    18        A. No.                                                 18   diversion that Mallinckrodt was aware of taking place
    19        Q. Did Mallinckrodt have any policies                  19   in Tennessee outside of that Sunrise matter and the
    20   regarding the disclosure of suspicious orders in            20   doctor that was located in Florida.
    21   Tennessee to the DEA?                                       21        Q. And if there was suspected diversion in
    22        A. I'm unaware of any suspicious orders to             22   Tennessee, who would have been in charge of reporting
    23   Tennessee.                                                  23   that to Tennessee law enforcement?
    24        Q. And when you say unaware of any suspicious          24        A. Security.

                                                       Page 291                                                           Page 293
     1 orders to Tennessee, do you mean shipped or meant for          1        Q. And security would have been you?
     2 Tennessee?                                                     2        A. Currently would be me, but -- time frame;
     3           MR. O'CONNOR: Objection to form.                     3   right? So June 2012 on, law enforcement contact -- I
     4   BY MS. HERZFELD:                                             4   was the main law enforcement contact for Mallinckrodt
     5        Q. Well, I guess what do you mean when you              5   and had contact with federal, state, and local law
     6   say --                                                       6   enforcement across the country.
     7        A. Yeah. I mean --                                      7        Q. And before you it would have been Mr.
     8        Q. -- you're unaware of any suspicious                  8   Ratliff?
     9   orders to Tennessee? What do you mean by that?               9        A. Correct.
    10        A. Yeah. So I'm unaware that there were any            10        Q. Did Mallinckrodt ever report to the DEA
    11   suspicious orders reported to DEA that were intended        11   that it was limiting sales of anyone in Tennessee that
    12   for Tennessee.                                              12   they suspected of suspicious orders?
    13        Q. And so to your knowledge there weren't any          13        A. So I can't recall any sales of our
    14   reports of suspicious orders to DEA about Tennessee?        14   products to distributors in Tennessee. So can you
    15        A. Right.                                              15   restate -- just repeat your question?
    16        Q. And who would have been in charge of                16        Q. Sure. Sure. I'll kind of rephrase it.
    17   making those reports if they had occurred?                  17            I guess I'm wondering if you know if
    18        A. DEA compliance.                                     18   Mallinckrodt ever reported to the DEA of halting of
    19        Q. And who is head of DEA compliance?                  19   sales to anyone involved in suspicious orders in
    20        A. Karen Harper.                                       20   Tennessee.
    21        Q. What about any reports of suspected                 21        A. No.
    22   diversion to the DEA -- I'm going to back up again.         22        Q. I'm going to back up a little bit, too.
    23           What about -- did Mallinckrodt ever make            23   And when I'm saying sales, I don't just mean to the
    24   any reports of suspected diversion in Tennessee to the      24   distributors. Also based on chargeback data. You had

   Golkow Litigation Services                                                                Page 74 (290 - 293)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further76Confidentiality
                                                         of 85. PageID #: 127739
                                                                             Review
                                                       Page 294                                                       Page 296
     1   access to chargeback data at Mallinckrodt; is that         1        Q. And so I guess my question is a little bit
     2   correct?                                                   2   more basic.
     3             MR. O'CONNOR: Objection to form.                 3        A. Okay.
     4         A. But those weren't our sales. The sales            4        Q. Mallinckrodt could do chargeback
     5   were from -- those sales to the pharmacies would have      5   restrictions; is that right?
     6   been from the distributors.                                6        A. Yes.
     7   BY MS. HERZFELD:                                           7        Q. And chargeback restrictions would then
     8         Q. And I --                                          8   give a financial incentive for the distributor not to
     9         A. Did we have chargeback data? Yes. Those           9   do business with that particular pharmacy; is that
    10   were retroactive.                                         10   correct?
    11         Q. So I'm going to back up my questions a           11        A. Can you repeat that question? Because I
    12   little bit.                                               12   think --
    13             So to your knowledge there weren't any          13        Q. Do I have it backwards?
    14   distributors in Tennessee that Mallinckrodt was selling   14        A. I think so.
    15   opioid products to? Is that your testimony?               15        Q. So the chargeback restriction would give a
    16         A. That I can recall. Correct.                      16   financial incentive for the distributor not to do
    17         Q. And so I shouldn't have said sales,              17   business with that pharmacy; is that right?
    18   perhaps.                                                  18        A. I'm wondering if you're still getting that
    19             So when we're talking about the shipping        19   wrong. A financial incentive not to sell?
    20   of Mallinckrodt opioids that end up to people in          20        Q. Okay. I'm going to back up.
    21   Tennessee, Mallinckrodt would have some of that           21        A. Okay.
    22   information via chargeback data; is that correct?         22        Q. Explain to me your understanding of a
    23         A. Correct.                                         23   chargeback. Let's start there.
    24             MR. O'CONNOR: Objection to form.                24        A. So it's --
                                                       Page 295                                                         Page 297
     1 BY MS. HERZFELD:                                             1             MR. O'CONNOR: Objection to scope.
     2       Q. And based on that chargeback data,                  2        A. It's a contractual relationship between
     3 Mallinckrodt would sometimes put different pharmacies        3   Mallinckrodt and its customers, distributors and
     4 on chargeback restrictions; is that right?                   4   wholesalers. After they've bought the product, if they
     5        A. That's correct.                                    5   sell it to one of their customers for less than what
     6        Q. And so based on those chargeback                   6   they bought it, they can charge back that difference to
     7   restrictions, did Mallinckrodt ever report the limiting    7   us.
     8   of the ability to process chargebacks for pharmacies in    8   BY MS. HERZFELD:
     9   Tennessee?                                                 9        Q. And if Mallinckrodt put somebody on a
    10            MR. O'CONNOR: Objection to form.                 10   chargeback restriction, what is the impact that that
    11        A. So I'm sorry. I'm not sure I understand           11   has for the wholesaler?
    12   that question.                                            12             MR. O'CONNOR: Objection to form.
    13   BY MS. HERZFELD:                                          13        A. It could be a financial disincentive,
    14        Q. Sure.                                             14   because if they continue to sell to the pharmacy they
    15        A. So are you asking me did we restrict a            15   would not be made whole.
    16   pharmacy in Tennessee? Is that the question?              16   BY MS. HERZFELD:
    17        Q. It's not.                                         17        Q. So that is one way that Mallinckrodt would
    18        A. Okay.                                             18   deal with its customers' customers, is chargeback
    19        Q. But sure, do you know if you did?                 19   restrictions; is that right?
    20        A. I don't recall, but I know the records            20             MR. O'CONNOR: Objection to form.
    21   were provided of all the pharmacies that were             21        A. One way Mallinckrodt could deal with its
    22   chargeback restricted.                                    22   customer's customer, by chargeback restricting them?
    23        Q. In Tennessee?                                     23   BY MS. HERZFELD:
    24        A. For the entire country.                           24        Q. Yes, sir.

   Golkow Litigation Services                                                              Page 75 (294 - 297)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further77Confidentiality
                                                         of 85. PageID #: 127740
                                                                             Review
                                                          Page 298                                                       Page 300
     1        A. Yes.                                                 1 that's all you would do if you had a suspicion that a
     2        Q. Was there ever anything between chargeback           2 pharmacy based on information that you had might be
     3   restrictions, like a chargeback limiting?                    3 engaged in diversion?
     4            MR. O'CONNOR: Objection to form.                    4            Did I understand that correctly?
     5        A. I don't even know what that means. I'm               5            MR. O'CONNOR: Objection to form.
     6   sorry.                                                       6        A. Yeah, could you restate that one more
     7   BY MS. HERZFELD:                                             7   time?
     8        Q. So did you ever -- did Mallinckrodt ever             8   BY MS. HERZFELD:
     9   attempt to limit the sale of or the distribution of --       9        Q. Sure. So I think from your explanation
    10   I'm going to back up. Strike that. Start over.              10   that you just gave me is you said if you, based on the
    11            Did Mallinckrodt ever try to limit the             11   information Mallinckrodt had, suspected that a pharmacy
    12   volume of its products, its opioid products, to             12   might be engaged in diversion, you would notify the
    13   particular pharmacies?                                      13   distributor that you would be placing that pharmacy on
    14        A. So we didn't sell to the pharmacies; the            14   chargeback restriction.
    15   distributors did.                                           15            Did I understand that correctly?
    16        Q. I understand.                                       16        A. That's correct. We would notify the DEA
    17        A. Okay.                                               17   and all distributors that -- so you might be the only
    18        Q. But you could disincentivize the                    18   distributor providing product, but we would notify the
    19   distributors from doing business with pharmacies by         19   DEA and all distributors that we were chargeback
    20   implementing chargeback restrictions.                       20   restricting that pharmacy.
    21            That's what we've established; right?              21        Q. And when did that begin?
    22        A. We wouldn't know which pharmacies the               22        A. The earliest I recall was 2011.
    23   distributors were selling to unless we looked at the        23        Q. And was that notifying the DEA in 2011 or
    24   chargeback data.                                            24   notifying all the distributors in 2011?

                                                          Page 299                                                         Page 301
     1        Q. Okay, but that's not my question.                    1        A. Both.
     2        A. Okay. Then I'm confused by what you're               2           MR. O'CONNOR: Objection.
     3   trying to ask me on this.                                    3   BY MS. HERZFELD:
     4        Q. So what I'm say --                                   4        Q. And so I guess my question is, other than
     5        A. Because we sell to distributors and the              5   that process which you've just explained, was there
     6   wholesalers, and you're asking me to reduce product to       6   anything else you would do if you suspected a potential
     7   the pharmacy that I'm not selling to. That's how I           7   pharmacy was engaging in diversion?
     8   understood your question.                                    8        A. If we did suspect, we'd contact law
     9        Q. So what do you understand the purpose of             9   enforcement.
    10   chargeback restrictions to be?                              10        Q. And which law enforcement? The DEA?
    11        A. So if we think there's a potential for              11        A. DEA, the applicable state or local agency.
    12   diversion based on the information that we've seen,         12        Q. And where would I find records of those
    13   then we restrict the chargebacks, advising the              13   contacts with state or local agencies?
    14   distributors that we have an issue with this pharmacy.      14        A. Well, first of all, you would have -- if
    15            So if they want to continue to sell, they,         15   the record existed, it would be in security's files.
    16   the distributors or wholesalers, that's on them, but        16   But I'm not saying that there are any that exist.
    17   we're not going to give them the chargeback. So the         17        Q. Is there a reason that there wouldn't be
    18   restriction comes from we not paying the distributors       18   ones that exist?
    19   and the wholesalers that difference.                        19        A. Yeah, because we didn't have any
    20            That's the piece there, and it has nothing         20   information that a particular pharmacy was involved in
    21   to do with the pharmacy, because we won't know which        21   diversion.
    22   pharmacy that is until weeks or a month or longer           22        Q. Can you recall a time when you had
    23   later.                                                      23   information that a particular pharmacy was involved in
    24        Q. And so other than chargeback restrictions,          24   diversion?

   Golkow Litigation Services                                                                 Page 76 (298 - 301)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further78Confidentiality
                                                         of 85. PageID #: 127741
                                                                             Review
                                                           Page 302                                                           Page 304
     1        A. I can recall a time when there were                    1         A.  Okay.
     2   pharmacies that I had concern about, and I notified the        2         Q.  Am I right in that?
     3   DEA on that.                                                   3            MR. O'CONNOR: Objection to scope.
     4        Q. Is that all?                                           4        A. I mean, I'm uncertain, but it says
     5        A. Yes.                                                   5   department, legal, and stuff, and the purpose and the
     6        Q. Does Mallinckrodt to your knowledge have               6   file path. I mean, it looks like folders within a
     7   any suspicious order monitoring policies and procedures        7   computer system.
     8   that are specific to Tennessee?                                8   BY MS. HERZFELD:
     9        A. No, it's a national program.                           9        Q. And do you have any way of knowing if this
    10        Q. I'm going to show you what we will mark               10   is a complete listing of the files in the computer
    11   here as Plaintiff's Exhibit 31.                               11   system?
    12            [Exhibit Mallinckrodt-Gillies-031                    12            MR. O'CONNOR: Objection to scope.
    13            marked for identification.]                          13        A. I have no idea.
    14        Q. I don't like to use the ELMO.                         14   BY MS. HERZFELD:
    15        A. Really?                                               15        Q. And when you say that documents would be
    16        Q. Do you want me to use -- I can use it if              16   in security, for example --
    17   you want me to use it, but for me I don't use it.             17        A. Uh-huh.
    18   Okay. Here. Ooh, it's really small. Yeah, I can see           18        Q. -- there's a security folder at
    19   why.                                                          19   Mallinckrodt?
    20            THE VIDEOGRAPHER: Can you see?                       20        A. Yes.
    21            MS. HERZFELD: Can you see? How's that?               21        Q. And that would look something like one of
    22            THE VIDEOGRAPHER: Here you go.                       22   these? It's not like a filing cabinet; it's like a
    23   BY MS. HERZFELD:                                              23   computer path?
    24        Q. That's good. Is that better?                          24        A. That's correct.

                                                            Page 303                                                      Page 305
     1        A. Could you blow that up? Yeah, that --                  1         Q.   Okay. That's my only question to that.
     2            THE VIDEOGRAPHER: That's as big as it                 2         A.   Okay.
     3   gets.                                                          3         Q.   Thank you. Okay. Moving on to Exhibit
     4        A. Okay.                                                  4   32.
     5   BY MS. HERZFELD:                                               5             [Exhibit Mallinckrodt-Gillies-032
     6        Q. When we all get over a certain age, it                 6             marked for identification.]
     7   makes it difficult to see. Okay. Okay. If you'll               7         Q. This one's a little bit easier to see.
     8   take a look at this document.                                  8   Okay.
     9        A. I'm not going to be able to see it here.               9         A. Okay.
    10   So can you just --                                            10         Q. Have you seen this document before?
    11        Q. Just -- you can see it from there.                    11         A. I believe I have.
    12        A. Okay.                                                 12         Q. And it looks like at the bottom it says
    13        Q. Yeah. Okay. I'm just going to show you                13   it's the DEA distributor conference PowerPoint from
    14   this document here, and this is a document that's been        14   September 23rd, 2015. Is that correct?
    15   produced to us in discovery.                                  15         A. Yes.
    16        A. Okay.                                                 16         Q. And I think you were talking before about
    17        Q. Can you tell from this document what it               17   different DEA conferences that occur throughout the
    18   appears to be?                                                18   years. Is that right?
    19        A. I mean, it appears to be a search of files            19         A. Yes.
    20   that they're providing.                                       20         Q. And did you ever attend those DEA
    21        Q. And so when I look at this document, it               21   conferences?
    22   looks to me like it's a printout of all the different         22         A. Put on by DEA? No. Put on by others?
    23   kinds of places where documents are maybe stored on a         23   Yes.
    24   server, like an internal Mallinckrodt server.                 24         Q. And if somebody from Mallinckrodt attended

   Golkow Litigation Services                                                                   Page 77 (302 - 305)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further79Confidentiality
                                                         of 85. PageID #: 127742
                                                                             Review
                                                      Page 306                                                        Page 308
     1 those conferences from DEA, they would bring back            1   that right?
     2 information to the team; is that right?                      2        A. Correct.
     3        A. That's right.                                 3             Q. And does there appear to be more darkened
     4        Q. And is that how this PowerPoint made it       4        shades on the 2009 than there were on the 2008?
     5   back from this conference to Mallinckrodt?            5                 MR. O'CONNOR: Objection to form.
     6        A. I don't know how it made it back, so --       6             A. Yes.
     7        Q. But you've seen it before?                    7        BY MS. HERZFELD:
     8        A. I believe I have.                             8             Q. If you'll flip with me to the next page.
     9        Q. If you'll flip through with me here.          9        If you could give me the title there, please.
    10        A. Okay.                                        10             A. 2010 Tennessee opioid prescriptions.
    11        Q. To -- there aren't really any pages on it.   11             Q. And this also shows the prescription rate
    12        A. Okay.                                        12        per hundred population, with the darkest number being
    13        Q. There aren't page numbers. It's about --     13        the highest; is that correct?
    14   one that says at the bottom MNK_TNSTA00607267. It's 14              A. Correct.
    15   the first map. If you'll take a look at that for me, 15             Q. And does 2010's map look darker in some
    16   please.                                              16        sections than 2009?
    17        A. Yes.                                         17                 MR. O'CONNOR: Objection to form.
    18        Q. You see where I'm at?                        18             A. Yes.
    19        A. Yes.                                         19        BY MS. HERZFELD:
    20        Q. Could you please tell me what the title of   20             Q. If you'll flip with me to the next page,
    21   this map is?                                         21        please. What is the title of that page?
    22        A. 2007 Tennessee opioid prescriptions.         22             A. 2011 Tennessee opioid prescriptions.
    23        Q. And that's showing prescription rate per     23             Q. And this it says here is a map of
    24   hundred population; is that right?                   24        Tennessee, with the darkest colors being the highest

                                                       Page 307                                                      Page 309
     1       A. Yes.                                                1 rate of prescription per hundred population; is that
     2       Q. Flip with me to the next page, please.              2 correct?
     3   Could you tell me the title there?                         3        A. Correct.
     4       A. 2008 Tennessee opioid prescriptions.                4        Q. And would you agree that the 2011 map
     5       Q. And that's also showing prescription rates          5   looks darker than the 2010 map?
     6   per hundred population; is that right?                     6             MR. O'CONNOR: Objection to form.
     7       A. Yes.                                                7        A. Yes.
     8       Q. And the highest prescription rate is the            8   BY MS. HERZFELD:
     9   darkest color; is that right?                              9        Q. And if you look at the 2007 map compared
    10       A. Yes.                                               10   to the 2011 map.
    11       Q. And from the 2007 page to 2008 page, do            11             Based on these two documents, would you
    12   you agree that there are more darkened colors in 2008     12   say the prescription rate for opioids per hundred
    13   than there were in 2007?                                  13   population in Tennessee went up?
    14           MR. O'CONNOR: Objection to form.                  14        A. Yes.
    15       A. Yes.                                               15        Q. If you'll flip with me to the next page,
    16   BY MS. HERZFELD:                                          16   the one at the bottom that says 607272. Could you read
    17       Q. If you'll flip with me to the next page,           17   the title of that page for me, please?
    18   please. Could you read the title there for me, please?    18        A. Painkiller prescriptions by state.
    19       A. 2009 Tennessee opioid prescriptions.               19        Q. Okay. Could you read the rest of the
    20       Q. And that also is a prescription rate per           20   slide for me here?
    21   hundred population; is that right?                        21        A. In 2012, southern states had the most per
    22       A. Correct.                                           22   person. The top three states were Alabama, Tennessee,
    23       Q. And the darkened number is the highest             23   and West Virginia. Alabama, 143 per hundred people.
    24   number of prescription rates per hundred population; is   24   Tennessee, 143 per hundred people. West Virginia, 138

   Golkow Litigation Services                                                             Page 78 (306 - 309)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further80Confidentiality
                                                         of 85. PageID #: 127743
                                                                             Review
                                                        Page 310                                                          Page 312
     1   per hundred people. Lowest, Hawaii, 52 per hundred           1        Q. Where it says crime?
     2   people.                                                      2        A. Drug-related crimes have increased 33
     3         Q. If you'll switch with me to the next page,          3   percent from 2005 to 2012. Lost productivity,
     4   please. Read the title of that page for me.                  4   prescription drug abuse cost was estimated at $143
     5         A. Tennessee pain clinics, 2014.                       5   million in 2008. Adjusted for inflation, it's now $160
     6         Q. And this shows that there are 307                   6   million.
     7   certified clinics within Tennessee; is that right?           7        Q. And if you'll switch with me then to the
     8         A. That's what it says, yes.                           8   next -- the page at the bottom that's 7277. Could you
     9         Q. And it breaks it down by counties; is that          9   read the title of that page for me, please?
    10   right?                                                      10        A. Unlawful distribution.
    11         A. Yes.                                               11        Q. And the first line it says is
    12         Q. If you'll flip with me to the next page,           12   inappropriate or overprescribing. Would you agree that
    13   724 -- 7274. Okay. If you could tell me what the            13   that is unlawful distribution of opioids?
    14   title of this page is, please.                              14            MR. O'CONNOR: Objection to form.
    15         A. Tennessee top 10 controlled substances,            15        A. If there wasn't a legitimate medical
    16   2014.                                                       16   purpose.
    17         Q. And what is the top controlled substance           17   BY MS. HERZFELD:
    18   for Tennessee in 2014, according to this chart?             18        Q. What about knowledge of redistribution?
    19         A. Hydrocodone products.                              19   Would that constitute unlawful distribution of opioids?
    20         Q. And the second?                                    20            MR. O'CONNOR: Objection to form.
    21         A. Alprazolam.                                        21        A. So just so that I'm clear, what are we
    22         Q. And the third?                                     22   saying knowledge of redistribution is?
    23         A. Oxycodone.                                         23   BY MS. HERZFELD:
    24         Q. And does Mallinckrodt produce oxycodone?           24        Q. Knowledge of redistribution of an opioid

                                                          Page 311                                                     Page 313
     1        A. Yes.                                                 1   without a legitimate medical purpose.
     2        Q. And does Mallinckrodt produce hydrocodone?           2            MR. O'CONNOR: Objection to form. Same
     3        A. Yes.                                                 3   objection.
     4        Q. If you'll switch to the next one for me,             4        A. So somebody's redistributing the product
     5   please, the one at the bottom that says 7275. Read the       5   for a nonmedical purpose or a scientific purpose;
     6   top of the page for me, please.                              6   right?
     7        A. Impact in Tennessee.                                 7   BY MS. HERZFELD:
     8        Q. And then what is the next line that starts           8        Q. Or a drug abuse purpose?
     9   with deaths?                                                 9        A. Or doing it for a drug abuse purpose?
    10        A. Deaths. Over 1,000 people are dying from            10        Q. Yes, sir.
    11   in the state every year.                                    11        A. Okay.
    12        Q. And the next one that starts with                   12        Q. Would you consider that to be unlawful
    13   children?                                                   13   distribution of an opioid product?
    14        A. Children. 50 percent of the children in             14            MR. O'CONNOR: Objection. Form.
    15   DCS care are there because of parental drug abuse.          15        A. It would be diversion of the product.
    16   Over the past decade, there's been a tenfold rise in        16   BY MS. HERZFELD:
    17   the incidence of babies born with neonatal abstinence       17        Q. And is diversion of the product unlawful?
    18   syndrome.                                                   18        A. And it could be.
    19        Q. And the one that says health care costs?            19        Q. Lax or careless prescription practices.
    20        A. Health care costs. ER visits for                    20   Could that be indicative of unlawful distribution?
    21   overdoses have increased 40 percent from 2005 to 2010.      21            MR. O'CONNOR: Objection to form.
    22   Estimated cost of providing drug treatment to Tennessee     22        A. I don't know what that relates to, but it
    23   drug abusers living below the poverty line is $28           23   could be.
    24   million.                                                    24   BY MS. HERZFELD:

   Golkow Litigation Services                                                                Page 79 (310 - 313)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further81Confidentiality
                                                         of 85. PageID #: 127744
                                                                             Review
                                                      Page 314                                                             Page 316
     1        Q. What about people who are doctor shoppers?             1        A. I'll take your comment that that's
     2   Could that indicate unlawful distribution?                     2   accurate.
     3             MR. O'CONNOR: Objection to form.                     3   BY MS. HERZFELD:
     4        A. It could be somebody that's involved in                4        Q. Is that what the page shows?
     5   the illicit drug trade.                                        5        A. It shows names, ages, and then I'm making
     6   BY MS. HERZFELD:                                               6   the assumption that that's their sentencing and how it
     7        Q. And prescription rings would be                        7   either occurred through a plea or trial.
     8   prescription drug rings. That would be an unlawful             8        Q. So based on these documents that we've
     9   distribution of opioids; is that correct?                      9   looked at, was Mallinckrodt aware that there was an
    10             MR. O'CONNOR: Objection to form.                    10   opioid crisis in Tennessee?
    11        A. Yes.                                                  11            MR. O'CONNOR: Objection to form.
    12   BY MS. HERZFELD:                                              12        A. As I've stated earlier, Mallinckrodt
    13        Q. You can switch with me on -- oops. Losing             13   became aware of the scope of the opioid crisis after
    14   myself here. Okay. If you'll switch with me to the            14   our meeting with the DEA in August of 2011.
    15   one at the bottom that says 7286. It says United              15   BY MS. HERZFELD:
    16   States versus Lang. Do you see that?                          16        Q. And Mallinckrodt was aware that there was
    17        A. Yes.                                                  17   an opioid crisis in Tennessee as well; is that correct?
    18        Q. And this says Superior One Medical Clinic.            18            MR. O'CONNOR: Objection to form.
    19   Do you know where Superior One Medical Clinic is              19        A. I don't know that.
    20   located?                                                      20   BY MS. HERZFELD:
    21        A. I do not.                                             21        Q. If you'll switch with me to the page here
    22        Q. If I told you it was in Tennessee, would              22   in this one last one here, 7310, the second to third
    23   you have any reason to doubt that?                            23   back. Okay. Could you read the title of that page for
    24             MR. O'CONNOR: Objection to form.                    24   me, please?

                                                            Page 315                                                     Page 317
     1         A. I don't think you would mislead me.                   1        A. Red flags.
     2   BY MS. HERZFELD:                                               2        Q. And red flags that are indicated by this
     3         Q. I'm going to just flip through this to                3   DEA PowerPoint here -- the first one is complaints.
     4   make this a little bit quicker. Okay. On the one at            4   Did Mallinckrodt consider complaints to be a red flag
     5   the bottom that says 7288. Okay. Can you read me the           5   of diversion?
     6   title of that document, please?                                6           MR. O'CONNOR: Objection to form.
     7         A. Oxycodone's street value is based on                  7        A. Mallinckrodt considered certain red flags.
     8   prescriptions.                                                 8   I'm not sure what the complaint is referencing here on
     9         Q. Are you aware that there is a street value            9   this page. So --
    10   for oxycodone?                                                10   BY MS. HERZFELD:
    11             MR. O'CONNOR: Objection to form.                    11        Q. I'll rephrase the question. When
    12         A. Yes.                                                 12   Mallinckrodt was looking for red flags of diversion,
    13   BY MS. HERZFELD:                                              13   would Mallinckrodt look for complaints about a
    14         Q. And if you'll switch with me almost all              14   particular location?
    15   the way here to the back. The one that's 7309. My             15        A. So --
    16   apologies. Okay. Could you read the top of that title         16           MR. O'CONNOR: Objection to form.
    17   for me?                                                       17        A. Complaints against a pharmacy?
    18         A. More east Tennessee pill defendants.                 18   BY MS. HERZFELD:
    19         Q. And this indicates -- one, two, three,               19        Q. Sure.
    20   four, five, six, seven, eight, nine, 10, 11, 12 -- 12         20        A. Yes.
    21   people who pled guilty or were found guilty of some           21        Q. Complaints about a doctor?
    22   crime involving pills in east Tennessee, according to         22        A. Yes.
    23   this chart; is that correct?                                  23        Q. Complaints about there being a pill mill
    24             MR. O'CONNOR: Objection.                            24   someplace?

   Golkow Litigation Services                                                                  Page 80 (314 - 317)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further82Confidentiality
                                                         of 85. PageID #: 127745
                                                                             Review
                                                       Page 318                                                      Page 320
     1            MR. O'CONNOR: Objection to form.                  1 sales? Is that one of the routine things Mallinckrodt
     2        A. Yes.                                               2 would look for through its wholesalers or distributors?
     3   BY MS. HERZFELD:                                           3            MR. O'CONNOR: Objection to form.
     4        Q. What about form of payment? Is form of             4        A. So again, our sales are to the
     5   payment something that Mallinckrodt would look at?         5   distributors and wholesalers. In our chargeback
     6        A. Yes.                                               6   review, if we saw an increase in sales, we would ask
     7        Q. What about the types of customers? Is              7   for an explanation from the distributors or the
     8   that something Mallinckrodt would look at?                 8   wholesalers.
     9        A. So again, our customers are the                    9   BY MS. HERZFELD:
    10   distributors and the wholesalers, so I'm assuming on      10        Q. And that's how the process goes now?
    11   this page this is talking about customers to the          11        A. That is how the process is, yes.
    12   pharmacy.                                                 12        Q. And is that how the process has been the
    13            Do you know? Because I don't know what           13   entire time you've been at Mallinckrodt?
    14   types of customers here, but our customers are the        14        A. Yes.
    15   wholesalers and distributors. So -- I don't know how      15        Q. And when you would communicate with
    16   they're defining types of customers here, so it's hard    16   Mallinckrodt about some of these types of things -- you
    17   for me to answer that question.                           17   said you would get that information through your
    18        Q. So when we said before form of payment is         18   distributors or wholesalers.
    19   something that Mallinckrodt would look at to indicate     19            When they gave you that information, would
    20   diversion, is that form of payment of the distributor?    20   Mallinckrodt do anything to verify that information, or
    21        A. No, in that case, working through the             21   would you just accept what your wholesalers or
    22   distributors and the wholesalers, we would learn          22   distributors tell you?
    23   whether there's a high percentage of cash being paid      23            MR. O'CONNOR: Objection to form.
    24   for products. So from that perspective, that's one of     24        A. So can you repeat that question?

                                                      Page 319                                                       Page 321
     1 the red flags we would be looking for.                       1 BY MS. HERZFELD:
     2       Q.   And would you look through the                    2        Q. Sure.
     3 distributors or wholesalers for the types of customers?      3        A. Just so I completely understand it. Yeah.
     4        A. No.                                                4        Q. Yeah. I'm going to try not to go through
     5        Q. Would you look through the distributors or         5   the whole list, because --
     6   wholesalers for the type of location?                      6        A. Okay.
     7            MR. O'CONNOR: Object to form.                     7        Q. But you had said before that when we were
     8        A. So if the distributor or wholesaler --             8   talking about some of these questions --
     9   actually, if Mallinckrodt became concerned about a         9        A. Uh-huh.
    10   pharmacy, we would do some research on the location of    10        Q. -- you would try to -- Mallinckrodt would
    11   that pharmacy.                                            11   try to get that information through its wholesalers or
    12            But again, I don't know what they mean by        12   distributors in some circumstances. Did I characterize
    13   type of location, so I don't know how to fully reply to   13   your testimony fairly?
    14   that question without knowing what he meant or she        14        A. Yeah, if we became aware of a pharmacy
    15   meant when she wrote type of location.                    15   that we should be concerned about. Okay.
    16   BY MS. HERZFELD:                                          16        Q. But absent somebody making you aware of
    17        Q. Is that -- is the type of location for            17   something you should -- Mallinckrodt would be concerned
    18   where a pharmacy is located, is that something that       18   about with a particular pharmacy, you didn't routinely
    19   Mallinckrodt would request information of routinely       19   check on these things for your customer's customer; is
    20   from his wholesalers or distributors?                     20   that right?
    21        A. No.                                               21            MR. O'CONNOR: Objection to form.
    22            MR. O'CONNOR: Objection to form.                 22        A. That's correct.
    23   BY MS. HERZFELD:                                          23   BY MS. HERZFELD:
    24        Q. What about an unexplained increase in             24        Q. So I guess my question is, if you had a

   Golkow Litigation Services                                                              Page 81 (318 - 321)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further83Confidentiality
                                                         of 85. PageID #: 127746
                                                                             Review
                                                       Page 322                                                         Page 324
     1 concern about a particular pharmacy -- for example,           1       Q.   And other than what we've discussed with
     2 because of an increased amount of sales -- and you            2 your previous interaction with law enforcement in
     3 reached out to your distributor, your wholesaler              3 Tennessee, are you aware of any other inquiries from
     4 person, as you've said that you would, you would ask          4 law enforcement in Tennessee about opioid abuse in
     5 them for an explanation?                                      5 Tennessee?
     6        A. That's right.                                       6       A.   Not that I can recall.
     7        Q. And then they would come back to you with           7     Q. And has Mallinckrodt communicated at all
     8   an explanation?                                             8 with the Tennessee Attorney General about opioid abuse
     9        A. That's correct.                                     9 or diversion in Tennessee?
    10        Q. Would you do any additional investigation          10       A.   I don't know about Tennessee.
    11   to verify that the explanation they gave you was           11       Q.   Do you know who the Attorney General of
    12   accurate, or would you --                                  12 Tennessee is right now?
    13        A. No.                                                13       A.   I do not.
    14            MR. O'CONNOR: Objection to form.                  14     Q. Does the name Herb Slatery ring any bells
    15        A. We worked with these distributors and              15 to you?
    16   wholesalers, and I trusted what they were telling me.      16     A. I'm sorry. It does not.
    17   BY MS. HERZFELD:                                           17       Q.   What about a gentleman named Bob Cooper?
    18        Q. Okay. That's my last question on this              18 Kind of a general name, but Bob Cooper as the Tennessee
    19   document.                                                  19 Attorney General, does that mean anything to you?
    20        A. Okay.                                              20        A. No.
    21            MR. KO: Tricia, I hate to interrupt. Can          21        Q. Have you personally communicated with
    22   we go off the record for just one minute?                  22   anyone at the Tennessee Attorney General's office about
    23            MS. HERZFELD: Sure.                               23   the abuse or diversion of opioids in Tennessee?
    24            THE VIDEOGRAPHER: We are going off the            24        A. No.

                                                         Page 323                                                          Page 325
     1   record at 5:47 PM.                                          1       Q. I think there was a topic about online
     2            [A brief recess was taken.]                        2   pharmacies. Do you know if any online pharmacies
     3            THE VIDEOGRAPHER: We are back on the               3   shipped any Mallinckrodt products to Tennessee?
     4   record at 6:02 PM.                                          4       A. I'm not aware of any.
     5   BY MS. HERZFELD:                                            5       Q. Do you know if online pharmacies' ordering
     6        Q. Okay, Mr. Gillies. We're back on the                6   of Mallinckrodt products had any connection to
     7   record after a short break. I just have a few more          7   Tennessee in any way?
     8   questions for you, and hopefully they'll be pretty          8           MR. O'CONNOR: Objection to form.
     9   quick.                                                      9       A. I'm sorry. Could you restate that one
    10            When you were talking earlier about the           10   more time? Or repeat it, actually, not restate it.
    11   role of wholesalers and distributors in the supply         11   BY MS. HERZFELD:
    12   chain and the policies that you have, along with those     12       Q. Sure. Do you know if any online
    13   for the distribution of opioids, are those different in    13   pharmacies' ordering of Mallinckrodt products have any
    14   any way for Tennessee than they are nationally?            14   connection to Tennessee?
    15        A. No.                                                15       A. I do not.
    16            MR. O'CONNOR: Objection to form.                  16           MR. O'CONNOR: Objection.
    17   BY MS. HERZFELD:                                           17           MS. HERZFELD: Okay. I don't have any
    18        Q. Have you been involved -- strike that.             18   more questions for you.
    19            Have you -- are you aware of any formal or        19       A. Okay.
    20   informal investigations about opioid distribution          20           MS. HERZFELD: Thank you.
    21   within Tennessee?                                          21       A. Thank you.
    22        A. Outside what we've discussed?                      22           MR. O'CONNOR: Any questions from anybody
    23        Q. Yes, sir.                                          23   else?
    24        A. No.                                                24           MS. HARMON: No.

   Golkow Litigation Services                                                                 Page 82 (322 - 325)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further84Confidentiality
                                                         of 85. PageID #: 127747
                                                                             Review
                                                       Page 326                                                        Page 328
     1           MR. O'CONNOR: I just have a very short,              1             CERTIFICATE
     2   very short list of questions.                                2
     3           MS. HERZFELD: Like your two minutes.                 3           I, JOHN ARNDT, a Certified Shorthand
     4           MR. O'CONNOR: Actually, it might be two              4   Reporter and Certified Court Reporter, do hereby
     5   minutes. All right.                                          5   certify that prior to the commencement of the
     6           MR. GOLDSTEIN: It's attorney two minutes.            6   examination, JOHN GILLIES was sworn by me to testify
     7                  EXAMINATION                                   7   the truth, the whole truth and nothing but the truth.
     8   BY MR. O'CONNOR:                                             8           I DO FURTHER CERTIFY that the foregoing is a
     9        Q. Mr. Gillies, earlier today you provided              9   true and accurate transcript of the proceedings as
    10   testimony in response to questions from Mr. Ko about        10   taken stenographically by and before me at the time,
    11   discussions with DEA concerning the abuse potential of      11   place and on the date hereinbefore set forth.
    12   hydrocodone and hydromorphone; correct?                     12           I DO FURTHER CERTIFY that I am neither a
    13        A. Yes.                                                13   relative nor employee nor attorney nor counsel of any
    14        Q. And you recall Mr. Ko's questions asked             14   of the parties to this action, and that I am neither a
    15   about those two products together?                          15   relative nor employee of such attorney or counsel, and
    16        A. Yes.                                                16   that I am not financially interested in this action.
    17        Q. Are you aware of any discussions with the           17
    18   DEA about the abuse potential of hydromorphone in           18
    19   particular?                                                 19             ______________________________
    20        A. No.                                                 20             JOHN ARNDT, CSR, CCR, RDR, CRR
    21        Q. In preparing for today's deposition, you            21             CSR No. 084-004605
    22   reviewed materials related to Mallinckrodt's national       22             CCR No. 1186
    23   suspicious order monitoring program; correct?               23
    24        A. Correct.                                            24

                                                          Page 327                                                     Page 329
     1        Q. And you also reviewed materials relating             1
     2   to other national efforts or national controls geared        2            I, JOHN GILLIES, the witness herein,
     3   towards the prevention of diversion?                         3   having read the foregoing testimony of the pages of
     4        A. Yes, our program is national.                        4   this deposition, do hereby certify it to be a true and
     5        Q. Does that suspicious order monitoring                5   correct transcript, subject to the corrections, if any,
     6   program apply in the State of Tennessee?                     6   shown on the attached page.
     7        A. It would.                                            7
     8        Q. And do the other anti-diversion controls             8
     9   you discussed today also apply in the State of               9
    10   Tennessee?                                                  10                      ______________________
    11        A. Yes.                                                11                        JOHN GILLIES
    12            MR. O'CONNOR: All right. That's all I              12
    13   have.                                                       13
    14            MS. HERZFELD: You're free to go.                   14   Sworn and subscribed to before me,
    15            MR. O'CONNOR: You want to go off the               15   This ________ day of __________, 201_.
    16   record?                                                     16
    17            THE WITNESS: We're all free to go.                 17
    18            THE VIDEOGRAPHER: We are going off the             18   _______________________________
    19   record at 6:07 PM.                                          19       Notary Public
    20                                                               20
    21             [SIGNATURE RESERVED.]                             21
    22                                                               22
    23                                                               23
    24                                                               24


   Golkow Litigation Services                                                                Page 83 (326 - 329)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-32
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further85Confidentiality
                                                         of 85. PageID #: 127748
                                                                             Review
                                                    Page 330
     1          DEPOSITION ERRATA SHEET
     2
     3 Page No._____Line No._____Change to:______________
     4 __________________________________________________
     5 Reason for change:________________________________
     6 Page No._____Line No._____Change to:______________
     7 __________________________________________________
     8 Reason for change:________________________________
     9 Page No._____Line No._____Change to:______________
    10 __________________________________________________
    11 Reason for change:________________________________
    12 Page No._____Line No._____Change to:______________
    13 __________________________________________________
    14 Reason for change:________________________________
    15 Page No._____Line No._____Change to:______________
    16 __________________________________________________
    17 Reason for change:________________________________
    18 Page No._____Line No._____Change to:______________
    19 __________________________________________________
    20 Reason for change:________________________________
    21
    22 SIGNATURE:_______________________DATE:___________
    23         JOHN GILLIES
    24




   Golkow Litigation Services                                  Page 84 (330 - 330)
